Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 1 of 92




                                                                 Page 1
      UNITED STATES SECURITIES AND EXCHANGE COMMISSION


      In the Matter of:              )
                                     ) File No. FL-04126-A
      CAMBRIDGE CAPITAL              )
      ADVISORS, LLC                  )


      WITNESS:     Gail Milon
      PAGES:       1 through 242
      PLACE:       Securities and Exchange Commission
                   801 Brickell Avenue
                   Suite 1800
                   Miami, FL 33141
      DATE:        Tuesday, April 24th, 2018


            The above-entitled matter on for hearing,
      pursuant to the notice, at 9:30 a.m.




                Diversified Reporting Services, Inc.
                              (202) 467-9200
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 2 of 92




                                               Page 2                                                      Page 4
 1   APPEARANCES:                                            1             PROCEEDINGS
 2                                                           2          MR. STAUBITZ: We are on the record at 9:53
 3   On Behalf of the Securities and Exchange Commission:    3   a.m. on April 24th, 2018. Could you raise your right
 4     DAVID STAUBITZ                                        4   hand, please.
 5     ROBERT STRONGARONE                                    5   Whereupon,
 6     801 Brickell Avenue                                   6                 GAIL MILON
 7     Suite 1800                                            7   was called as a witness and, having been first duly
 8     Miami, FL 33141                                       8   sworn, was examined and testified as follows:
 9                                                           9                 EXAMINATION
10   On behalf of the Witness:                              10          BY MR. STAUBITZ:
11     MARK HUNTER                                          11      Q Could you please state your full name and
12     Hunter, Taubman, Fischer & Li, LLC                   12   spell your name for the record?
13     2 Alhambra Plaza, Suite 650                          13      A Gail Antoinette Milon. G-A-I-L,
14     Coral Gables, FL 33134                               14   A-N-T-O-I-N-E-T-T-E, M-I-L-O-N.
15                                                          15      Q My name is David Staubitz. I'm staff
16                                                          16   attorney in the Enforcement Division of the SEC.
17                                                          17   With me is Bob Strongarone and he's an examiner also
18                                                          18   with the SEC and we are both officers of the
19                                                          19   Commission for the purposes of the proceeding here
20                                                          20   today.
21
                                                            21          This is an investigation by the United
22
                                                            22   States Securities and Exchange Commission in the
23
                                                            23   matter of Cambridge Capital Advisors, LLC to
24
                                                            24   determine whether there have been violations of
25
                                                            25   certain provisions of the federal securities laws.


                                               Page 3                                                      Page 5
 1             CONTENTS                                      1   However, the facts developed in this investigation
 2                                                           2   might constitute violations of other federal or
 3   WITNESS:                    EXAMINATION                 3   state, civil or criminal laws.
 4   Gail Milon                     4                        4          Prior to the opening of the record you were
 5                                                           5   provided with a copy of the formal order of
 6   EXHIBITS: DESCRIPTION                  IDENTIFIED       6   investigation in this matter, as well as a copy of
 7   1    Form 1662                     5                    7   the supplemental formal order designating additional
 8   2    Subpoena                     7                     8   officers. These documents will be available for your
 9   3    Background Questionnaire           16              9   examination during the course of the proceeding
10   4    Jacksonville Project Documents      108           10   today.
11   5    Participating Loan Agreement       153            11          Have you had an opportunity to review the
12   6    Participating Loan Agreement       153            12   formal order and the supplemental formal order?
13   7    Bank Statement                156                 13      A Yes.
14   8    Bridge Loan Agreement             162             14      Q Do you have any questions about either of
15   9    Loan Document                  173                15   those?
16   10    Bank Statement                178                16      A No.
17   11    Bank Statement                181                17      Q Prior to the opening of the record you were
18   12    Bank Statement                188                18   also provided with a copy of the Commission's
19   13    Confirmation Letter            190               19   supplemental information form 1662. Do you have that
20   14    Subscription Agreement &                         20   in front of you?
21       Power of Attorney              208                 21                 (SEC Exhibit No. 1 was marked for
22   15    Reconciliation of Cambridge                      22                 identification.)
23       Operating Account               228                23          BY MR. STAUBITZ:
24                                                          24      Q The copy of form 1662 has been marked as
25                                                          25   Exhibit 1. Have you had an opportunity to read



                                                                                    2 (Pages 2 to 5)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 3 of 92




                                                Page 6                                                      Page 8
 1   Exhibit Number 1?                                       1   state securities agency, any stock exchange or FINRA?
 2       A Yes.                                              2      A No.
 3       Q Do you have any questions about Exhibit           3      Q Have you ever been a defendant or a witness
 4   number 1?                                               4   in a civil litigation related to the securities laws?
 5       A No.                                               5      A No.
 6       Q Are you represented by counsel here today?        6      Q Have you ever testified before?
 7       A Yes.                                              7      A No.
 8          MR. STAUBITZ: Could counsel please               8      Q Have you had your deposition taken or been
 9   identify himself.                                       9   a witness in court?
10          MR. HUNTER: Yes. Good morning. Mark             10      A No.
11   David Hunter on behalf of Gail Milon.                  11      Q So this is important then. We're going to
12          MR. STAUBITZ: And, Mr. Hunter, do you           12   go over a few rules so that today goes smoothly and
13   represent anyone else in this investigation?           13   also so that we don't drive our court reporter crazy.
14          MR. HUNTER: I do. I represent Phillip T.        14          First of all, do you understand you're
15   Howard, sometimes known as Tim Howard.                 15   under oath today just as if you were in court?
16          MR. STAUBITZ: Anyone else?                      16      A Yes.
17          MR. HUNTER: No.                                 17      Q Will you please answer my questions
18          MR. STAUBITZ: Form 1662, Exhibit 1,             18   verbally today?
19   provides information about these proceedings. Page 1   19      A Yes.
20   in particular addresses multiple representation of     20      Q It sounds simple, but when you're having
21   witnesses by counsel and states that such multiple     21   conversations it's natural to want to nod your head
22   representation present as a potential conflict of      22   or shake your head and obviously, our court reporter
23   interest. The Commission will assume that the
                                                            23   can't take that down. And I will remind you, and I'm
24   witness and counsel have discussed and resolved all
                                                            24   sure your counsel will too, if you're saying mmm-hmm
25   issues concerning possible conflicts of interest.
                                                            25   or nodding your head. Will you please let me know at


                                                Page 7                                                      Page 9
 1   Counsel is that clear?                                  1   any time if you don't understand my questions?
 2          MR. HUNTER: That is correct.                     2      A Yes.
 3          BY MR. STAUBITZ:                                 3      Q If you let me know, I'll do my best to try
 4      Q Ms. Milon, is that clear?                          4   to rephrase or try to help you understand what I'm
 5      A Yes.                                               5   trying to ask. But please also understand that, if
 6      Q I'm handing you what's been marked as              6   you answer my question, I'm going to assume that you
 7   Exhibit 2. Take a moment to review it and let me        7   understood the question as I ask it; is that fair?
 8   know when you're ready. And by the way, if it's         8      A That's fair.
 9   easier, if you want to move those out of the way,       9      Q Will you please let me finish my questions
10   too.                                                   10   before you start answering them?
11                 (SEC Exhibit No. 2 was marked for        11      A Yes.
12                 identification.)                         12      Q Again, in conversations normally it's
13          BY MR. STAUBITZ:                                13   natural. Sometimes you're going to know exactly
14      Q Have you seen Exhibit 2 before?                   14   where I'm going. It's going to be a simple question
15      A Yes.                                              15   and you're going to be ready and start answering
16      Q Is Exhibit 2 a copy of the subpoena that          16   before I finish talking, but, again, so that we have
17   you are appearing pursuant to today?                   17   a clear record, it's important that you let me finish
18      A Yes.                                              18   talking before you start answering, and at the same
19      Q Have you ever testified in an investigation       19   time, I'm going to do my best to let you finish
20   by the Commission or its staff, any federal agency,    20   talking before I ask the next question.
21   any state agency, any stock exchange or FINRA?         21         From time to time your lawyer may object to
22      A No.                                               22   my questions; if that happens, you should let him
23      Q Have you ever been named as a defendant or        23   finish speaking and then unless someone instructs you
24   as a respondent in an action brought by the            24   not to answer, you should go ahead and answer my
25   Commission, by any federal government agency, any      25   question. Do you understand that?



                                                                                     3 (Pages 6 to 9)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 4 of 92




                                               Page 10                                                    Page 12
 1      A Understood.                                         1   list in Exhibit number 2?
 2      Q Will you please let me know if you need a           2       A No.
 3   break today?                                             3       Q What sorts of documents have you not
 4      A Will do.                                            4   produced to us yet?
 5      Q We're going to take regular breaks probably         5       A My tax return, which was the last, because
 6   about every hour, maybe hour and a half if we're in      6   I haven't filed my taxes. You said any and all
 7   the middle of something. If there's a question           7   income tax returns, which is number 17?
 8   pending, we're not going to a break. I will ask you      8       Q Yes. You haven't filed tax returns for any
 9   to finish answering my question before we take a         9   of the years covered by the subpoena?
10   break, but, again, we will take regular breaks          10       A I started -- no.
11   throughout the day.                                     11       Q Okay. I guess you haven't filed one for
12          At the same time, please understand we           12   2017, is that --
13   control the record. And so what that means is that,     13       A That is correct.
14   until I say that we're off the record, the court        14       Q Okay. Any other categories of documents
15   reporter is going to continue taking down what we say   15   that you still have, documents that you haven't sent
16   today. Do you understand that?                          16   us?
17      A Understood.                                        17       A I believe everything else has been
18      Q And finally, if we talk about anything
                                                             18   submitted.
19   substantive about this case when we're on a break,
                                                             19       Q If you turn to -- it's marked as page 5.
20
                                                             20   You're looking at it. How about item number 15.
     when we go back on the record, I am going to
21
                                                             21   Have you produced all communications called for by
     summarize what we talked about. Do you understand
22
                                                             22   item number 15?
     that?
                                                             23       A Yes. You -- yes. May I check my phone?
23      A Yes.
                                                             24       Q Sure. Well, otherwise -- you know what,
24      Q Ms. Milon, are you taking any medications
                                                             25   how about this. Let's -- just for the sake of time,
25   that could impact your memory or your ability to tell


                                               Page 11                                                    Page 13
 1   the truth here today?                                    1   we can deal with some of these issues having to do
 2      A No.                                                 2   with communications. And I understand that you may
 3      Q Is there any reason you can think of why            3   have produced some in the last day or two. So we can
 4   you might not be able to tell the truth in testimony     4   work on that offline, outside of the testimony.
 5   here today?                                              5      A Okay.
 6      A No.                                                 6      Q But let me ask you this, where have you
 7      Q Let's go back to Exhibit number 2, the              7   looked? And I'm looking particularly at items number
 8   subpoena. And I think I asked you this already, but      8   15 and 16. Where is it that you've looked for
 9   have you seen Exhibit number 2 before?                   9   communications called for by items number 15 and 16?
10      A Yes.                                               10      A E-mails.
11      Q Now, Exhibit number 2, do you understand           11      Q Well, I guess more specifically, just to be
12   that it calls for you to produce certain documents to   12   more clear, which e-mail addresses did you search to
13   us?                                                     13   try to find communications responding to items 15 and
14      A Yes.                                               14   16?
15      Q And do you have documents in your                  15      A Info Cambridgecapitalgroup.holdings, Gail
16   possession, custody or control that are called for by   16   ccwealthadvisors and Gail.Milon gmail.com.
17   Exhibit number 2?                                       17      Q Are there any other e-mails addresses that
18      A No.                                                18   you've used to conduct business relating to
19      Q Have you produced documents to us that             19   Cambridge?
20   were --                                                 20      A At the beginning, but it stopped. I may
21      A Yes.                                               21   have used Gmilon att.net.
22      Q -- included in this list?                          22      Q Have you searched the att.net address?
23      A Yes.                                               23      A No, I didn't.
24      Q Have you produced all the documents that           24      Q Did you have an e-mail through Ellis
25   you have or have access to that are called for by the   25   Liddell?



                                                                                 4 (Pages 10 to 13)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 5 of 92




                                              Page 14                                                      Page 16
 1      A Oh. Yes.                                            1   have any idea where Mr. Reinhard might have those
 2      Q Did you ever receive -- do you think you            2   documents now?
 3   ever might have received or sent communications about    3       A I believe that he had a flash drive or a
 4   Cambridge using your Ellis Liddell e-mail address?       4   hard -- what is it called? External hard drive and
 5      A No.                                                 5   manual documents, you know, handwritten documents.
 6      Q What was that address?                              6       Q Do you have any idea where he might have
 7      A I don't recall.                                     7   stashed those?
 8      Q It's okay. Other than communications, can           8       A No.
 9   you generally describe for us what you did to try to     9       Q You can put Exhibit number 2 aside.
10   collect documents called for by Exhibit number 2?       10          What is your -- well, I think you just said
11      A Went into files, went into e-mails, search         11   it.
12   engines, QuickBooks.                                    12          Well, what is your home address?
13      Q Let me ask you this, where physically were         13       A 1432 Denholm Drive, Tallahassee, Florida
14   the records that you looked through stored?             14   32308.
15      A In a file cabinet.                                 15       Q What is your Social Security number?
16      Q Where was the file cabinet? Like what              16       A XXX-XX-XXXX.
17   building was it in?
                                                             17       Q Handing you what's been marked as Exhibit
18      A It was at 2120 East Killarney Way.
                                                             18   3. Take a few minutes to review it and let me know
19      Q Are the files that you searched still
                                                             19   when you're ready.
20
                                                             20                 (SEC Exhibit No. 3 was marked for
     located at 2120 East Killarney Way?
                                                             21                 identification.)
21      A No.
22
                                                             22          BY MR. STAUBITZ:
        Q Where are they now do you think?
                                                             23       Q Have you seen Exhibit 3 before?
23      A 1432 Denholm Drive.
                                                             24       A Yes.
24      Q And what is 1432 Denholm Drive?
                                                             25       Q What is Exhibit 3?
25      A My office.


                                              Page 15                                                      Page 17
 1      Q Other than the files now located at 1432            1       A It's a background questionnaire.
 2   Denholm Drive, are you aware of anywhere else that       2       Q Did you fill out Exhibit 3?
 3   might be a significant number of files relating to       3       A Yes.
 4   Cambridge today?                                         4       Q Is Exhibit 3 complete and accurate to the
 5      A I should have all the files.                        5   best of your knowledge?
 6      Q Have you held back any documents? In other          6       A Yes.
 7   words, are there any documents that you have that you    7       Q Does Exhibit 3 include a complete and
 8   believe are called for by our subpoena, but you          8   accurate description of your educational background?
 9   haven't sent us because of a claim of legal              9       A Yes.
10   privilege?                                              10       Q Just for the record, you're looking at the
11      A No.                                                11   resume that you've attached to the back of Exhibit 3;
12      Q Are there any documents that you believed          12   is that right?
13   we've asked for in Exhibit number 2, but you have not   13       A That is correct.
14   sent us for some reason other than legal privilege?     14       Q And, including your resume, does Exhibit 3
15      A No.                                                15   include a complete and accurate description of your
16      Q Are you aware of any documents that we             16   employment history?
17   asked for in Exhibit 2, but that you weren't able to    17       A Yes.
18   send us because they were lost, destroyed, stolen or    18       Q I'm going to ask you about a couple of the
19   you just don't have them anymore?                       19   items in Exhibit 3.
20      A Yes.                                               20          If you turn to page 6 of Exhibit 3, item
21      Q What sorts of documents?                           21   number 22 asked about accounts at financial
22      A Documents that Don Reinhard may have had.          22   institutions. Do you see that?
23      Q You think he took some documents with him?         23       A Yes.
24      A Yes.                                               24       Q And you've listed three accounts at Bank of
25      Q Do you know where Mr. Reinhard -- do you           25   America; is that right?



                                                                                 5 (Pages 14 to 17)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 6 of 92




                                            Page 18                                                      Page 20
 1       A That is correct.                                  1   "control" and so you've listed these three accounts.
 2       Q Would the three -- so -- were the three           2          What's your understanding of control?
 3   accounts you've listed the only three accounts          3      A The person's name is on the signature card.
 4   related to Cambridge Capital that you had access to?    4   However, Don Reinhard also had access, however his
 5       A There was a Cambridge Capital -- the answer       5   name was not on the signature card.
 6   is no.                                                  6       Q And just so I'm clear. Did he have access
 7       Q There were other accounts you had access          7   at the same time you had access or you do think he
 8   to?                                                     8   had access before you had access?
 9       A Yes.                                              9      A He had access before.
10       Q Do you remember -- I assume you don't            10       Q Okay. But he didn't have access in April
11   remember the number of those accounts off the top of   11   of 2017 and more recently than that, did he?
12   your head or do you?                                   12      A No.
13       A Oh, no. There was just one other.                13       Q Okay. So during the time that you had
14   Cambridge Capital Sports and Entertainment.            14   access to those accounts, other than Dr. Howard, was
15       Q That was also at Bank of America?                15   there anyone else who had access to the accounts
16       A That was at Bank of America, yes.                16   you've listed item 22?
17       Q You've noted that the bank account ending        17      A No.
18   in 8059 was closed. Do you see that?                   18       Q Do you know whether Dr. Howard still has
19       A Yes.                                             19   access to the accounts you've listed, other than,
20       Q When was the 8059 account at Bank of             20   obviously, the ones closed?
21   America closed, roughly?                               21      A Yes.
22       A February.                                        22       Q He still does today?
23       Q February of 2018?                                23      A His name is still on the signature card.
24       A Yes.                                             24       Q Okay. In item number 31, which is on page
25       Q When did you first have access to -- I           25   10 of Exhibit 3, you've listed some professional


                                            Page 19                                                      Page 21
 1   guess the question is -- I'm sorry. Let me start        1   licenses that you hold. Do you see that?
 2   over again because the question in 22 is "accounts      2       A Yes.
 3   you had control over."                                  3       Q Are all your professional licenses
 4          So when did you first have control over the      4   currently in good standing?
 5   account ending in 2500?                                 5       A They are in good standing, yes.
 6      A April of 2017.                                     6       Q You haven't been suspended or anything like
 7      Q And how about the account ending in 6617.          7   that is what I'm asking.
 8   When did you first have control over the 6617           8       A No.
 9   account?                                                9       Q You haven't let them lapsed? You haven't
10      A April of 2017.                                    10   gone inactive, anything like that?
11      Q The same for the account ending in 8059?          11       A I have gone inactive.
12      A Yes.                                              12       Q Which licenses have you gone inactive?
13      Q During the time that you had control over         13       A The 7, the 63 and the 65.
14   the three accounts you've listed, was there anyone     14       Q When did you go inactive?
15   else who also had control over the same accounts?      15       A November of 2017.
16      A Yes.                                              16       Q And why did you go inactive for those
17      Q Who?                                              17   licenses?
18      A Dr. Phillip T. Howard.                            18       A The broker-dealer stated that either I had
19      Q Anyone else?                                      19   to let Cambridge go 'cause Cambridge was an outside
20      A No. May I ask --                                  20   business activity on my OBA.
21      Q Sure.                                             21       Q Right.
22      A -- a question? When you say control               22       A And when SEC first came, it was directed
23   over --                                                23   that either I let Cambridge go and go full-time with
24      Q What's your understanding of -- the reason        24   them, meaning work fully the broker-dealer, and I
25   I ask it that way is because the question said         25   opted to continue what I was working on.



                                                                                6 (Pages 18 to 21)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 7 of 92




                                             Page 22                                                        Page 24
 1      Q When you say the broker-dealer, who do you         1   That's really what I'm asking. Were you already
 2   mean specifically?                                      2   working for Cambridge when Mr. Billingsley introduced
 3      A ELE Wealth Management.                             3   you to people --
 4      Q When did you first start working for ELE           4       A No.
 5   Wealth Management?                                      5       Q -- at ELE Wealth Management?
 6      A April of 2017.                                     6       A No.
 7      Q And how did you come to be hired by ELE?           7       Q Just so I'm clear -- I think I might be a
 8   Well -- and I don't want to confuse things here         8   little confused.
 9   because I see that number 34, there are some other      9           In April of 2017, you were not doing work
10   ELE entities listed, so let me ask the question        10   for Cambridge?
11   again, but this way.                                   11       A No. I was with Cambridge.
12         When did you start working for ELE Wealth        12       Q You were with Cambridge. Okay. I'm sorry.
13   Management?                                            13   I was confused.
14      A In April of 2017.                                 14       A I was introduced -- Daryl called me in
15      Q And how did you come to be hired by ELE           15   December of 2016.
16   Wealth Management?                                     16       Q Okay. Before you started working with
17      A I'm -- can't -- I don't quite understand          17   Cambridge?
18   your question. You want to know how I met them?        18       A Before.
19      Q Yeah. How did you -- did they call you?           19       Q Got it.
20   Did you call them? Did you see a listing online?       20           Was your work at ELE Wealth Management
21   How did you find them?                                 21   related to work you were doing at Cambridge?
22      A I was introduced to him by an individual at       22       A No.
23   Howard & Associates.
                                                            23       Q Was there any crossover between the two?
24      Q Who was the person who introduced you?
                                                            24       A They were separate.
25      A Daryl Billingsley.
                                                            25       Q Did you have any clients, for example, who


                                             Page 23                                                        Page 25
 1       Q And who is Mr. Billingsley?                       1   were both involved with Cambridge but also clients
 2       A He is the husband of one of my former             2   involved with work for ELE Wealth Management?
 3   client.                                                 3      A No.
 4       Q Who is your former client?                        4      Q What did you do for ELE Wealth Management?
 5       A Tameka Billingsley.                               5      A Financial services. The same thing I was
 6       Q And how did Mr. Billingsley know people at        6   doing -- well, financial services.
 7   ELE Wealth Management?                                  7      Q What sort of financial services?
 8       A We worked there. He worked for Howard &           8      A Soliciting clients, do financial planning,
 9   Associates. I'm sorry. What was your question? I'm      9   estate planning.
10   sorry.                                                 10      Q Roughly how many clients did you have
11       Q How did Mr. Billingsley know people at ELE       11   through ELE Wealth Management?
12   Wealth Management, if you know?                        12      A I only had one.
13       A I don't know.                                    13      Q Who was that?
14       Q But Mr. -- was it Mr. Billingsley who            14      A Willie Fedd.
15   introduced you to ELE?                                 15      Q How do you spell it?
16       A Yes.                                             16      A W-I-L-L-I-E, F-E-D-D.
17       Q Why did you look to get hired by ELE Wealth      17      Q In item 34 you've also listed ELE Advisory
18   Management?                                            18   Services and ELE Wealth Advisors. Do you see that?
19       A Well, I was looking to make a transition         19      A Yes.
20   anyway. Met sold to MassMutual, and MassMutual and I   20      Q Were you also employed by ELE Advisory
21   had different philosophies, and so I was in the        21   Services?
22   process of kind of transitioning on my own anyway.     22      A One of them -- yes. One of them is the
23   So when I got that phone call, it was --               23   financial planning, the other is the -- I should say
24       Q Were you working for Cambridge at the time       24   the wealth management. The other one, I guess, is
25   that you also were looking to get hired by ELE?        25   the -- just the -- if you get into just regular



                                                                                 7 (Pages 22 to 25)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 8 of 92




                                              Page 26                                                        Page 28
 1   advisory services.                                       1       A   Yes.
 2       Q Which one is which?                                2       Q   What was your degree?
 3       A The advisory services is the wealth                3       A   In administration.
 4   management.                                              4       Q   Was that a B.A?
 5       Q Okay. So what did you do for ELE Advisory          5       A   B.S.
 6   Services?                                                6       Q   B.S., okay.
 7       A I hadn't basically gotten any clients to go        7          And then it said you're currently seeking
 8   into that one as yet.                                    8   M.B.A. in finance?
 9       Q And how about for ELE Wealth Advisors, what        9       A Yes.
10   did you do for them?                                    10       Q Where are you seeking M.B.A. in finance?
11       A That's the one that I have Willie Fedd in.        11       A FAMU. I'm kind of on sabbatical on that,
12       Q Were there any other employees of -- and          12   but I am still currently seeking it.
13   let's just for sake of clarity, let's -- not sake of    13       Q Where are you in your coursework?
14   clarity, but for sake of shortcuttedness a little,      14       A The last -- Dr. Larry Frieder which was
15   I'm going to call ELE Wealth Management, ELE Advisory   15   my -- who is no longer with Florida A & M University,
16   Services; and ELE Wealth Advisors, I'm just going to    16   was my graduate advisory. My father got ill. I
17   call them ELE. Is that fair? If I'm talking about       17   basically had done a dissertation and he gave it back
18   all of them --
                                                             18   to me and that's when I stopped. Lot of emotional
19       A That's fine.
                                                             19   things were going on at that time.
20       Q -- I'll say ELE.
                                                             20       Q I think you can put Exhibit 3 aside for
                                                             21   now. Getting back to ELE for a minute.
21           So were there any other employees of ELE in
                                                             22          Did Dr. Howard know you were working for
22   Tallahassee with you?
                                                             23   ELE?
23       A No.
                                                             24       A Yes.
24       Q Turn to the last page of Exhibit 3, which
                                                             25       Q Did he encourage you to work for ELE? Did
25   is the resume that you attached.


                                              Page 27                                                        Page 29
 1          I notice up to the top there's a section          1   he care in any way?
 2   about your education. Do you see that?                   2       A He really wasn't involved in that aspect.
 3       A Yes.                                               3   When I -- it was Don Reinhard, myself, Daryl. Well,
 4       Q Tell me a little bit about what you studied        4   Daryl was the initial, but he did know, yes.
 5   at Florida A & M for your finance and accounting?        5       Q Where are you employed right now?
 6       A I was --                                           6       A I'm still with Cambridge.
 7       Q Just generally.                                    7       Q And we'll get into it a little bit.
 8       A I was in the school of business. I was a           8          There are a lot of Cambridge companies.
 9   National Merit Scholar. I was on full academic           9   Which specific Cambridge companies are you currently
10   scholarship. Dr. Sivley Modley was the Dean, and I      10   employed by?
11   was under accelerated program. I CLEP'd my freshman     11       A I am employed by all of them.
12   year, came in as sophomore.                             12       Q Okay. That's fair.
13       Q Which one do you say you focused on more, I       13       A Can I just say that?
14   mean finance or accounting?                             14       Q Sure. No, that's fine.
15       A Finance.                                          15          In other words, there weren't any that
16       Q Did you take a number of courses in               16   you've cut ties with or that you're not doing work
17   accounting though?                                      17   right now that you can think of?
18       A Yes.                                              18       A No.
19       Q How many courses do you think you took in         19       Q Okay. What's your title?
20   accounting?                                             20       A Managing vice president.
21       A Financial accounting, intermediate                21       Q What are your current job duties?
22   accounting, cost accounting, intermediate I and II.     22       A Number 1, working with the auditor. I was
23   I think it was accounting I and II as well.             23   working with the accountant to try to get this audit
24       Q Did you receive a degree from Florida A &         24   done. That's been my focus. Also communicating with
25   M?                                                      25   clients, investors. Trying to -- automation. Bring



                                                                                  8 (Pages 26 to 29)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 9 of 92




                                                Page 30                                                    Page 32
 1   order.                                                   1   not sure of all of the name titles. But we opened up
 2      Q What do you mean by automation?                     2   the companies into Nevada.
 3      A There were a lot of manual processes.               3         Now, I closed Cambridge Capital Equity
 4      Q In terms of the accounting or other things?         4   Options because the only difference between the
 5      A Yes.                                                5   Cambridge Capital Partners and Cambridge Capital
 6      Q Anything other than accounting that you've          6   Equity Options is that Don did options and I did not
 7   been trying to automate?                                 7   do options, so there was no reason to keep it. Other
 8      A Some of the -- for example, if there was a          8   than that, the funds were identical.
 9   travel advance, you know, instead of doing it            9      Q So what happened to investors' accounts
10   manually -- so some of these other processes to         10   that were in the Equity Option Opportunities hedge
11   collect data, yes.                                      11   fund?
12      Q Anything else that you're currently doing          12      A They are in Cambridge Capital Partners.
13   for Cambridge? You had listed working with the          13      Q And then how about Cambridge Capital Group
14   accountant and the auditor on the audit,                14   Large Cap Equity LP?
15   communicating with clients, automation, anything else   15      A Never was used.
16   that's your current job duties for Cambridge?           16      Q So when you say you're managing the hedge
17      A Managing the hedge funds.                          17   fund, is that Cambridge Capital Partners that you're
18      Q And by "the hedge funds," what do you mean?        18   referring to?
19      A Cambridge Capital Partners.                        19      A That is correct. However, the reason why
20      Q Are you -- is that -- and just to help you         20   I'm hesitant is because I don't know if that name
21   out.                                                    21   changed when it went to Nevada.
22          Is that Cambridge Capital Partners,              22      Q Understood.
23   Cambridge Capital Group Equity Option Opportunities,    23      A It may have been called Cambridge Capital
24   Cambridge Capital Group Large Cap Equity and            24   Partners -- Cambridge Capital Group partners. In
25   Cambridge Capital Group Active Managed S & P 500        25   other words, there may have been -- because I think


                                                Page 31                                                    Page 33
 1   Index?                                                   1   when we were trying to get Cambridge Capital
 2      A All of those are not opened.                        2   Partners, that name with was already taken and I
 3      Q Which ones are closed?                              3   think another -- and I apologize. I don't remember
 4      A The S & P was never used.                           4   the name, but it was another name -- word added to
 5      Q Okay. S & P is not open right now and was           5   make it the fund. Am I making sense?
 6   not used?                                                6       Q Absolutely. Just to be clear, is there
 7      A It was never used. Name the others.                 7   just one hedge fund you're currently managing?
 8      Q Right. So Cambridge -- yes. That's                  8       A That is correct.
 9   easier.                                                  9       Q Okay.
10          Cambridge Capital Partners, that currently       10       A Yes.
11   active?                                                 11       Q And what are you doing to manage the hedge
12      A Yes.                                               12   fund for Cambridge right now?
13      Q Cambridge Capital Group Equity Option              13       A Actually, it's more making sure that we are
14   Opportunities, is that currently active?                14   in a liquidation process.
15      A Let's go back to the Cambridge Capital             15       Q What does that mean?
16   Partners.                                               16       A Trying to make funds that were illiquid,
17      Q Sure.                                              17   liquid.
18      A Cambridge Capital Partners was closed.             18       Q So what are you doing as part of the
19   They were Massachusetts companies that we opened in     19   liquidation process for the Cambridge hedge fund?
20   Nevada. The names were not supposed to change,          20       A Staying on top of settlement.
21   however if a name was not available, another word was   21       Q What do you mean by settlement?
22   added that may have changed the name. The names were    22       A Settlements of contracts, making sure of --
23   not supposed to change.                                 23   staying on top of what's happening with the
24      Q Okay.                                              24   development of another investment that's included in
25      A Okay. So that's the reason why I'm, like,          25   it. In other words, overseeing the different things



                                                                                 9 (Pages 30 to 33)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 10 of 92




                                               Page 34                                                       Page 36
  1   that are within the hedge fund.                          1   were getting paid by Cambridge, did you receive any
  2      Q Is it fair to say you're overseeing the             2   other compensation?
  3   hedge funds' investments?                                3      A I received a bonus of 10,000.
  4      A Yes.                                                4      Q Do you remember roughly when that was?
  5      Q Okay. And we'll get more into the                   5      A No.
  6   specifics in a little bit. I don't want to get too       6      Q What do you get a bonus for?
  7   bogged down in that. Right now I just want to get        7      A Services rendered.
  8   through the general list of the things you're doing.     8      Q And who was it that granted you the bonus?
  9          So other than working on the audit,               9   In other words, who had the authority to give bonuses
 10   communicating with investors, automating processes at   10   including the one you got?
 11   Cambridge and managing the hedge fund, is there         11      A Dr. Howard.
 12   anything else that you're currently doing for           12      Q Did you ever get any noncash compensation?
 13   Cambridge as part of your job duties?                   13      A No.
 14      A No.                                                14      Q Did you have any incentive compensation?
 15      Q Do you have an employment agreement?               15      A What is --
 16      A No.                                                16      Q Like commissions, management fees --
 17      Q Have you ever had an employment agreement?         17      A No.
 18      A No.                                                18      Q -- anything like that that you would get a
 19      Q What sort of compensation --                       19   cut or a percentage.
 20      A I --                                               20      A No.
 21      Q Go ahead.                                          21      Q Who do you report to currently?
 22      A Oh, go ahead.                                      22      A Currently, no one.
 23      Q No. Go ahead.                                      23      Q When is the last time you reported to
 24      A I was supposed to have one. That was               24   somebody at Cambridge?
 25   Daryl's responsibility and he had the stroke. He had    25      A January 31st.


                                               Page 35                                                       Page 37
  1    a stroke.                                               1      Q Of 2018?
  2        Q Okay.                                             2      A Of 2018.
  3        A And then things just started happening and        3      Q And who was it that you were reporting to
  4    then that just never got done.                          4   up until January of 2018?
  5        Q Sure. So what sort of compensation do you         5      A Addys Walker.
  6    get from Cambridge? How are you compensated?            6      Q Other than Mr. Walker, is there anyone else
  7        A Well, I was getting -- what am I getting          7   that you've reported to at Cambridge?
  8    now?                                                    8      A No.
  9        Q Yes.                                              9      Q And who reports to you currently at
 10        A What am I getting now, nothing.                  10   Cambridge?
 11        Q They're not paying you anything?                 11      A No one.
 12        A Not right now.                                   12      Q Is there anyone else employed by Cambridge
 13        Q Okay. When did they last pay you?                13   right now?
 14        A December.                                        14      A No.
 15        Q Did you ever receive a salary from               15      Q When was the last time Cambridge had
 16    Cambridge?                                             16   employees other than you?
 17        A Yes.                                             17      A January 31st.
 18           BY MR. STRONGARONE:                             18      Q And in the period, let's say January 30th,
 19        Q December 2017?                                   19   who else was employed at Cambridge?
 20        A Yes.                                             20      A January 30th?
 21        Q Thank you.                                       21      Q Right. So in other words, in the time
 22           BY MR. STAUBITZ:                                22   leading up to --
 23        Q What was your salary?                            23      A Okay.
 24        A 1,060 a week. $1,060 a week.                     24      Q -- when it sounds like Mr. Walker and maybe
 25        Q Other than your salary, during the time you      25   some other people left, if that was the last time



                                                                                10 (Pages 34 to 37)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 11 of 92




                                              Page 38                                                     Page 40
  1   people were there, who else were there?                 1       A Well, through investors.
  2       A Jeff Kahn, Donald Brown, Charles Smith.           2       Q Okay. I didn't know if, you know --
  3       Q Anyone else?                                      3       A I didn't know --
  4       A No.                                               4       Q -- if property or -- you know, I was just
  5       Q Do you know someone name Regina --                5   asking. Just what kinds of assets was he bringing
  6       A McHardy.                                          6   in?
  7       Q -- McHardy? Is she still involved with            7       A That, I know he did that and then he and
  8   Cambridge?                                              8   Mr. Walker worked on deals and I wasn't really
  9       A She is with the university.                       9   involved in that aspect.
 10       Q Okay. Has she ever been an employee of           10       Q Why -- I'm sorry. Let me ask you first.
 11   Cambridge Capital?                                     11          What was Mr. Kahn's background, if you
 12       A No.                                              12   know?
 13       Q Does she do work for Cambridge Capital           13       A I don't know.
 14   still?                                                 14       Q Do you know what he's been doing before he
 15       A No.                                              15   was involved with Cambridge?
 16       Q Has she ever done any work for Cambridge         16       A No, I don't. I don't know for a fact. I
 17   Capital?                                               17   know he had a insurance license because he
 18       A She may have helped me on a few things.          18   transferred his insurance license to ELE; at least I
 19       Q But she has been an employee of Cambridge        19   thought he did. So I don't know a lot about him.
 20   Capital University?                                    20   He's out of New York or New Jersey. New York, New
 21       A Graduate University International, that is       21   Jersey.
 22   correct.                                               22       Q Is he in New York, New Jersey now?
 23       Q Have you ever done any work for Cambridge        23       A Yeah.
 24   Graduate University?                                   24       Q Do you know what he's doing now?
 25       A No.                                              25       A Working with Mr. Walker, to the best of my


                                              Page 39                                                     Page 41
  1      Q Have you ever taken any courses through            1   knowledge, Providence Capital.
  2   Cambridge Graduate University?                          2       Q What is Providence Capital?
  3      A No.                                                3       A That's their -- that's Mr. Walker's
  4      Q Who is Jeff Kahn? I mean, it sounds like           4   company.
  5   he worked for Cambridge, but what did he do for them    5       Q And do you know what business Providence
  6   generally?                                              6   Capital does?
  7      A He was a deal maker. He brought in                 7       A They do deals.
  8   capital.                                                8       Q You made sort of quotes with your fingers.
  9      Q What kind of deals?                                9       A Because I don't know what that --
 10      A Well, he brought in assets and he -- he and       10       Q Why did you do that?
 11   Addys Walker worked on deals. Now, I'm -- that's a     11       A Because I don't know what they do, but I
 12   vague area 'cause I wasn't -- I can't answer any of    12   hear they are deal makers, so whatever that consists
 13   that. I really can't.                                  13   of.
 14      Q Why can't you answer that?                        14       Q Who are you hearing that from?
 15      A Because I tried to get involved in that           15       A Well, that's all I've ever heard. They do
 16   aspect and I just had -- I didn't know a lot of what   16   deals.
 17   was going on. I just would hear things and so I'm      17       Q Oh, okay.
 18   not knowledgeable of that. But he did bring in         18       A So they just separated from Cambridge and
 19   assets --                                              19   started Providence Capital doing the same thing they
 20      Q What kind of assets?                              20   were supposedly doing for Cambridge.
 21      A -- he and Addys Walker.                           21       Q Got it.
 22      Q What kind of assets generally?                    22          Why did Mr. Kahn leave Cambridge?
 23      A I guess -- what do you mean? He brought in        23       A Because Mr. Walker left Cambridge.
 24   cash into the funds.                                   24       Q Why did Mr. Walker leave Cambridge?
 25      Q Okay. Cash specifically?                          25       A I don't know. I'm trying to -- I would be



                                                                              11 (Pages 38 to 41)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 12 of 92




                                               Page 42                                                      Page 44
  1   speculating. I would be speculating.                     1      A That was like the holding company.
  2      Q Speculate. What's your understanding?               2      Q Is Cambridge Capital Group still operating?
  3   What have you hard about why he left Cambridge?          3      A Yes.
  4      A He and Dr. Howard fell out. I don't know            4      Q And what do you mean Cambridge Capital
  5   what transpired.                                         5   Group was the holding company?
  6      Q But they're not getting along currently?            6      A It's, you know, like a company will have an
  7      A No.                                                 7   umbrella and then they'll have companies underneath.
  8      Q And he left because of some disagreement            8      Q Did Cambridge Capital Group, you know, do
  9   with Dr. Howard; is that your understanding?             9   any business or have any assets itself?
 10      A That's my understanding.                           10      A No, but they -- not they. But in certain
 11      Q Okay. And Mr. Kahn went with him? Is that          11   contracts they would put Cambridge Capital Group and
 12   right?                                                  12   Cambridge Capital Partners or Cambridge Capital Group
 13      A Yes.                                               13   and Cambridge Capital Equity Options.
 14      Q Okay. Do you know someone name Linda               14      Q Okay. How about Cambridge Capital
 15   Bedell?                                                 15   Advisors, LLC? Have you heard of that before?
 16      A Yes.                                               16      A Cambridge Capital Advisors is the operating
 17      Q Is she still doing work for Cambridge at           17   account.
 18   all?                                                    18      Q So what was the purpose of Cambridge
 19      A No.                                                19   Capital Advisors? Hold on a second. Before we get
 20      Q Is she doing work with Mr. Walker and Mr.          20   into that let me ask you.
 21   Kahn?                                                   21          Is Cambridge Capital Group, LLC still in
 22      A Yes.                                               22   operation today?
 23      Q Did she leave around the same -- was she           23      A Yes.
 24   doing work with Cambridge at the same time that Mr.     24      Q Okay. All right. Now, let's move onto
 25   Walker and Mr. Kahn were?                               25   Cambridge Capital Advisors.


                                               Page 43                                                      Page 45
  1      A She -- it's really strange. She was -- she          1           What was the business of Cambridge Capital
  2   worked with Mr. Walker. Supposedly she's Mr.             2   Advisors?
  3   Walker's partner.                                        3       A I can only tell you what my focus is. I
  4      Q Okay. Do you know whether she is working            4   don't know what's Don's.
  5   with them on Providence Capital?                         5       Q Sure.
  6      A I'm willing to bet she is. Do I know for a          6       A It's the flow-through of all funds. So
  7   fact? No. But that's Mr. Walker's partner.               7   someone brings assets in, they come into Cambridge
  8      Q Okay.                                               8   Capital Advisors. Obviously initially it would be,
  9          BY MR. STRONGARONE:                               9   they go into Cambridge Capital Partners, they go
 10      Q Did Mr. Walker leave voluntarily?                  10   to -- a portion into Cambridge Capital Equity Options
 11      A Yes.                                               11   and then vendors would be paid out of Cambridge
 12          BY MR. STAUBITZ:                                 12   Capital Advisors.
 13      Q I'm going to go through some of the                13       Q Okay.
 14   Cambridge entities, and I understand that we may have   14       A So it was the operating account.
 15   some similar issues to the hedge funds where some of    15       Q Was Cambridge Capital Advisors registered
 16   the names may have changed a bit, so I hope you'll      16   as an investment advisor with the SEC? Do you know?
 17   help me with that. But I just want to make sure that    17       A It's under FINRA. We do an annual ADV.
 18   we can -- you know, to the best that you can help       18       Q Okay. And do you know whether that first
 19   us -- clear up what the difference was between some     19   happened -- was there before you joined Cambridge or
 20   of these companies.                                     20   after?
 21          So first of all, Cambridge Capital Group,        21       A Was before I joined.
 22   LLC, have you heard of that before?                     22       Q Is it still registered with FINRA?
 23      A Yes.                                               23       A Yes.
 24      Q In general terms, what was Cambridge               24       Q And we talked about Cambridge Capital
 25   Capital Group, LLC?                                     25   Partners. You think the name might have changed.



                                                                                12 (Pages 42 to 45)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 13 of 92




                                               Page 46                                                        Page 48
  1   Now it's in Nevada. That's the hedge fund; is that       1   thought something -- we end up changing the name to
  2   right?                                                   2   Cambridge Capital Wealth Fund I think was one, not
  3       A That's the hedge fund.                             3   Cambridge Capital Advisors. There was a Cambridge
  4       Q So today if I talk about the hedge fund, we        4   Capital Wealth Fund and that was -- Cambridge Capital
  5   understand that we're talking about Cambridge Capital    5   Wealth Fund or was it -- there was one -- like I
  6   Partners or whatever it's called in Nevada today?        6   said, the fund was supposed to have been -- I
  7       A Right.                                             7   don't -- I'm starting to -- I wish I knew all the
  8       Q Is that fair?                                      8   names that ended up changing 'cause they were -- they
  9       A That's fair.                                       9   were supposed to stay the same and it was only
 10       Q Cambridge Capital Funding, Inc. Have you          10   because that name was no longer available that other
 11   heard of that before? Oh. Before we -- I'm sorry.       11   name -- words got put in there, so.
 12   Let me ask -- I did the same thing before.              12       Q Why were some of the entities closed down
 13          Cambridge Capital Advisors, LLC, is that         13   in say Florida or Massachusetts entities and moved to
 14   still active?                                           14   Nevada? Why was that done?
 15       A Yes.                                              15       A Because of Don Reinhard.
 16       Q Is it in Florida, Massachusetts, Nevada?          16       Q What do you mean because of Don Reinhard?
 17   Where is it located, if you know? I'm not trying to     17       A Don apparently was stating that he set this
 18   play quiz, but --                                       18   up, he was part owner and threatening. So if Don
 19       A That should be Leon County.                       19   wanted to say that they closed these that were set up
 20       Q Okay. All right. So Cambridge Capital             20   initially by Don, and the names, as I said, was
 21   Funding, Inc., have you heard of that before?           21   supposed to remain the same and move them to Nevada.
 22       A Cambridge Capital Funding, Inc? No.               22   So that was primarily, to the best of my knowledge,
 23       Q How about Cambridge Capital Wealth                23   the reason that was done.
 24   Advisors?                                               24       Q So -- and I don't want to put words in your
 25       A Yes.                                              25   mouth, but is what I'm hearing you saying, that the


                                               Page 47                                                        Page 49
  1       Q What is Cambridge Capital Wealth Advisors?         1   purpose you understand was to try to separate Don
  2       A Cambridge Capital Wealth Advisors was the          2   Reinhard from companies that he was claiming he had a
  3   e-mail that I was supposed to use to communicate with    3   part in, is that fair? I don't want to put words in
  4   clients in reference to financial services.              4   your mouth, but is that what you're saying?
  5       Q Okay. Did Cambridge Capital Wealth                 5      A That's fair.
  6   Advisors do any business, have any business              6      Q Other than to try to create some separation
  7   operations?                                              7   between the companies and Don Reinhard --
  8       A No.                                                8      A Right.
  9       Q Other than being the name on the e-mail            9      Q -- is there any other purpose that you are
 10   address you were using, do you know what the purpose    10   aware of why the companies were moved from Florida to
 11   of Cambridge Capital Wealth Advisors was?               11   Nevada or Massachusetts to Nevada?
 12       A That's what I was saying, that it was the         12      A No.
 13   e-mail that was set up for me to communicate with       13      Q Whose idea was it to move the companies to
 14   investors, potential investors, that was supposed to    14   Nevada?
 15   have been used for ELE, but -- no. I think it was       15      A Addys Walker.
 16   supposed to have been used for -- it ended up being     16      Q Anyone else?
 17   used for Cambridge Capital, that's what it was.         17      A I mean, that's who I got that from.
 18       Q Okay.                                             18      Q Okay. Cambridge Capital Insurance Agency.
 19       A To communicate with investors, but I ended        19   Have you heard of that before?
 20   up using all three, to be honest.                       20      A Yes.
 21       Q Okay. Other than --                               21      Q What is Cambridge Capital Insurance Agency?
 22       A But there was no corporation set up,              22      A That was set up -- Don was soliciting
 23   Cambridge Capital Advisors.                             23   insurance from players. It was done by a third
 24       Q Okay. Cambridge Capital Wealth Advisors?          24   party, 'cause he wasn't licensed through ELE, and I
 25       A Cambridge Capital. Wait a minute. I               25   guess a commission was supposed to be paid to -- you



                                                                                 13 (Pages 46 to 49)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 14 of 92




                                                  Page 50                                                  Page 52
  1   know, in other words -- what's her name? Jesus.          1   the names, but I know the old ones. The old ones
  2   Can't think of her name that was the insurance person    2   were partners -- Cambridge Capital Partners,
  3   under ELE. So she would, you know, write the             3   Cambridge Capital Equity Options, and Cambridge
  4   applications, et cetera, et cetera. If it was            4   Capital Advisors, and Cambridge Capital Group.
  5   approved, whatever, she got paid whatever flowed         5      Q Okay.
  6   through, and Cambridge Capital Insurance would get a     6      A Those are the old names. The new name,
  7   commission, part of -- a fee of. I don't know if it      7   like I said, I know Cambridge Capital Group name
  8   was a finders fee. I don't know.                         8   stayed the same. I think Cambridge Capital Partners
  9       Q Who is this? Who was writing the policies?         9   name stayed the -- there was something changed to a
 10   If you don't remember her name, who did she work for?   10   Wealth Fund. Maybe it was Cambridge Capital. I don't
 11       A ELE.                                              11   know the names.
 12       Q What was Don Reinhard's connection to ELE?        12      Q During the time that you've been associated
 13   In other words, how did he come up with them to help    13   with Cambridge, who has been working on the
 14   write policies for players, if you know?                14   bookkeeping or accounting for Cambridge?
 15       A I don't know.                                     15      A Al Smith Community Business Services.
 16       Q Do you have any guess?                            16      Q And earlier when you said you were working
 17       A They -- that was all in place before I got        17   with an accountant and with the auditor, is Al Smith
 18   there.                                                  18   the accountant you were referring to?
 19       Q Okay. Do you think it was through Mr.             19      A Yes.
 20   Billingsley or do you think Mr. Billingsley heard       20      Q And who is the auditor you were referring
 21   about it from Don Reinhard, if you know?                21   to?
 22       A I don't know. All of that was in place            22      A Bill Bogan, Bogan Public Management.
 23   before I got there.                                     23      Q Other than Al Smith, has anyone else,
 24       Q What sorts of insurance?                          24   during the time that you've worked with Cambridge,
 25       A Life.                                             25   worked on bookkeeping or accounting for Cambridge?


                                                  Page 51                                                  Page 53
  1       Q Have you ever done any work for Cambridge          1       A Prior to, it was Don Reinhard and then
  2   Capital Insurance Agency?                                2   Brenda Murphy.
  3       A No more -- yes.                                    3       Q Okay. And let me just -- just to close a
  4       Q What kinds of work have you done for them?         4   little bit.
  5       A Just following up with -- her name was             5          Other than Al Smith or Bill Bogan, during
  6   Linda. Linda Hilbert is her name. Linda Hilbert.         6   the time that you've been with Cambridge, has there
  7   Because when Don left, all of that stuff was still       7   been anyone else who's worked on the bookkeeping or
  8   in, you know, so I had to communicate with her and       8   accounting for Cambridge?
  9   find out what was going on. I had to get brought up      9       A No. Oh. A Denise Severin I think her name
 10   to speed as to what was going on.                       10   is.
 11       Q She is the person who was writing policies        11       Q Who is Denise Severin?
 12   for ELE before you got there?                           12       A Denise worked for Brenda.
 13       A She's the insurance person for ELE.               13       Q For Brenda Murphy?
 14       Q Okay. Is she in Tallahassee?                      14       A Yes.
 15       A No.                                               15       Q Do you know what Ms. Severin's background
 16       Q Do you know where she is?                         16   was?
 17       A She's in Arizona.                                 17       A Accounting was what I was told.
 18       Q Okay.                                             18       Q Do you know if she was a C.P.A.?
 19       A Arizona or California. One of those. I            19       A No.
 20   think Arizona.                                          20       Q And I know it's is a bad question.
 21       Q Are there any -- other than the entities          21          Was she a C.P.A.?
 22   we've listed, we talked about, are there any other      22       A No.
 23   Cambridge companies or entities that you've done work   23       Q When did she last work for Cambridge?
 24   for that I'm not listing here?                          24       A Well, she didn't work for Cambridge.
 25       A The only thing is that, the confusion of          25       Q Who did she work for?



                                                                                14 (Pages 50 to 53)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 15 of 92




                                                  Page 54                                                    Page 56
  1       A She worked for Howard & Associates.                1       A Because number one, I wanted an official
  2       Q So let me say it this way. When did she            2   accountant to do the work and not a bookkeeper and,
  3   last work on bookkeeping or accounting for the           3   you know, I wanted -- I wanted professionals to do
  4   Cambridge entities?                                      4   the work that I felt was required for that particular
  5       A I want to say October of 2017. Don't quote         5   type of responsibility.
  6   me on that, but that's what I -- somewhere around        6       Q Was Ms. Murphy a C.P.A.?
  7   there.                                                   7       A No.
  8       Q And what was Ms. Severin's --                      8       Q Does she have an accounting background at
  9       A Wait a minute. Yeah. Or November.                  9   all?
 10       Q What was Ms. Severin's job as far as              10       A No. Sorry. I didn't mean to -- sorry.
 11   bookkeeping and accounting?                             11       Q Did she also -- at the same time she was
 12       A She was trying to automate -- or balance          12   doing work for Cambridge, did she also work for
 13   the books. I think she was balancing the books.         13   Howard & Associates?
 14       Q Why did she stop doing the books in or            14       A Yes.
 15   around November 2017? Not doing the books, why did      15       Q Does she still work for Howard &
 16   she stop working on books or accounting for Cambridge   16   Associates?
 17   in or around November 2017?                             17       A No.
 18       A I -- I don't know.                                18       Q When did she stop working for Howard &
 19       Q Do you have any idea?
                                                              19   Associates, if you know, roughly?
 20       A Well, just they felt that she wasn't doing
                                                              20       A January 2018.
 21   the job.
                                                              21       Q And why did she stop working for Howard &
                                                              22   Associates?
 22       Q Is she still with Howard & Associates?
                                                              23       A I think because he stopped paying.
 23       A No.
                                                              24       Q Dr. Howard stopped paying her?
 24       Q Was she terminated by Howard & Associates?
                                                              25       A Yes.
 25       A Yes.


                                                  Page 55                                                    Page 57
  1      Q Other than Al Smith, Bill Bogan, Denise             1       Q Do you know why?
  2   Severin, anyone else during your time at Cambridge       2       A Lack of funds.
  3   who worked on books or accounting for Cambridge?         3       Q Was she the only one that he stopped
  4      A And you didn't mention Brenda, Brenda               4   paying?
  5   Murphy.                                                  5       A No.
  6      Q Okay. So did Brenda Murphy work on books            6       Q Is his law firm still active?
  7   or accounting for Cambridge during the time you've       7       A Yes.
  8   been there?                                              8       Q Were there a number of people who were let
  9      A Yes.                                                9   go?
 10      Q When did she last work on books or                 10       A Yes.
 11   accounting for Cambridge?                               11       Q Because he stopped paying?
 12      A When I got Al Smith.                               12       A Yes.
 13      Q Okay. So when was that, roughly?                   13       Q Were there other people who he stopped
 14      A August of 2017.                                    14   paying who were also doing work for Cambridge? Let
 15      Q And do you know --                                 15   me start over and let me ask that, just to try to be
 16      A August. August, September.                         16   a little more clear.
 17      Q Okay. What was Ms. Murphy doing for                17           It seems like we've talked about now a
 18   Cambridge in terms of books or accounting?              18   couple people who did work both for Howard &
 19      A She was inputting the information into             19   Associates and also for Cambridge, and so the thing
 20   QuickBooks.                                             20   I'm trying to ask and the thing I'm trying to figure
 21      Q Anything else?                                     21   out is, you know, it sounds like Ms. Murphy was
 22      A She was kind of overseeing QuickBooks              22   someone who he stopped paying, and it seems like you
 23   until -- I didn't want to get involved with             23   were indicating there might have been other people.
 24   QuickBooks until after the audit.                       24           Were there people who had worn both those
 25      Q Okay. Why not?                                     25   hats, they did Cambridge work and Howard & Associates



                                                                                15 (Pages 54 to 57)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 16 of 92




                                                  Page 58                                                      Page 60
  1   work who were part of the group who he stopped paying     1        Q Okay.
  2   and who left?                                             2        A When -- you guys came in September, so I
  3       A Let me clarify something.                           3    moved my office to my office, my old office in --
  4       Q Sure.                                               4        Q When was that?
  5       A Mr. Walker changed -- at one time Brenda            5        A In September of 2017.
  6   worked for Howard & Associates, then she became           6        Q Why did you do that?
  7   independent. I don't know what that was. That was         7        A Because Mr. Walker told me to move my
  8   something that Mr. Walker set up so that she could do     8    office.
  9   the books for both Cambridge and Howard & Associates,     9        Q Why did he tell you to move your office?
 10   so she would not be tied to either one.                  10        A Well, I guess the fund was not regulated, I
 11       Q Okay. Do you know when that was, roughly?          11    was regulated, and so he wanted to separate me from
 12       A I have no idea.                                    12    the fund.
 13       Q Was it before you started or after?                13        Q Why?
 14       A Oh, that was after I started.                      14        A I don't know.
 15       Q Okay. So -- but whether or not they were           15        Q Was Mr. Walker still in the building with
 16   officially an employee of one company or another,        16    Mr. -- with Dr. Howard?
 17   were there people who were doing work for both, who      17        A Yes.
 18   were part of the group that he stop paying, and by       18        Q When was doctor -- was Mr. Walker in the
 19   "he," I mean Dr. Howard?
                                                               19    building with Dr. Howard until he left at the end of
 20       A Technically no. However, if I ran -- I
                                                               20    January 2018?
 21   needed some help on something and I didn't have -- I
                                                               21        A Well, when you say was he in the building,
 22   would go and run over and ask somebody for something,
                                                               22    did he have a physical office there?
 23   you know, to help me with something, but no one
                                                               23        Q Yes.
                                                               24        A No. He was kind of a in-and-out person.
 24   worked for Cambridge outside of Brenda. And then --
                                                               25        Q Okay.
 25   well, Brenda didn't work for Cambridge. She -- in


                                                  Page 59                                                      Page 61
  1    other words, she became a separate entity, I don't       1      A His office was somewhere on Plaza Drive.
  2    know what that entity was, so that she could do the      2   But I mean he was in and out.
  3    books for Cambridge as well as Howard & Associates.      3      Q Okay. Were there people who were employed
  4    You see what I'm saying? But I would run over and        4   by Cambridge who were in the building with Dr. Howard
  5    ask somebody, you know, to -- for a question or,         5   until January 2018?
  6    like, for example, you mentioned Regina, I would ask     6      A The -- Donald Brown came and Charles Smith
  7    Regina if she could take these phone calls for me or,    7   came. Charles came, I think, in November.
  8    you know, if I'm gone because technically I was          8      Q November 2017?
  9    Cambridge.                                               9      A Of 2017.
 10        Q Okay. So -- and -- no, that's really              10      Q So who is Mr. Brown?
 11    helpful.                                                11      A He worked for Mr. Walker.
 12            So were you in the same building with Dr.       12      Q And what did Mr. Brown do for Cambridge?
 13    Howard's law firm?                                      13      A He worked for Mr. Walker. I couldn't tell
 14        A At the beginning, yes. He was on one end          14   you what either one of those individual did. They
 15    of the hall and I was on the other end. We were         15   worked on deals.
 16    totally -- it was a -- well, you were there. So it      16      Q So Mr. Smith, too, you're not sure what he
 17    was a big long hallway. Howard & Associates was at      17   did?
 18    the front, if you want to call it the front. When       18      A They worked on deals. That's -- as a
 19    you come into the building you go to the right,         19   matter of fact, I went -- yeah. I went to his e-mail
 20    that's Howard & Associates. You go to the left, it      20   and it said he was a deal specialist or something.
 21    was Cambridge and Cambridge Graduate University.        21      Q But they both had offices in the building
 22        Q When was the last time that you were              22   with Dr. Howard?
 23    working in the same physical building with Dr.          23      A At 2120 Killarney Way they had an office.
 24    Howard?                                                 24      Q Until when, roughly, do you think?
 25        A I got kicked out.                                 25      A Until we moved from that building.



                                                                                  16 (Pages 58 to 61)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 17 of 92




                                                Page 62                                                    Page 64
  1       Q Which was when?                                    1      A No. I just remembered him.
  2       A Sometime in November.                              2      Q Let me -- Bob has a couple questions he
  3       Q November 2017?                                     3   wants to ask.
  4       A Yes.                                               4        BY MR. STRONGARONE:
  5       Q Okay. We're going to take a break in just          5      Q I have a couple follow-up questions.
  6   a minute, but I just want to tie the loop on one or      6         Al Smith.
  7   two things before we do that.                            7      A Yes.
  8           You said that sometimes if you had               8      Q You said that Al Smith began in August 2017
  9   questions or things you wanted answers to, you would     9   and that's when Brenda Murphy left; is that correct?
 10   run and talk to people who worked for Dr. Howard in     10      A No. Brenda was there 'til January of 2018.
 11   Howard & Associates. Who in particular would you go     11   Al Smith was the accountant that took over.
 12   to?                                                     12      Q Oh, okay.
 13       A Well, you already know Regina, Regina             13      A That does that for a living. I'm sorry.
 14   McHardy. She would help me with, like, trying to put    14      Q Is Al Smith a C.P.A.?
 15   files together, things like that. And then -- I         15      A No. Bill Bogan is the C.P.A.
 16   don't know Devante's last name. Dewante, Devante. I     16      Q How did you find Al Smith?
 17   don't know. I just -- he would help me with techy       17      A I knew him.
 18   stuff.                                                  18      Q How did you know him?
 19       Q Okay. Anybody else?                               19      A Just through accounting networks.
 20       A That's -- those are the only two I                20      Q Had he ever done work for Dr. Howard
 21   really --                                               21   before?
 22       Q Okay.                                             22      A No.
 23           MR. STAUBITZ: Let's take a break. Let's         23      Q Did Dr. Howard know Al Smith?
 24   go off the record. It's 11:14 a.m.                      24      A No.
 25           (A brief recess was taken.)                     25      Q How about Bill Bogan, how did you find him?


                                                Page 63                                                    Page 65
  1          MR. STAUBITZ: We are back on the record.          1      A Through Al Smith.
  2   It is 11:34 a.m.                                         2       Q Do you know whether Bill Bogan ever done
  3          BY MR. STAUBITZ:                                  3   work for Dr. Howard before?
  4       Q All right. I understand from your counsel          4      A No. No, he has not. Not, no, I don't
  5   there may be some additional information you wanted      5   know.
  6   to give us about one of the questions we were talking    6       Q Just to be clear 'cause that was a bad
  7   about before we took a break.                            7   question.
  8       A Yes. And that was in reference to                  8           Had Bill Bogan done any work for Dr. Howard
  9   individuals that I spoke with or worked with             9   before?
 10   Cambridge.                                              10      A No.
 11       Q Okay.                                             11          BY MR. STRONGARONE:
 12       A Neal Epstein.                                     12       Q Okay. Brenda Murphy.
 13       Q And who is Mr. Epstein?                           13      A Yes, sir.
 14       A He's a paralegal for Howard & Associates.         14       Q Brenda Murphy has a separate entity that
 15       Q What kinds of things would you take to Mr.        15   she does accounting for, correct?
 16   Epstein about regarding Cambridge?                      16      A She -- supposedly she became a separate
 17       A Techy. I'm not a techy person. How to,            17   entity.
 18   you know --                                             18       Q Okay.
 19       Q Anything else?                                    19      A I don't know the name or anything.
 20       A No.                                               20       Q Okay.
 21       Q Does Mr. Epstein still work for Dr. Howard?       21          BY MR. STAUBITZ:
 22       A Yes.                                              22       Q Do you think it had a name? Like it was
 23       Q As a paralegal?                                   23   something official that was set up and had a name?
 24       A Yes.                                              24      A I assume that they said they set her up
 25       Q Anything else you wanted to add?                  25   separately. That was an assumption on my part, so I



                                                                                17 (Pages 62 to 65)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 18 of 92




                                                Page 66                                                   Page 68
  1   don't know.                                             1   120; is that right?
  2      Q Okay.                                              2      A Yes.
  3          BY MR. STRONGARONE:                              3       Q Were they in 120 at the same time?
  4      Q Are you aware if Brenda Murphy was paid            4      A Well, I had separate -- I had a separate
  5   separately from Howard & Associates than from           5   computer for ELE.
  6   Cambridge for the work she did for each entity?         6       Q Okay.
  7      A All I know was that she wasn't paid by             7      A But when I was at Cambridge, I worked
  8   Cambridge. I don't have access or anything to any       8   there. I worked at the 1432 Denholm as well.
  9   other --                                                9       Q Okay. Just -- I just want to be clear.
 10      Q So just to clarify. Brenda Murphy,                10      A But I did both. I mean if I was there and
 11   separate entity that does accounting for Cambridge,    11   I met individuals there, but --
 12   was not paid by Cambridge; is that correct?            12       Q By "there" you mean Suite 120?
 13      A That is correct.                                  13      A I mean Suite 120.
 14          BY MR. STAUBITZ:                                14       Q And that's either for Cambridge or for ELE?
 15      Q Do you know if she was paid by Howard &           15      A Now, mind you, he only had one client in
 16   Associates for the bookkeeping work that she did for   16   ELE.
 17   Cambridge?                                             17       Q Okay.
 18      A I can't answer that.                              18      A And I did see that gentlemen at both
 19      Q You can't answer because you don't know or        19   locations.
 20   for something else?                                    20       Q Both locations being 2120 and 1432 Denholm?
 21      A I don't know.                                     21      A That's correct.
 22      Q Okay. I just wanted to be clear.
                                                             22          BY MR. STRONGARONE:
 23          BY MR. STRONGARONE:
                                                             23       Q Do you know who paid the registration fees
 24      Q And then I had a few follow-up questions
                                                             24   for that ELE branch office to be opened?
 25   about ELE.
                                                             25      A I did. Well, when you say -- well, I paid


                                                Page 67                                                   Page 69
  1          Can you tell me where the ELE branch             1   certain fees that were -- that's a good question.
  2   location that you worked where it was located?          2          BY MR. STAUBITZ:
  3       A It was in -- well, a suburb of Detroit,           3      Q Did Howard & Associates ever pay fees for
  4   Michigan. I can't remember the name of the suburb,      4   ELE?
  5   but he's in Detroit.                                    5      A No. Howard & Associates didn't pay for it,
  6       Q This the home office for ELE?                     6   but --
  7       A Yes.                                              7          BY MR. STRONGARONE:
  8       Q Okay. The branch location that you worked         8      Q Just to be clear. I'm talking about the
  9   in, where was that located?                             9   ELE fees that they pay to register a branch office.
 10       A Oh. It was initially at 2120 Killarney Way       10      A I would think Mr. -- I don't know, to
 11   and it moved to 1432 Denholm Drive.                    11   answer your question.
 12       Q Okay. Do you know the address of the             12      Q Okay. Was there any intention for there to
 13   Killarney Way? Do you know what suite number it was?   13   be a business relationship between ELE and that
 14       A 120.                                             14   branch office and Cambridge in any way?
 15          BY MR. STAUBITZ:                                15      A Well, the -- my objective was to service
 16       Q Just to be clear. That was for the ELE           16   the clients, to help them. A lot of these
 17   office?                                                17   individuals, this is their second chance on life, you
 18       A ELE.                                             18   know, to be able to come in with a financial plan for
 19       Q Was 120?                                         19   them, to set them up for the rest of their life.
 20       A Yes.                                             20   That was the goal, that was the objective.
 21       Q What was in suite 125?                           21      Q So just to be clear, the objective -- let
 22       A Howard & Associates.                             22   me rephrase the question.
 23       Q Did Cambridge have a suite number?               23          Which clients are we talking about? You
 24       A Yeah. It was 120.                                24   said that the objective was to set up the ELE office
 25       Q Okay. So Cambridge and ELE were both in          25   to service the clients, which clients specifically



                                                                              18 (Pages 66 to 69)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 19 of 92




                                                Page 70                                                       Page 72
  1    were you referring to?                                   1   100 percent under ELE or let ELE go and do Cambridge,
  2        A Investors and potential investors. What            2   and I chose to focus on what I was working on with
  3    was -- the big picture is that these individuals were    3   Cambridge.
  4    going to get settlements. They need someone to           4       Q So that was my question, which is, how did
  5    advise them how to put their portfolios together so      5   you choose Cambridge as the one you were going to
  6    that -- and some of them, you know, would probably       6   continue with?
  7    work with me and then some of them probably had          7       A Well, Number 1, I was the only -- I was
  8    advisors. Who knows. But the objective was to            8   working on the audit, okay. That was kind of going
  9    service the clients, potential clients, and even talk    9   in one particular direction. Number 2, I let go of a
 10    with the clients, the existing clients.                 10   book of business and I wasn't going to get a book of
 11        Q And when you say existing clients, are we         11   business there. Number 3, I saw the opportunities,
 12    talking about Cambridge Capital?                        12   the potential opportunities that could take place,
 13        A We're talking about Cambridge Capital.            13   and I figured that once we kind of got through the
 14           BY MR. STAUBITZ:                                 14   storm, 'cause I saw the storm coming, and I can
 15        Q Were there any other -- and I apologize if        15   always then branch and do something different.
 16    we asked you this question earlier.                     16          That's kind of -- I was the only experience
 17           Were there any other clients of ELE who          17   that Cambridge had. I'm it.
 18    worked in Suite 120 at the 2120 Killarney Way?          18       Q What do you mean you let go of a book of
 19        A I'm the only ELE.                                 19   business?
 20        Q Okay. So --                                       20       A I have a non-compete with -- when you --
 21           BY MR. STRONGARONE:                              21   with certain broker-dealers you have a non-compete
 22        Q Actually -- I'm sorry. I did have one             22   clause.
 23    follow-up. I forgot his name.                           23       Q So I guess what I'm trying to understand
 24           The client of ELE.                               24   is, how did that enter into your decision to pick
 25        A Willie Fedd.
                                                               25   Cambridge over ELE?


                                                Page 71                                                       Page 73
  1       Q Was he also a client of Cambridge in any            1      A How did what?
  2   way?                                                      2      Q How did the fact that you had a non-compete
  3       A No.                                                 3   with ELE --
  4          BY MR. STAUBITZ:                                   4      A That had nothing to do with it, but -- that
  5       Q So how did he become a client of ELE?               5   had nothing to do with that.
  6       A He was my client when I was at Met.                 6      Q Okay.
  7       Q And you brought him with you?                       7      A But you were asking why is it that I had no
  8       A And he wanted to come -- well, what end up          8   book of business to generate income from. It was
  9   happening was that he was retiring and he wanted his      9   gone.
 10   drop money, and he has a certain period of time to --    10      Q With ELE you had no book of business you're
 11   you know, they have 30 days, I think, or 60, maybe,      11   saying?
 12   to roll their money, otherwise it -- so I was his        12      A I had no book of business with ELE. I left
 13   advisor and so that's how that happened.                 13   my book of business, which was my income generator,
 14       Q And, again, I don't want to put words in           14   so I had to kind of plant myself where I was at least
 15   your mouth or misstate what you testified to. But I      15   generating -- getting some income and had the
 16   thought what you said earlier was that, at some point    16   potential for more income.
 17   in late 2017 ELE came to you and said, this is an        17      Q What kinds of opportunities do you see on
 18   outside business that you're involved in with            18   the horizon for Cambridge if they were able to get
 19   Cambridge and either you can continue with us or you     19   themselves out of the storm that you were just
 20   can continue with Cambridge; is that fair?               20   describing?
 21       A No. The SEC came in, and obviously through         21      A Well, Number 1, I'm still looking to work
 22   that with Ellis Laddell being my broker-dealer, they     22   with clients.
 23   went to him and investigated him. And through their      23      Q And, again, I apologize. I knew you
 24   investigation with him, came the directive to me,        24   answered this before, but when was the last time you
 25   okay, you need to either let go of that OBA and work     25   got paid for the work that you've done for Cambridge?



                                                                                 19 (Pages 70 to 73)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 20 of 92




                                              Page 74                                                     Page 76
  1      A December 2017.                                     1   homeless, got them into -- I was paying rent and
  2       Q Since December 2017, have you had any             2   utilities for some of the players. I mean it's --
  3   income in any form from any other source?               3   you know, and there are individuals that blow money
  4      A Yeah.                                              4   and there's some of them that like to -- but you got
  5       Q From where?                                       5   all of them in this bucket, you know. But in any
  6      A My retirement plans and --                         6   case, I feel like I could be of service and be of
  7       Q Anything else?                                    7   service and get paid to do it. That's what I do. So
  8      A Loans.                                             8   that's the goal, you know.
  9       Q Anything else?                                    9           And there are some that want that help
 10      A That's it.                                        10   because they know they blew a lot of money and they
 11       Q If you haven't been paid since December,         11   want the help.
 12   why are you still with Cambridge right now?            12           BY MR. STAUBITZ:
 13      A Because of this.                                  13       Q Do you see coming up that you're going to
 14       Q What do you mean because of this?                14   start being able to get paid again soon?
 15      A Well, number 1, I believe in the vision and       15       A I hope so.
 16   I believe that Dr. Howard is a very honest and         16       Q Where do you think the money is going to
 17   sincere man and I knew that if I wasn't here, it       17   come from for you to get paid?
 18   wouldn't have been -- I don't know. I just felt that   18       A Settlements.
 19   I could be of help.                                    19       Q When you say "settlements," what do you
 20          BY MR. STRONGARONE:
                                                             20   mean?
 21
                                                             21       A Once the cases start to settle.
          Q When you got paid in December 2017, what
 22
                                                             22       Q And where would the money from the
      entity paid you?
                                                             23   settlements come from for you to get paid?
 23      A Cambridge Capital Advisors.
                                                             24       A It will come from the law firm.
 24          BY MR. STAUBITZ:
                                                             25       Q You mean Dr. Howard's law firm?
 25       Q Why haven't you gotten paid since December?


                                              Page 75                                                     Page 77
  1      A Lack of funds.                                     1       A Yes.
  2      Q Cambridge doesn't have the money to pay            2          BY MR. STRONGARONE:
  3   you?                                                    3       Q Just to clarify.
  4      A No.                                                4           When you say "the players," who are you
  5      Q Cambridge hasn't had -- let me. So let me          5   referring to?
  6   just ask it again.                                      6       A Any individual that has a case that
  7          Cambridge has not had the money to pay you       7   settles. You know, some of them, I mean, may not
  8   since December 2017?                                    8   settle. I mean they may be declined, you know. But
  9      A That is correct.                                   9   I would like the opportunity, as I talk with
 10      Q Who made the decision that Cambridge              10   different individuals that came in protesting and
 11   wouldn't be able to pay you starting in December       11   things along those lines, to be able to -- I met with
 12   2017?                                                  12   them and would be able to work with them once we get
 13      A Who made the decision?                            13   further down, you know, and if they get settlements.
 14      Q Yeah. Was it you or did someone else              14       Q What is Dr. Howard's current role with
 15   decide?                                                15   Cambridge?
 16      A Yeah. I -- yeah.                                  16       A Doesn't have a role.
 17      Q Was Mr. Walker part of the decision that          17       Q Does he do anything with Cambridge?
 18   you wouldn't be paid anymore?                          18       A No.
 19      A Well, there are no liquid funds in the            19       Q When is the last time you talk to him?
 20   account to pay.                                        20       A Yesterday.
 21          BY MR. STRONGARONE:                             21       Q How often would you say you talked to him?
 22      Q When you say you believe in the vision,           22       A Wow.
 23   what is the vision?                                    23       Q Do you talk to him every day?
 24      A The vision is to provide -- a lot of              24       A No, I don't talk to him every day.
 25   individuals we've taken off of the streets were        25       Q How many times a week do you think you talk



                                                                               20 (Pages 74 to 77)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 21 of 92




                                                Page 78                                                        Page 80
  1    to him?                                                  1      A Sunday.
  2        A I would -- there may be some weeks, but I          2      Q Oh, this last Sunday?
  3    would say maybe once a week.                             3      A Yes.
  4        Q And how do you usually talk to him? Is it          4      Q Okay. Had he ever been before?
  5    by phone, e-mail or in person?                           5      A The week before. He's been twice. So he
  6        A By phone. You know, then when I'm                  6   came last week and then he came this week.
  7    communicating with investors, 'cause he's an investor    7      Q Okay. Why did he come to your church?
  8    as well, obviously, you have that communication.         8      A I'm always talking about my church. I
  9    I've seen him in person.                                 9   always invite -- you guys can come. Restoration
 10        Q Do you e-mail with him?                           10   Place, Tallahassee.
 11        A Only e-mails is through group e-mails.            11      Q I mean, I guess the thing I'm asking is:
 12        Q Do you ever have direct e-mails with him?         12   Did you know he was coming or he just come because he
 13        A I haven't lately.                                 13   knew other people there?
 14        Q When is the last time you had a direct            14      A He had told me he was going to visit.
 15    e-mail with him?                                        15      Q Okay.
 16        A Wow. I don't know. Because he's very, you         16      A And I guess he liked it and so he came
 17    know, separate. You know, I can't talk to you. I        17   again.
 18    can't see you. I can't this. You know,                  18      Q And -- okay. And did you guys visit while
 19    client-attorney privilege, whatever he says. And I      19   he's there?
 20    may have had to call in reference to a client or        20      A Had lunch afterwards -- brunch afterwards
 21    something and he'll say client-attorney privilege.      21   both times.
 22    So I'm trying to -- I don't know.                       22      Q Was it just you two or were there other
 23        Q You don't know the last time you e-mailed         23   people at the brunches?
 24    with him?                                               24      A At the church, just us two.
 25        A E-mailed him? Just him?
                                                               25      Q Okay. How about the dinner? You said you


                                                Page 79                                                        Page 81
  1      Q Yeah.                                                1   had dinner with him.
  2      A I don't know. I really don't.                        2      A Yes.
  3      Q When is the last time you talked to him in           3      Q When was that?
  4   person?                                                   4      A It was a Friday, couple weeks ago.
  5      A I want to say last week.                             5      Q And who else was there?
  6      Q How often would you say you see him in               6      A Tom Woods, Harrison Smith.
  7   person?                                                   7      Q Who is Mr. Woods?
  8      A Not that often now.                                  8      A Mr. Woods is -- works for Howard &
  9      Q Do you see him once a week?                          9   Associates.
 10      A No.                                                 10      Q What does he do for Howard & Associates?
 11      Q How many times a month do you think you see         11      A I don't -- he's working with the NFL
 12   him? You see him once a month? Not that? More than       12   players. I don't know what his title is.
 13   that?                                                    13      Q Is he a lawyer?
 14      A Well, let me --                                     14      A No.
 15      Q I'm not asking you to be exact. Just in             15      Q Has he ever worked for Cambridge?
 16   general terms.                                           16      A No.
 17      A Let's say I see him once a week.                    17      Q Has he ever done any work for Cambridge?
 18      Q Okay. Where do you guys usually meet if             18      A I think at one time he was working with Don
 19   you see him?                                             19   Reinhard. Don -- I think Don end up getting him his
 20      A I've had, I think, it was a dinner or               20   insurance license. I think he was supposed to have
 21   something with him and couple of other individuals.      21   been the insurance guy. Yeah. Okay. It's start --
 22   Oh. Sunday at church. Sunday at church.                  22   I'm remembering.
 23      Q Do you guys go to the same church?                  23          He -- so he did get his license to do the
 24      A He visits at my church.                             24   insurance, but he never did the insurance. I think
 25      Q When was that?                                      25   he --



                                                                                  21 (Pages 78 to 81)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 22 of 92




                                               Page 82                                                        Page 84
  1       Q Who is Harrison Smith?                              1      Q Well, I guess in particular I'm talking
  2       A Harrison Smith is a -- I think he's a               2   about since you stopped getting paid.
  3    consultant for Howard & Associates.                      3      A I've met with him, yeah. It wasn't just me
  4       Q Okay. Do you know what sort of consulting           4   meeting one on one. It was when he had to move the
  5    he does?                                                 5   office, you know, I helped them to move stuff.
  6       A He is the -- he works with the players in           6      Q You've helped Howard & Associates move
  7    terms of -- he's like the -- I don't really know         7   their offices?
  8    exactly what he does. But I know he works with the       8      A Yeah.
  9    players.                                                 9      Q When was that, roughly?
 10       Q Has Dr. Howard ever represented you as a           10      A February.
 11    lawyer?                                                 11      Q Why did you help them move their offices?
 12       A No.                                                12      A Well, I had to go pick up my shredder which
 13       Q Has he ever been your lawyer?                      13   he had, that was number 1. Dr. Eduardo Williams had
 14       A He has never represented me as a lawyer.           14   some stuff over there and he asked me to pick it up.
 15       Q During this dinner, did you guys talk about        15   I had a Christmas tree over there that, you know, I
 16    Cambridge at all?                                       16   had to -- so I had to -- I had given the tree to
 17       A Wow. I don't think we talked about                 17   them, but --
 18    Cambridge. We were, you know, talking about, you        18      Q Let's say since Addys Walker left. It's my
 19    know -- to be honest with you, we were talking about    19   understanding this is the end of January 2018.
 20    the Lord. Talking about cleansing. Talking about        20      A January 31st.
 21    getting rid of the toxins, the evil that was -- so if   21      Q Roughly how many times would you say you've
 22    you want to -- you know, that's -- to kind of           22   met with Dr. Howard?
 23    encourage each other, you know, that kind of thing.     23      A February was the move, so that was couple
 24       Q You didn't talk about Cambridge at all?            24   days. Didn't meet with, but I -- a mean --
 25       A We didn't talk about Cambridge.
                                                               25      Q Or just physically saw him, how many times


                                               Page 83                                                        Page 85
  1       Q Okay. How about the two brunches you had            1   do you think you've physically been with him since
  2   with Dr. Howard after church, did Cambridge come up       2   Mr. Walker left?
  3   at all?                                                   3      A I would say maybe ten times. I'm guessing.
  4       A No.                                                 4      Q Have you -- and any of those ten times,
  5       Q You talk about your testimony?                      5   were those in his offices?
  6       A No. Don't. I thought you talk about my              6      A See, now, that's -- I helped him move. I
  7   testimony as a -- that's different testimony, no.         7   was at his office. I did not meet with him at his
  8       Q Did you talk about your testimony today             8   office. You understand?
  9   with Dr. Howard at your brunch?                           9      Q I do.
 10       A No, I did not.                                     10      A I mean, I guess when you say "meet."
 11       Q When you talk with him yesterday, was that         11      Q So let's set aside the move.
 12   on the phone?                                            12          So other than the move, have you had any
 13       A Yes, yesterday.                                    13   meetings in the office of Howard & Associates since
 14       Q Was there anybody else? I'm sorry. And I           14   Mr. Walker left?
 15   don't want to -- I thought you said earlier you          15      A No.
 16   talked to him yesterday on the phone?                    16      Q Have you had any discussions with Dr.
 17       A No. He called me last night and just said          17   Howard about Cambridge during in-person meetings with
 18   that I would be -- know that we're praying for you.      18   him since Mr. Walker left?
 19   That was basically the end of the conversation.          19      A I'm going to say, yes. In reference to
 20       Q Did you talk about your testimony at all?          20   like clients and if there's, you know, a client where
 21       A No.                                                21   I'm dealing with a client that's also his client, you
 22       Q Other than the dinner and the brunches,            22   know, that type of stuff where I've had to interact
 23   have you ever met -- did you ever meet with him in       23   with him. Some of this stuff overlaps.
 24   his offices?                                             24      Q What do you mean it overlaps?
 25       A Ever?                                              25      A Meaning, a client that's his client that is



                                                                                 22 (Pages 82 to 85)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 23 of 92




                                               Page 86                                                    Page 88
  1   also a client of Cambridge.                             1       A That's the reason for the move. No one
  2       Q Okay.                                             2   paid the rent.
  3       A That's what I mean by the overlapping.            3           BY MR. STAUBITZ:
  4       Q Thanks. That makes sense.                         4       Q Ever?
  5          BY MR. STRONGARONE:                              5       A They just put down a security deposit.
  6       Q When Howard & Associates moved and you            6       Q Do you know who put down the security
  7   helped him move, you said it was February 2018,         7   deposit?
  8   right?                                                  8       A I believe Dr. Howard.
  9       A Mmm-hmm.                                          9       Q When you said earlier that you believed in
 10       Q Where did they move to?                          10   Dr. Howard's vision and that was one of things that
 11       A Jacksonville.                                    11   has kept you there and is keeping your there still,
 12       Q Okay. And at that same time when they            12   what do you mean by that when you talk about his
 13   moved to Jacksonville, where did Cambridge Capital     13   vision?
 14   Group move to?                                         14       A Well, obviously, he has the law firm, he
 15       A Cambridge Capital Group moved into my            15   has the university. He does a lot in terms of
 16   office at 1432 Denholm.                                16   international students, trying to get it accredited.
 17       Q So just to be clear. From Killarney Way,
                                                             17   He has -- what he did in reference for me was the
 18   the two entities that were co-located split up.
                                                             18   securities piece, which, you know -- well, make me
 19   Howard & Associates went to Jacksonville and
                                                             19   beneficial in terms of helping individuals, which is
 20
                                                             20   what I do for a living, to be able to provide for
      Cambridge Capital Group went to your home -- home
 21
                                                             21   their families for the rest of their lives.
      office?
                                                             22           And then he has the piece where he -- he
 22       A No. From 2120 Killarney Way, Howard &
                                                             23   was a coach for basketball and football, and that's
 23   Associates went to Thomasville Road, 3522. It's
                                                             24   where Coach Harrison Smith comes in. And so they
 24   either 3522 or 3422.
                                                             25   work with youth. And so it's a -- you know, it's
 25       Q So from Killarney Way, Cambridge went to


                                               Page 87                                                    Page 89
  1   your house or your home office?                         1   real nice.
  2      A My -- well, yes and no. Meaning, I went to         2           And he took me through the -- when I came,
  3   1432. Addys Walker, Donald Brown, Charles Smith,        3   when I was looking at it, you know, I saw the
  4   there was a separate office. And once again, Addys      4   operations, I saw the intake where the players come
  5   was a pop-in-and-out person, but they had a separate    5   in to be tested and saw the university. So it's --
  6   office across from -- it was suite 550, 505. 505,       6   it was -- I like what I saw. I like what I saw. I
  7   550. Suite 550.                                         7   liked his vision. And I saw where I could be an
  8      Q And that suite was in the same building as         8   intricate part of it.
  9   Howard & Associates?                                    9           BY MR. STRONGARONE:
 10      A That is correct.                                  10       Q I have a follow-up question about the move.
 11      Q And then your office?                             11   I'm sorry. I'm thinking.
 12      A I would go up there on the separate side,         12           MR. STAUBITZ: No, go ahead.
 13   but I was also at 1432. It was a totally separate      13           BY MR. STRONGARONE:
 14   suite.                                                 14       Q The move from Killarney to Thomasville
 15      Q So at that time Addys Walker and the other        15   Road, Thomasville Road was the second building,
 16   two had a Cambridge Capital Group office in the same   16   correct?
 17   building as Howard & Associates?                       17       A Thomasville Road is the second building.
 18      A That is correct. I was -- I came up there,        18       Q Assets of Cambridge Capital Group and
 19   too.                                                   19   Howard & Associates were moved?
 20      Q Okay. And the Cambridge Capital Group             20       A Assets?
 21   office in that same building had its own separate      21       Q I'm sorry. Let me rephrase the questions.
 22   lease?                                                 22           Assets such as computers, desks, tables,
 23      A Now, that, I don't know.                          23   files, were assets of Cambridge Capital Group and
 24      Q Do you know who paid the rent for that            24   Howard & Associates moved from Killarney to
 25   office?                                                25   Thomasville?



                                                                              23 (Pages 86 to 89)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 24 of 92




                                                 Page 90                                                   Page 92
  1       A Yes.                                               1      Q And he's a paralegal at Dr. Howard's firm?
  2       Q And who paid for the move, the truck or            2      A That's correct.
  3   whatever expenses were involved in that move?            3      Q Is there anybody else who works for OmniPad
  4       A The employees. We had -- like I know that          4   other than Neil Epstein?
  5   Charles Smith, Donald Brown, couple of the employees     5      A Today? No.
  6   of Howard & Associates, the guys, they rented a truck    6      Q It's just Neil Epstein?
  7   and they did the move. So we didn't have a, you          7      A Just Neil Epstein.
  8   know, outside moving company or anything do that.        8      Q Does he have any program or people who --
  9       Q Okay. Do you know who paid for the rental          9      A Yeah.
 10   truck?                                                  10      Q He does?
 11       A No, I do not, but everybody pitched in.           11      A He had two. I don't know their names or
 12           MR. STRONGARONE: That's all I got.              12   anything.
 13           BY MR. STAUBITZ:                                13      Q And they're still working there?
 14       Q At this point, other than the potential for       14      A No.
 15   there to be money from the NFL settlements, is there    15      Q Is Dr. Howard involved with OmniPad?
 16   anything else you see generating money to come into     16      A Yes.
 17   Cambridge in the near future?                           17      Q How is he involved with OmniPad?
 18       A There are other like OmniPad. We invested         18      A He is an investor in OmniPad as well.
 19   in OmniPad which is a -- it's in the -- what phase is   19      Q Does he have a title in OmniPad?
 20   it called? I can't think. I don't know the              20      A No.
 21   terminology. It's in the phase to launch. They're       21      Q Is he the president or chairman of OmniPad?
 22   building the mold. They're building the mold. I
                                                              22      A No. That's all Neil.
 23   don't know if it's called the mold. The prototype.
                                                              23      Q Is he a majority owner of OmniPad?
 24   They're building the prototype. I don't know if I'm
                                                              24      A I believe so, yes.
 25   using the correct terminology.
                                                              25         BY MR. STRONGARONE:


                                                 Page 91                                                   Page 93
  1      Q You're invested in OmniPad?                         1        Q What is OmniPad?
  2      A Yes.                                                2        A It's a virtual -- it's a virtual kind of
  3      Q Personally?                                         3   device, but you're moving. You know how most people
  4      A Oh, no. No. No. I'm saying Cambridge.               4   have these goggle things on and you -- but you're
  5   Wait a minute. What was your question? Maybe I --        5   sitting. His is a -- you have the thing on, but
  6      Q So my question is --                                6   you're also -- it's an exercise thing, so you're
  7      A I thought you said --                               7   actually, you know. And the thing, you know, moves
  8      Q -- in terms of money being generated for            8   with you as you turn, so it's a movement thing as
  9   you personally to be paid --                             9   well as the virtual. And that's all I know.
 10      A Yes. Right.                                        10        Q Have you seen it?
 11      Q -- so OmniPad --                                   11        A I haven't seen it, no.
 12      A OmniPad is an investment that we have.             12        Q Has anybody seen it?
 13      Q Okay. When -- what's your best guess for           13        A Yeah. Well, they have. Every time I got
 14   timeline of when you might get paid from the money      14   to see -- was getting ready to see it, you know, I
 15   from the OmniPad investment that Cambridge has? You     15   got pulled off and so I never saw it.
 16   think it's going to be in the next six months?          16        Q I just meant, like, have they shown it at,
 17      A Oh, yeah. Yes.                                     17   like, tech conferences or things like that?
 18      Q What makes you think that?                         18        A Well, Neil can answer those questions. I
 19      A Because I'm trying to remember how long            19   mean I hadn't seen it. Once again, like I said, when
 20   that he stated that it would take to do the prototype   20   I came down to -- I want to call that a deal. That's
 21   or whatever.                                            21   actually an investment though. But I wasn't involved
 22      Q Who is he?                                         22   in those things, so -- but, you know, obviously I had
 23      A Neil Epstein.                                      23   seen Neil and I had said, hey, look, I want to see
 24      Q He's involved with OmniPad?                        24   this, and then next thing I know, you know, he's --
 25      A He's the CEO.                                      25   'cause the prototype was being designed in California



                                                                               24 (Pages 90 to 93)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 25 of 92




                                                 Page 94                                                   Page 96
  1   so -- then he left to, you know, orchestrate and get     1       Q What makes you think Howard & Associates
  2   people to -- supposed to have been somewhere near the    2   would have sent $500,000 for a project in
  3   Google headquarters and another -- yeah. So he's in      3   Jacksonville?
  4   Tech Valley. Wherever the -- you know, I call it         4       A 'cause I've heard 500,000.
  5   Tech Valley.                                             5       Q Where do you hear that?
  6       Q So other than -- why did -- why did                6       A From Dr. Howard.
  7   Cambridge invest in OmniPad? Who decided to do that?     7       Q And what did Dr. Howard tell you about the
  8       A I want to say Addys Walker and Tim Howard.         8   500,000?
  9   Addys Walker I know brought the deal.                    9       A He put 500,000 into the deal. It's just
 10       Q Okay. And what was Tim Howard's role in           10   the -- in conversations with -- surrounding this
 11   the investment in OmniPad?                              11   whole deal, you just kind of pick up bits and pieces
 12       A Financing it.                                     12   of information. You overhear stuff. You hear
 13       Q What do you mean financing it?                    13   different -- and then when I went down to
 14       A I mean he put money into it.                      14   Jacksonville and I actually -- I went down to
 15       Q But through Cambridge?                            15   Jacksonville and met with the architect, the hotel
 16       A No. He put money into it. He personally           16   company or whatever that was going to be used, the
 17   put money into it. Cambridge did, too, though.          17   development company that was going to be used, the
 18       Q I was asking, who was involved in the
                                                              18   engineer that was there. Anyway. So through all
 19   decision for Cambridge to invest in OmniPad?
                                                              19   the -- once again, I wasn't intimately involved in
 20       A I assume it was -- like I said, I don't
                                                              20   the whole deal, but I was involved in the deal.
 21   know, to answer your question. But I wasn't, so --
                                                              21       Q What was your involvement in the deal?
                                                              22       A Number 1, I went down physically because
 22       Q So other than the settlements and OmniPad,
                                                              23   Cambridge gave money, so I wanted to know what is
 23   is there anything else that could, in your mind,
                                                              24   this. You know, the appraisal, I worked with the
 24   potentially bring in income to Cambridge in the next
                                                              25   construction loan officer in terms of getting the
 25   six months?


                                                 Page 95                                                   Page 97
  1        A Those are the two. Well, there's also the         1   financing for the construction loan. So I mean I was
  2   Jacksonville project.                                    2   involved, but, you know, the onset of it and all of
  3        Q What's the Jacksonville project?                  3   that, I was not involved.
  4        A But right now that's kind of -- we are in         4       Q Who was involved in the onset of it?
  5   second position right now. There's a hotel/Condo         5       A Addys Walker, Jeff Kahn and Dr. Howard.
  6   combination on Bay Street that we invested in.           6       Q And when was that roughly that was the
  7        Q What do you mean we invested in?                  7   onset of the investment?
  8        A Meaning Cambridge. I'm sure there's other         8       A Wow.
  9   individuals that invested in it as well.                 9       Q Was it before you started?
 10        Q How much did Cambridge invest in it?             10       A Last -- no. It was after I got there.
 11        A About 700,000.                                   11       Q Okay.
 12        Q Cambridge literally sent $700,000 in cash        12       A I want to say maybe June.
 13   to a project in Jacksonville?                           13       Q June of 2017?
 14        A There was -- yeah. You'll see two                14       A Of 2017.
 15   hundred -- two -- two $100,000 checks going into, but   15       Q And --
 16   a total of 700,000 was -- well, it's actually a         16       A I'm guessing. But I mean I know -- I know
 17   little bit more than that. Well, I'm just going to      17   for sure. June, July. June, July, I want to say
 18   say 700,000 was invested.                               18   that probably all got started.
 19        Q Okay. So you just said there were two            19       Q I'm still unclear on the amounts. My
 20   $100,000 checks?                                        20   understanding was, you said that there were two
 21        A That you see, right, in QuickBooks.              21   $100,000 checks?
 22        Q So what was the remaining $500,000? Where        22       A Two $100,000 checks that came from
 23   would we look to find that?                             23   Cambridge.
 24        A That would probably be in Howard &               24       Q From Cambridge. And then $500,000 you
 25   Associates, I would assume.                             25   heard came from Dr. Howard?


                                                                               25 (Pages 94 to 97)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 26 of 92




                                                Page 98                                                   Page 100
  1       A Yes.                                               1   whether we get a second chance.
  2       Q Was the 500,000 from Dr. Howard an                 2       Q Okay.
  3   investment from Cambridge?                               3       A That's why I'm saying --
  4       A No. No. That was Dr. Howard's investment.          4       Q Okay.
  5       Q So is it fair to say that Cambridge                5       A But if we get the second chance, unless
  6   investment was only $200,000 is your understanding?      6   they prolong it out again, yes, we can. That's --
  7   I mean, it's just simple math. Like, if the total        7   I'm just saying -- do you understand what I'm saying?
  8   investment is 700,000 and 500,000 is Dr. Howard's, is    8   You're asking me --
  9   it -- I mean, how would it be fair to say that           9       Q Not really.
 10   Cambridge had a $700,000 investment, right?             10       A You're asking me within six months and I'm
 11       A Well --                                           11   saying, well, first we got to get to the table.
 12       Q Is there something I'm missing here?              12   We're second. So if we're at the table in May, yes.
 13       A No. You're not missing anything.                  13   If they push it out longer, that's all I'm saying,
 14       Q Okay. So does Cambridge have at most a            14   yes.
 15   $200,000 investment in this?                            15       Q Is the project finished? In other words,
 16       A That's a 200,000. Little bit more than            16   is the building finished?
 17   200,000. Probably 221. 2215, 222, something like        17       A No, it's not finished.
 18   that.                                                   18       Q When did --
 19       Q How did the money get from Cambridge to the
                                                              19       A We would make money at closing.
 20
                                                              20       Q When -- how would you make money at
      project in Jacksonville?
                                                              21   closing?
 21       A Through investors.
 22
                                                              22       A Because we would be bought out.
          Q Well, so I'm asking -- once Cambridge had
                                                              23       Q Okay. So is there -- there's currently
 23   the money, did Cambridge write a check directly to
                                                              24   talks for you to be potentially bought out; is that
 24   the project or did it go through somebody else first?
                                                              25   right?
 25       A Cambridge wrote a check directly to the --


                                                Page 99                                                   Page 101
  1   well, they wrote a check, yeah, to Choate                1       A That is correct.
  2   Construction.                                            2       Q Who is potentially thinking of buying you
  3       Q Okay. It didn't go through Howard &                3   out?
  4   Associates?                                              4       A Oh God. It's two companies and I don't
  5       A No.                                                5   know the names of them.
  6          BY MR. STRONGARONE:                               6       Q Who does know the names of them?
  7       Q Did you sign the checks?                           7       A Dr. Howard.
  8       A Yes.                                               8       Q But he hasn't told you?
  9          BY MR. STAUBITZ:                                  9       A He probably did.
 10       Q And Choate Construction is the company            10       Q Who is handling the discussions or the
 11   handling the project in Jacksonville?                   11   negotiations for the buyout?
 12       A Choate is the owner of the project.               12       A Dr. Howard.
 13       Q So other than the settlements with the NFL        13       Q Do you have any role in it?
 14   players, OmniPad and the Jacksonville project --        14       A No.
 15   well, is there any chance the Jacksonville project is   15       Q Why not?
 16   going to be finished and making money in the next six   16       A Because I wasn't involved at the beginning.
 17   months?                                                 17       Q Right. But you've told us you're the only
 18       A Well, number 1, like I said, we're second         18   employee left at Cambridge which has a $200,000
 19   in line now. We missed our deadline, so another         19   investment here?
 20   entity is now trying to get it and they have 'til May   20       A Right.
 21   the 7th, so we're kind of --                            21       Q Is Dr. Howard handling the negotiations on
 22       Q Listen to my question. Is there any chance        22   behalf of Cambridge to be bought out?
 23   the project is going to make money in the next six      23       A Well, no. I just know what our percentage
 24   months for Cambridge?                                   24   is and I wasn't involved with the players at the
 25       A Yes. Well, like I said, it's predicated on        25   table. So he was involved with the players at the



                                                                             26 (Pages 98 to 101)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 27 of 92




                                             Page 102                                                     Page 104
  1   table. Actually, it was he and Addys and Jeff. Well,     1   Moore was the construction mortgage person saying
  2   Addys and Jeff are gone.                                 2   what Cambridge's percentage should be, so that
  3          I think initially they were bringing me           3   document, which was already created, is the document
  4   into the loop until now because I wasn't involved at     4   that's going to tell them what Cambridge's buyout is,
  5   the beginning aspect of it, you know, in terms of        5   so there's no need for me to be in discussion.
  6   players. Like who are the -- like I -- initially I       6   Either we're going to get at the table -- these
  7   knew one of the companies, then I heard that they        7   individuals already know that this is what
  8   kind of part and I guess I just haven't been             8   Cambridge's buyout is. There's nothing else I can
  9   involved. I didn't see any reason for me to be           9   add -- bring to the table. Am I making sense?
 10   involved at this juncture because I don't know all of   10        Q Other than the settlements, OmniPad, and
 11   the individuals that they're talking to in terms of     11   the Jacksonville project, is there anything else that
 12   trying to bring other companies in to do the funding    12   you could see potentially generating income in the
 13   so that we can be bought out.                           13   next six months for Cambridge?
 14       Q Understood. Here is what I want to know,          14        A No.
 15   which is, as part of the discussions, it sounds like    15        Q And --
 16   there's some discussions going on in May that are       16        A Well -- well, no.
 17   planned for a potential buyout and part of the buyout
                                                              17        Q Are you aware of the fact that there have
 18   would be of the Cambridge investors' money; is that
                                                              18   now been rulings in the NFL lawsuit that, at least on
 19
                                                              19   their face, seem to indicate that players may not
      right?
 20      A That -- yes.
                                                              20   have to --
 21
                                                              21        A Pay interest.
          Q So my question is, as part of those
                                                              22        Q -- fully pay interest on the contract?
 22   discussions, who is looking out for the interest of
                                                              23        A I'm very much aware and I also know it's in
 23   the Cambridge investors? Is it Dr. Howard?
                                                              24   litigation.
 24      A I'm looking out, but I'm not involved in
                                                              25        Q Okay. You think there's any chance that
 25   the discussions with the individuals that are the


                                             Page 103                                                     Page 105
  1   potential purchasers.                                    1   litigation will be wrapped up in the next six months?
  2      Q Right. Fair enough.                                 2       A I have no idea. I can't even answer that.
  3          But I'm just asking, as part of those             3       Q So if these are the potential places where
  4   discussions -- is Dr. -- I mean in other words, at       4   money to pay you could come from in the next six, the
  5   some point --                                            5   settlements that are wrapped up in litigation,
  6      A Dr. Howard --                                       6   OmniPad, and the Jacksonville project, and you
  7      Q -- if there's a buyout of Cambridge --              7   haven't been paid since December, why are you still
  8      A Dr. -- yeah. I'm going to --                        8   there?
  9      Q Hold on a second.                                   9       A Once again, I see that they're going to be
 10      A I'm sorry.                                         10   clients that are going to settle and they still going
 11      Q No, that's fine. Just let me finish my             11   to need financial services.
 12   question.                                               12       Q But if the judge says that Howard doesn't
 13          As part of those discussions, I assume you       13   get any money out of it -- like, in other words, if
 14   and the other Cambridge investors are hoping that       14   that litigation is lost and the clients don't have to
 15   someone is going to buy out the Cambridge investors     15   actually pay --
 16   and not just Dr. Howard's part, right?                  16       A No. No. No. I'm talking -- I'm sorry. I
 17      A Oh, yeah.                                          17   cut you off.
 18      Q Okay. So who is it who is doing the                18       Q No. No. If the judge's ruling holds --
 19   negotiating on behalf of Cambridge to make sure that    19   and I understand that maybe somewhere down the road
 20   that happens? Some -- I mean hopefully if no one's      20   these players might decide to hire you to do some
 21   there, then Cambridge isn't going to get buy out,       21   financial work for them at some point in the future,
 22   right?                                                  22   but if the judge's ruling holds in the litigation,
 23      A Hold on. It's -- it is -- we have already          23   and it says that all these contracts with all this
 24   documented -- well, and I think that's a -- there is    24   interest that's supposedly owed to Cambridge doesn't
 25   a contract that, when I was working with -- ReTina      25   have to get paid and that was supposed to generate



                                                                           27 (Pages 102 to 105)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 28 of 92




                                             Page 106                                                    Page 108
  1   money for your to get a salary to work there, and        1      A     I should know the exact figure and I don't.
  2   you're taking out loans and you're using your            2      Q     Can you estimate?
  3   retirement income to pay your living expenses, why       3      A     Couple hundred.
  4   are you still working for these people?                  4      Q     Is that --
  5        A The only thing that was -- where the              5      A     Hundred thousand.
  6   interest has been taken out, is the advances. Those      6           MR. STAUBITZ: You know what, if you don't
  7   medical, travel, all of that is still on.                7   mind, do you mind if we just take a break?
  8        Q Right. But isn't that the portion you get         8           MR. STRONGARONE: Sure.
  9   paid from? In other words, if Howard is going to get     9           MR. STAUBITZ: Let's go off the record.
 10   legal fees -- well, let me ask this question. If        10   It's 12:34 p.m.
 11   Howard gets legal fees from the players for the work    11           (Whereupon, at 12:34 p.m., a luncheon
 12   that he does for them, would you see any of that        12   recess was taken.)
 13   money?                                                  13           AFTERNOON SESSION
 14        A No.                                              14           MR. STAUBITZ: Let's go back on. It is
 15        Q Okay.                                            15   1:27 p.m. on Tuesday April 24th.
 16        A Not as legal fees, but I would get travel        16           BY MR. STAUBITZ:
 17   advances, I would get medical advances. Cambridge       17        Q Handing you what's been marked as Exhibit
 18   paid for the MRIs and all of the medical things that    18   number 4. Please review Exhibit 4 and let me know
 19   were done, so I would still get that. That is not in    19   when you're ready.
 20   it. It's an advance, but the only advances that Judge   20                  (SEC Exhibit No. 4 was marked for
 21   Brody was talking about were the moneys that were       21                  identification.)
 22   given to the clients on a monthly basis, not the        22           BY MR. STAUBITZ:
 23   things that's associated with the valuation of their    23        Q And I should say Exhibit 4 has -- appears
 24   cases. So I would still get income from that.           24   to be a series of documents. The first of which is a
 25        Q Okay. All right. I'm going to --                 25   letter dated May 16th, 2017, and bearing the Bates


                                             Page 107                                                    Page 109
  1   hopefully you can understand that I'm just having a      1   stamp SEC-CC-E-0038847.
  2   hard time understanding why someone who is not           2          MR. HUNTER: Any chance you guys have an
  3   getting paid and who seems like -- you know, my          3   extra copy of the -- thanks.
  4   opinion, there's somewhat speculative things that are    4          BY MR. STAUBITZ:
  5   the only things that you're saying might generate        5       Q Have you seen Exhibit 4 before?
  6   income for you. I'm having a hard time understanding     6       A Yes.
  7   why you're sticking around and doing a lot of hard       7       Q What is Exhibit 4?
  8   work.                                                    8       A It's the preliminary purchase or contract
  9       A I'm sorry. For cutting you off.                    9   to -- or the beginning of the negotiations to
 10       Q You're fine.                                      10   purchase the 500 East Bay Street property.
 11       A I feel the cases are going to settle within       11       Q So is it fair to say that the documents
 12   the next three months and I also believe that that      12   that are Exhibit 4 related to the Jacksonville
 13   will happen. The other aspect is, if we're able to      13   property that we were talking about before lunch?
 14   get that bid for the Jacksonville project, that will    14       A That is correct.
 15   close -- that should close within -- that -- that       15       Q Now, is it also fair to say -- to
 16   should close by May hopefully; hopefully June at the    16   characterize that the pages of Exhibit 4 from the
 17   latest. So I'm looking to see something by June.        17   first page that ends in 847 to the page that ends in
 18          MR. STRONGARONE: Can I ask just a few            18   851, that you could describe those pages as a letter
 19   clarifications before we go?                            19   of intent?
 20          MR. STAUBITZ: Yes.                               20       A Yes.
 21          BY MR. STRONGARONE:                              21       Q And if you turn to the page that ends in
 22       Q Just to circle back to OmniPad.                   22   851 -- Bates stamped 851, is that your signature
 23       A Mmm-hmm.                                          23   there on the right-hand side?
 24       Q How much has Cambridge Capital invested in        24       A Yes.
 25   OmniPad?                                                25       Q Did you sign this document?



                                                                           28 (Pages 106 to 109)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 29 of 92




                                             Page 110                                                       Page 112
  1      A Yes.                                                1   Cambridge? How did that happen?
  2      Q Flip onto the page that ends in Bates stamp         2       A I got a phone call from Daryl Billingsley.
  3   853.                                                     3       Q And what did Mr. Billingsley say?
  4          Is it fair to say that the page, Exhibit 4,       4       A Well, he called me initially telling me
  5   that has the Bates stamp ending in 853 is a copy of a    5   that he had some business for me. Someone over there
  6   check?                                                   6   needed some insurance and then just -- I hadn't
  7      A Yes.                                                7   talked to him in four years and we were just, you
  8      Q What is -- what does the check contain on           8   know, conversing and I told him what was going on
  9   the page that ends in 853? What was it for?              9   with me and that I was kind of trying to move
 10      A It was for Choate. It was for Choate. It           10   independently, and then he said, you need to talk to
 11   was for the -- one of them.                             11   Tim Howard. And I said, who is Tim Howard? And so
 12      Q Is this one of the two $100,000 payments           12   he told me a little bit about what was going on. He
 13   that we were talking about before lunch?                13   said he'll schedule an appointment for us to meet. I
 14      A Yes.                                               14   said, okay. So I met with Dr. Howard.
 15      Q Who is the check written to?                       15       Q What kind of things did Mr. Billingsley
 16      A It's written to Howard & Associates.               16   tell you about Cambridge and about Mr. -- about Dr.
 17      Q And who is it signed by?                           17   Howard? Sorry.
 18      A Me.                                                18       A He just told me that he has a law firm.
 19      Q Flip onto the page that ends in Bates              19   He's working with, you know, NFL clients on the
 20   eight -- Bates ending in 854.                           20   concussion settlement. That there's a investment arm
 21          What is -- this appears to be a letter.          21   and that you could be an asset, basically.
 22   What is the letter that's contained in the page with
                                                              22       Q An investment arm of Dr. Howard's firm?
 23   Bates ending 854? Who does this letter do?
                                                              23       A Well, he didn't say an investment -- well,
 24      A It's a commitment letter to Michael
                                                              24   did he say -- he didn't say Dr. Howard's firm, but he
 25   Hampton.
                                                              25   basically told me there was an investment arm.


                                             Page 111                                                       Page 113
  1       Q Did Cambridge ever purchase a 5,500,000            1       Q Investment arm of what?
  2   interest in 400 East Bay Street?                         2       A In other words, those words may not have
  3       A We attempted to.                                   3   been his exacts words.
  4       Q Is -- and is this your signature on the            4       Q Okay.
  5   lower left hand side of the page --                      5       A But he said that there's a place that
  6       A Yes, it is.                                        6   they -- they have an arm, I'm calling it an arm, that
  7       Q -- ending in 854?                                  7   does investments that is currently being operated, I
  8       A I'm sorry. I cut you off. Yes.                     8   guess, by Don Reinhard and, you know, you could come
  9       Q Flip onto the page of Exhibit 4 with Bates         9   in and, you know, do some financial planning. But he
 10   ending in 855. And I believe that that particular       10   was just -- he didn't give me a very high overview.
 11   document which is headed "Confidentiality               11   He just told me I need to come and talk to Dr.
 12   Non-disclosure Agreement" goes all the way to the       12   Howard.
 13   page with Bates ending in 859; is that right?           13       Q And did --
 14       A Yes.                                              14       A I don't remember conver- -- the gist -- the
 15       Q What is the document that begins at the           15   entire gist of the conversation.
 16   Bates ending in 855 and going to 859?                   16       Q Did Mr. Billingsley at this time -- let me
 17       A Basically a confidentiality basically             17   start over.
 18   stating that whatever documents are received, that      18           Who did Mr. Billingsley work for at this
 19   this is all confidential information that's being       19   time?
 20   disclosed.                                              20       A Howard & Associates.
 21       Q Did you sign the confidentiality                  21       Q Did he work for Cambridge?
 22   non-disclosure agreement?                               22       A I don't think so because he -- once again,
 23       A Yes, I did.                                       23   I didn't get called until after he had the stroke.
 24       Q You can put Exhibit 4 aside.                      24       Q Did he ever work for Cambridge?
 25           How did you come to be employed by              25       A And another reason why -- did he ever work



                                                                            29 (Pages 110 to 113)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 30 of 92




                                             Page 114                                                     Page 116
  1   for Cambridge? No. He had a stroke before I got          1   he -- I would meet with Don later and Don would get
  2   there.                                                   2   into more of the intricacies. But he did give me a
  3       Q Okay.                                              3   high -- he took me on the tour and then I
  4       A You know -- in other words, I came -- the          4   subsequently met Don.
  5   reason I came early was because he had the stroke.       5       Q Did he tell you about what Cambridge's
  6       Q Okay. And I apologize. This is me                  6   business was or what sort of clients they have, what
  7   being -- just want to make sure that I understand.       7   sort of investments they were involved with?
  8          To the best of your knowledge, did Mr.            8      A No. He -- like I said, he gave a
  9   Billingsley ever work directly for Cambridge at any      9   high-level overview. He gave me all of the entities
 10   time?                                                   10   that was going on. He took me on the tour, but in
 11       A Well, yeah. He must have.                         11   terms of the details, I would get that from Don. And
 12       Q Did he --                                         12   so he said that Don would be in, like, the next day
 13       A I did a 1099 for him.                             13   or whatever and then I followed up with Don Reinhard.
 14       Q Okay. From Cambridge?                             14       Q What did Dr. Howard tell you about who Don
 15       A From Cambridge. But he didn't work there          15   Reinhard was and what his role was in the company?
 16   when I got there.                                       16      A I don't know if he specifically said what
 17       Q Okay. Did he work there when he called            17   his role was, but he said that, you know, he was --
 18   you, do you think?                                      18   you know, I guess Don -- he wants to connect me with
 19       A For some odd reason I thought he was with         19   Don. I don't remember the conversation, but he wanted
 20   Howard & Associates. But I did do a 1099 for him, so    20   me to talk with Don 'cause obviously Don was over
 21   he got a paycheck from Cambridge.                       21   Cambridge.
 22       Q Okay. So you met with Dr. Howard?
                                                              22       Q When was it that you met with Dr. Howard?
 23       A Yes.
                                                              23      A It must have been December.
 24       Q And what did Dr. Howard tell you? Well,
                                                              24       Q December 2018?
 25   first of all, where was the meeting?
                                                              25      A Because he invited me to their Christmas


                                             Page 115                                                     Page 117
  1      A At his -- at Dr. Howard's office.                   1   party. And I assume their Christmas party was in
  2      Q And what did you talk about with Dr.                2   December. So it was in December.
  3   Howard?                                                  3      Q December 2016?
  4      A Told him about me, what I did. Obviously,           4      A 2016, yes.
  5   I'm sure Daryl probably pitched me as well, so he --     5      Q Did you go to the Christmas party?
  6   and he then started to tell me about, you know,          6      A Yes, I did.
  7   Howard & Associates, Cambridge, the university. He       7      Q And did you meet with Don Reinhard?
  8   took me on a tour, the whole operations, everything      8      A I met -- I saw him. I didn't meet him at
  9   that was going on, from front office all the way to      9   the Christmas party.
 10   the back and the side.                                  10      Q Oh, I'm sorry. I meant -- so I thought you
 11      Q What did he tell you about the job that you        11   said that Dr. Howard suggested that you meet with Don
 12   might be doing for Cambridge?                           12   Reinhard. So did you actually go ahead and meet with
 13      A Well, I came on as a financial advisor.            13   Don Reinhard?
 14   That's what I came on as.                               14      A Yes. I saw him at the -- I think the day I
 15      Q And that's what Dr. Howard discussed with          15   met with him was probably the same day as their
 16   you during this initial meeting?                        16   Christmas party.
 17      A Right.                                             17      Q Met with Howard or met Reinhard?
 18      Q What sort of things --                             18      A I met with Reinhard after the Christmas
 19      A Did -- let me take that back. I speak              19   party.
 20   without thinking and I apologize for that.              20      Q Okay.
 21          We had a -- 'cause Don was not there that        21      A I saw him at the Christmas party, but we
 22   day. I met Don afterwards. 'Cause he -- so he gave      22   were not introduced at the Christmas party.
 23   me, you know, a little bit of, you know, of what was    23      Q So here's the timeline. You meet with Dr.
 24   going on. He has -- a high-level overview picture.      24   Howard, he gives the tour, invites you to the party.
 25   He said that Don wasn't there and that I would -- and   25   You go to the party, you see Don Reinhard across the



                                                                            30 (Pages 114 to 117)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 31 of 92




                                                Page 118                                                  Page 120
  1   room and then after that you meet with Don Reinhard      1        Q And can you give a little more detail as to
  2   and talk about the job?                                  2   what you mean by the financial planning piece?
  3       A That's correct.                                    3       A Meeting with clients, getting -- collecting
  4       Q So when did you meet with Don Reinhard to          4   data, talking with them. Same thing you do with
  5   talk about the job?                                      5   financial planning. I mean, financial planning you
  6       A I don't know if it was the following -- it         6   find out about, you know, where they are now. What
  7   was probably -- I don't -- I knew it wasn't the          7   their goals are. What their expectations are. You
  8   following day 'cause I think probably the -- no.         8   know where -- I mean, you just go through the whole
  9   Their Christmas party was on a Wednesday 'cause I had    9   thing. And through that, you know, find out what
 10   to do church service. So the Christmas party was on     10   their budget is, you know. I mean you want me to go
 11   a Wednesday. I can't remember if I met with Don that    11   into all the details?
 12   week or the following week.                             12        Q No. No. No. That's perfect. I just want
 13       Q And was this a Howard & Associates                13   to know what high level -- what was communicated to
 14   Christmas party? A Cambridge Christmas party? Who       14   you in terms of expectations as to what your job was
 15   was having the Christmas party?                         15   going to be?
 16       A All of them were at the Christmas party.          16       A He didn't give me those specifics. I'm
 17       Q Cambridge, the university, Howard's law           17   telling you that was what my specifics were. He
 18   firm?                                                   18   just -- he -- he told me that he -- well, I don't
 19       A Yes.                                              19   know if he told me that day. I think he gave me a
 20       Q All together?                                     20   title. I can't remember what the title was. I think
 21       A Yes.                                              21   it was financial planning specialist or something to
 22       Q Was it in the Killarney Road office               22   that. Don't quote me on that one.
 23   building or was it somewhere else?                      23        Q He hired you that day?
 24       A It was somewhere else.                            24       A When we met. And he -- they wanted to
 25       Q Where was it?                                     25   know -- he wanted to know and they wanted to know


                                                Page 119                                                  Page 121
  1        A It's at a hotel?                                  1   when I could start, and I was kind of hemming and
  2        Q Do you remember which hotel? It's not             2   hawing. But then when Daryl had the stroke, I was --
  3    important. It was in Tallahassee?                       3   I can't remember who called me. But when Daryl had
  4        A It was in Tallahassee.                            4   the stroke I did get a call asking if I could come
  5        Q They had a ballroom or something?                 5   and help.
  6        A It was -- yeah.                                   6       Q What was your first impression of Don
  7        Q A restaurant?                                     7   Reinhard? What was your early impression?
  8        A It was the top floor. I'm trying to think         8       A Let me explain it this way. When we were
  9    of the name of the hotel.                               9   at the Christmas -- I was sitting 'cause I didn't
 10        Q Okay. So tell me about your meeting with         10   know any -- the only person -- I was looking for the
 11    Don Reinhard to talk about the job.                    11   person I met, which was Tim and I met Brenda. So I
 12        A He -- it was more he's going to see --           12   was looking for these two people, you know, amongst
 13    oversee the hedge fund and I'm going to do financial   13   all of these individuals. And so I -- as I was going
 14    planning services and I am -- I will -- it's really    14   through -- 'cause the dance floor was in the middle
 15    interesting because he -- Tom was getting a license    15   and I just kind of mosey where the food was, was kind
 16    although I was already licensed for insurance, so I    16   of going around and so I saw an empty table. The
 17    didn't know if --                                      17   empty table was probably occupied by people that were
 18        Q Tom Woods?                                       18   on the dance floor, but I didn't know that. It
 19        A Tom Woods.                                       19   looked clean, you know, so I figured nobody was there
 20        Q Okay.                                            20   and ended up, you know -- I didn't know at the time
 21        A He was studying for a license at that time.      21   it was Dr. Howard's wife and she said, do you, you
 22    So I guess he saw me, you know, doing the financial    22   know -- no. I think I start it. And I said, "Is
 23    planning piece, but he was -- and that was kind of     23   this seat been taken?" And she said, "Yeah, these
 24    the gist of the conversation. Really wasn't a long     24   are, but you could sit here." And then she came,
 25    elaborate at all. Very short.                          25   "Would you like to have a drink?" And then she



                                                                           31 (Pages 118 to 121)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 32 of 92




                                             Page 122                                                     Page 124
  1   introduced herself to me. I didn't -- like I said, I     1          But in any case -- and so therefore, he was
  2   didn't know her.                                         2   able to, I guess, deal with men. So he was doing
  3           So any case, then Dr. Eduardo Williams           3   that part and I thought -- and I think somewhere in
  4   comes in, and I beckoned to him because I knew he was    4   there he lost the license and so now he's trying to
  5   one of the intakes and I wanted somebody to sit next     5   get his license back.
  6   to me that I knew. And so then I asked him who           6       Q Who do you think had the final say as to
  7   certain people were and then he -- I think he was the    7   whether you were going to get hired by Cambridge?
  8   one who pointed out to me Don Reinhard. So I looked      8       A At that time it was Tim Howard.
  9   at him and he was on the dance floor with his            9       Q Did you have any other interviews or
 10   girlfriend or whatever and then he came and sit down.   10   anything else before you started to work there or was
 11   But he walked passed me and he just stared at me and    11   it just the meeting with Dr. Howard?
 12   so I stared at him back, which I did. I'm like, you     12       A Dr. Howard had Addys Walker come in, but it
 13   know, 'cause he -- I mean, he didn't come over and      13   wasn't really an interview. But, you know, I guess
 14   say hello. How you're doing? He just -- and I           14   he gave his blessing.
 15   went -- that was my first introduction with Don         15          And I know that Addys -- for example, Daryl
 16   Reinhard.                                               16   is also with Addys Walker.
 17       Q Nice.                                             17       Q He's with him now?
 18       A He never, never came over and said, "Hi.          18       A Yeah. He -- yeah. So I'm assuming --
 19   I'm Don Reinhard." I found out he was Don Reinhard      19   well, I shouldn't assume, but --
 20   from Eduardo Williams.                                  20       Q When is the last time you talked to Mr.
 21       Q So who was Eduardo Williams?                      21   Walker or had any contact with him?
 22       A Eduardo Williams was the individual who, I
                                                              22       A When he sent me his -- well, that's not
 23   think -- was he a intake? I don't know the -- like I
                                                              23   true. When was the last? Does it have to be verbal
 24   said, I don't know all of those processes. But he
                                                              24   or just any?
 25   did the first I saw, intake with all of the players.
                                                              25       Q Any contact. Written, verbal, in person


                                             Page 123                                                     Page 125
  1   He did the -- I want to say the initial evaluation.      1   e-mail.
  2   I know he was doing some type of evaluation and stuff    2       A Or through an attorney?
  3   in there, so I would say the intake person or            3       Q Well, I want to be careful. And this goes
  4   whatever. Then he would then send that information to    4   for any question we ask, which is, I don't want you
  5   one of the neuropsychs. And that's about as high         5   to talk about it and I don't want to hear about any
  6   level as I can go on that. I don't know too much         6   conversations that you've had with your lawyer --
  7   about that whole operation.                              7       A No. no. no.
  8       Q Did you know him before you --                     8       Q -- or anything your lawyer has told you.
  9       A He was my doctor and he was also my class          9       A No. I'm just saying --
 10   leader when I was in the AME church.                    10       Q So some other attorney that doesn't
 11       Q Do you know that he was associated with Dr.       11   represent you?
 12   Howard?                                                 12       A Right.
 13       A No. I was shocked. But I did know that he         13       Q Okay.
 14   lost his license. I think I told you that.              14       A Well, Martin Black.
 15       Q No.                                               15       Q Okay.
 16       A Now, he's one -- he was one of the pillars        16       A Which you know. Martin Black was at one
 17   of Tallahassee. In other words, one of the first        17   time Cambridge's attorney, but he was also Addys'
 18   African-American doctors. One of -- I mean -- but he    18   attorney. So --
 19   was in that group. And some female said that he, I      19       Q Okay. let me stop you there.
 20   guess, made sexual advances or something towards her    20          So let's say other than conversations
 21   and that whole case. So then initially he was told      21   through Mr. Black, when is the last time? When is
 22   not to see -- he was working for Capital Regional at    22   the last time you had a direct talk or e-mail or any
 23   that time. Capital Regional Medical Center.             23   sort of direct contact with Mr. Walker?
 24   Actually he also had -- you know, he had, like I        24       A I want to say January 31st. I want to say
 25   said, long history.                                     25   January 31st.



                                                                           32 (Pages 122 to 125)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 33 of 92




                                             Page 126                                                      Page 128
  1       Q Okay. So since he left. My understanding,          1   the heck was going on. I was just trying to, you
  2   that was on January 31st?                                2   know, grasp things and then --
  3      A Right.                                              3       Q What was the basketball deal?
  4       Q Have you heard directly from him at all?           4       A Oh gosh. It was some company that wanted
  5      A Yes. He sent an e-mail wanting to know the          5   funding for some Internet type. It didn't -- they
  6   addresses of the officers.                               6   didn't get the funding. But at any rate, there were
  7       Q Anything else other than that?                     7   a lot of talks going back-and-forth and then at the
  8      A No.                                                 8   end, they decided not to invest in it. So I was kind
  9       Q Okay. And when you first got there -- oh,          9   of trying to come in, number 1. Get up to speed.
 10   I'm sorry.                                              10   Deal with the individual that was bringing the deal
 11          So you said Mr. Billings had a stroke and        11   to Cambridge and at the end, they didn't do the deal.
 12   then someone called you. Who called you about that?     12   And it was -- that one and then it was a complex in
 13      A I don't remember. Honestly, I don't                13   Dallas.
 14   remember.                                               14           It was on the outskirts of Dallas. There
 15       Q And they said, we need help; is that right?       15   was this developer that was trying to build a
 16      A Yeah. They were -- you know, they had some         16   development on a lower-economic side of town and got
 17   things that were pending and they needed someone with   17   all the way to the discussions table and end up
 18   my experience to come in and help them because Daryl    18   finding out that the -- his name was Dr. -- whatever
 19   was working on them.
                                                              19   his name was and they thought -- assumption was made
 20
                                                              20   that because his name was Dr., that it was Dr. in
          Q When do you think it was that you first
 21
                                                              21   engineering construction, when he was actually a
      showed up at Cambridge and started doing work for
                                                              22   doctor of divinity. If you thought that was -- I was
 22   them?
                                                              23   like, oh my God. I could have crawled under the
 23      A I want to say either January or February of
                                                              24   table. But that was kind of funny.
 24   2017.
                                                              25           So those were my first two little
 25       Q Was Don Reinhard still there --


                                             Page 127                                                      Page 129
  1        A Yes.                                              1   introductions to the deal-making process so to speak.
  2        Q -- when you started?                              2       Q Who was it who was involved in working on
  3        A Yes.                                              3   these two deals, other than you, for Cambridge?
  4        Q Can you give me an estimates of about how         4       A Addys Walker, Jeff Kahn.
  5   many weeks he was there before he left? How many         5       Q Okay. So Mr. Kahn was there when you
  6   weeks did you guys overlap? Let's put it like that.      6   started?
  7        A He had a termination notice on February           7       A Yeah. Kahn came then Addys Walker.
  8   13th. He turned himself in on March the 1st, so he       8       Q When did Mr. Walker start, roughly?
  9   was there until February 28th, basically.                9       A Before me. I don't know, to answer your
 10        Q So did you get there before or after he got      10   question.
 11   the termination notice on February 13th?                11       Q Did he and Mr. Reinhard get along?
 12        A I was doing -- helping them. I was there.        12       A No.
 13        Q You were there already?                          13       Q Do you know whose idea it was for Mr.
 14        A Yes. Not officially. I was there helping.        14   Walker to join Cambridge? I assume it wasn't Mr.
 15        Q Okay. So I guess what I'm asking is, how         15   Reinhard's idea for Mr. Walker to join Cambridge; is
 16   many weeks before he got that termination notice do     16   that your understanding?
 17   you think you had started helping around the office?    17       A I don't know 'cause all of that was before
 18        A I don't remember when Daryl had the stroke,      18   me. I just know they didn't get along.
 19   but I know it was --                                    19       Q And then when did you officially join
 20        Q What sort of things were you helping with?       20   Cambridge?
 21        A They were working on a basketball deal.          21       A March. Mid-March.
 22   It's -- it didn't go through. But I remember, you       22       Q So how did that happen, you transitioned
 23   know, they wanted me to look at these documents and     23   from helping to officially joining?
 24   something with home office. You know, it's just a       24       A I was trying to see if I could do both, so
 25   lot of stuff was hitting me that I didn't know what     25   I contacted our -- I don't even know what their



                                                                            33 (Pages 126 to 129)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 34 of 92




                                             Page 130                                                     Page 132
  1   titles are 'cause -- because, like I said, Met sold      1   before -- my sequences may be off. But obviously
  2   to Mass so titles and people were changing et cetera,    2   before I did all of that, I got approval through the
  3   et cetera, so I wanted to know if I could be dual        3   OBA.
  4   license and they told me no. But I had already           4       Q Once Don was gone, then what were your job
  5   joined partnership 'cause I knew where -- who I          5   duties?
  6   wanted my book to go to, so I had already paid a         6       A Wow. Keep the waters calm. Because he
  7   partner, so that when -- if I had to leave, I knew       7   sent out e-mails and, you know, to all of the
  8   where all my clients were, so as they call, I would      8   investors that he's gone for a temporary assignment
  9   know who to send them to, you know, that kind of         9   or whatever the case may be, or something he had to
 10   thing.                                                  10   take care of and he planned on being back. And so,
 11       Q Your clients with MetLife?                        11   you know, when someone send something this disruptive
 12       A Yes.                                              12   is that, people are going to start calling. So I'm
 13       Q So you were with MetLife still in, say            13   dealing with -- I then had to send an e-mail and,
 14   February of 2016?                                       14   obviously, dealing with phone calls because, you
 15       A Right.                                            15   know, they've been dealing with Don Reinhard and all
 16       Q I'm sorry. February 2017?                         16   of sudden now, who is Gail Milon, and so had to -- so
 17       A '17. '17. I was just over there helping           17   I was going through that. And just trying, you know,
 18   them part-time with some documents.                     18   keep everybody calm. Let them know I'm here. Give
 19       Q Did you have anymore interviews or was            19   them my background. Let them know that, you know,
 20   there anymore process before you were brought on        20   what -- the first thing, I had to get brought up to
 21   officially, or was it just the kind of thing where --   21   speed, you know, before -- 'cause when I initially --
 22       A Not for Cambridge. I went through a               22   my initial thing was to start an audit and then when
 23   process with ELE.                                       23   the audit -- when I was talking to these audit
 24       Q But for Cambridge, it just all of a sudden
                                                              24   companies, they started asking me questions I didn't
 25   you were full-time?
                                                              25   have the answers to. I had to take a step back and


                                             Page 131                                                     Page 133
  1       A They offered and hem and hawed, but then           1   say, wait a minute. Maybe I need to know a little
  2   they called me up and, as I said, and asked for my       2   bit more about what's going on. So I had to kind of,
  3   help during that moment and then afterwards is when I    3   you know, get -- I mean, get down and dirty right
  4   decided to go ahead and see if I couldn't be dual        4   away to try to understand what was going on, the
  5   licensed, I would, you know, move forward with them.     5   process, because even those couple of weeks that Don
  6       Q And once you were full-time -- not                 6   was there, he wouldn't share anything with me. It
  7   full-time once you were officially with Cambridge,       7   was very, very -- you know, I don't know if -- I
  8   what were your initial job duties?                       8   talked to some of the players and I guess I was
  9       A Well, initially as I was saying, Don was           9   considered a threat. But at any rate.
 10   saying that I would, you know, obviously do the         10       Q And you left MetLife before or after Don
 11   insurance piece. That I would, you know, communicate    11   was -- left at the end of February?
 12   with investors, potential investors about my role,      12       A I left MetLife -- 'cause Don turn himself
 13   what I can do to help them from a financial planning    13   in March 1st, so -- wow.
 14   standpoint. That was very short-lived. But, yes,        14       Q Did you leave MetLife before or after that?
 15   that was the game plan. Because when I came -- in       15       A I thought I left MetLife in March. I know
 16   actuality, we discussed that before he left, so I       16   it wasn't February.
 17   never got the real opportunity to work that because     17       Q Other than trying to calm investors who
 18   he left March 1st and at that -- I think right as I     18   were calling after Don left, what other duties did
 19   was kind of going through that, you know, coming on     19   you?
 20   board process, we were trying to put together a         20       A Immediately start trying to understand what
 21   strategy and plan as to what my role was, this baby     21   was going on. I mean, here's -- all this was put in
 22   poop thing came into being and it was very -- so it     22   my lap. I had no idea what was going on. I didn't
 23   was like within a couple of weeks. I mean, next         23   know who the investors were. I didn't know anything,
 24   thing you know, I'm it. Don is gone and I, you know,    24   okay. So it was definitely on-the-job training for
 25   had to get the OBA, you know, to get that approved      25   sure.



                                                                            34 (Pages 130 to 133)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 35 of 92




                                             Page 134                                                     Page 136
  1           So going in, looking at files. I knew            1   going to take over anything in the financial arena,
  2   there was an external hard drive and I was trying to     2   I'm going to want that done because I don't want to
  3   get that back. Went through lawyers, et cetera. He       3   be responsible for what somebody else may have done.
  4   never -- as a matter of fact, Katie, his girlfriend,     4   'Cause once you sign your name off on something,
  5   fiance, wife, now divorced, she wanted his final         5   you're responsible. So I wanted to know if there --
  6   paycheck and she was told to bring the laptop and the    6   I'm not saying that there was anything. I'm just
  7   cell phone to get his check. And thank God that          7   saying, if there were, I want to know and I can --
  8   happened because otherwise I wouldn't even had that      8   and that can be, you know, documented.
  9   information. But at any rate -- and I asked her          9      Q When did the audit start?
 10   about the external hard drive and she said it was       10      A June or July.
 11   deleted. Right.                                         11      Q And where does the audit stand now?
 12       Q Was Mr. Reinhard terminated?                      12      A We're six weeks out.
 13       A Yes.                                              13      Q Why is it taking so long?
 14       Q Who terminated him?                               14      A He had to stop. There was -- he had to
 15       A Dr. Howard.                                       15   stop due to lack of payment.
 16       Q And that was what -- that was -- that             16      Q Who is he?
 17   happened on February 13th?
                                                              17      A Mr. Bogan. Bill Bogan.
 18       A That is correct.                                  18      Q When did he restart?
 19
                                                              19      A A week ago.
          Q When you -- after Don Reinhard was out,
 20
                                                              20      Q So when did he -- so he started a week ago,
      when you were trying to get a handle on what was
 21
                                                              21   when did he stop for lack of payment?
      going on, what was Mr. Walker's role at Cambridge?
                                                              22      A January.
 22       A Somewhere in that process Addys took over
                                                              23      Q So between January and a week ago, he
 23   as -- I guess Dr. Howard must have gotten a letter
                                                              24   didn't do any work on the audit?
 24   back from the Florida Bar saying that there was a
                                                              25      A That is correct.
 25   conflict or that -- those was my words. That he


                                             Page 135                                                     Page 137
  1   needed to separate himself from Cambridge.               1      Q When we tried to set up this testimony
  2      Q That was later though, right? That wasn't           2   initially, you told us that the audit -- this was in
  3   right when you showed up? Was it?                        3   March. You told us that the audit was eight weeks
  4      A I don't know when that transpired.                  4   from being done. Do you remember that? And that we
  5      Q The thing I'm asking is, like, when you             5   should call off the testimony. Do you remember
  6   first showed up --                                       6   saying that?
  7      A When you I first showed up, no. Dr. Howard          7      A Did I say that or Mr. Walker say that? I
  8   was still over it.                                       8   don't think I said that.
  9      Q Right. And the only thing I'm really                9      Q We can take a break and I can get the
 10   asking is, what was Mr. Walking doing? On a             10   e-mail you wrote us.
 11   day-to-day basis, what was your understanding of what   11      A Oh. Oh. I said that when?
 12   was his job was at Cambridge when you first started     12      Q This was in March. You told us to put off
 13   working there after Mr. Reinhard was gone?              13   your testimony because the audit was eight weeks from
 14      A He was someone who brought, I guess,               14   being done.
 15   athletes in or, you know, clients in and, I guess,      15      A March? Okay.
 16   raised funds.                                           16      Q But now you're saying that Mr. Bogan didn't
 17      Q Okay. At some point did you see the need           17   do any work between January and a week ago?
 18   to ask for an audit?                                    18      A Yeah.
 19      A Immediately.                                       19      Q What money is Mr. Bogan being paid with?
 20      Q And was that your decision?                        20      A Whatever moneys we get in to Cambridge.
 21      A That was my decision.                              21      Q Okay.
 22      Q Why or what was it that you saw that led           22      A But now --
 23   you think that there needed to be an audit of           23      Q So if you restarted --
 24   Cambridge?                                              24      A So what -- well, go ahead.
 25      A Well, number 1, a person -- any time I'm           25      Q Why did you restart a week ago?



                                                                            35 (Pages 134 to 137)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 36 of 92




                                              Page 138                                                   Page 140
  1       A He got funding.                                    1   think, or that was a Addys person. I can't remember.
  2       Q Where did the money to pay Mr. Bogan come          2   I think -- 'cause when I saw the wire stuff, he had
  3   from?                                                    3   somebody else's name, so that's --
  4       A Mr. Howard.                                        4       Q Who's name do you think it had on it?
  5       Q How much money did Mr. Howard give Mr.             5       A I don't know.
  6   Bogan to restart the audit?                              6       Q Do you know roughly how much money Ms.
  7       A 6,000.                                             7   Dunlap put in?
  8       Q And how much more does Mr. Bogan think he's        8       A I think she started off with 40,000.
  9   going to need to finish the audit?                       9       Q Okay. And did she put more in?
 10       A 16,000.                                           10       A I think what he did -- she put her gains
 11       Q Where is that money going to come from?           11   back in. In other words, that she personally put.
 12       A Maybe 17. I think the total was 23.               12   It depends on how you want to view that.
 13       Q Where is the remaining 17,000 going to come       13       Q Gains from the 40,000?
 14   from?                                                   14       A Right. So that. But her putting any more
 15       A Probably from Mr. Howard, but I don't know        15   of her personal money in, to the best of my
 16   at this moment.                                         16   knowledge, no.
 17       Q Okay. Since Don Reinhard left, what have
                                                              17       Q So when do you think Ms. Dunlap put in the
 18   the Cambridge funds been involved in in terms of
                                                              18   40,000, roughly?
 19   business or investments? We talked about --
                                                              19       A I don't know.
 20
                                                              20       Q I mean, do you think it was last spring,
      obviously we talked about the NFL settlements. We
 21
                                                              21   summer, fall?
      talked about the Jacksonville development. We talked
 22
                                                              22       A It was in the fall.
      about OmniPad. Are there any other business or
                                                              23       Q Fall of 2017?
 23   investments that Cambridge is involved since Don
                                                              24       A Yes.
 24   Reinhard left other than those three things?
                                                              25       Q And how did she put the money in?
 25       A No.


                                              Page 139                                                   Page 141
  1      Q That's it?                                          1       A It was a wire.
  2      A Well, I mean -- no.                                 2       Q Was she investing in the hedge fund, the
  3      Q Just those three things for Cambridge?              3   Cambridge hedge fund?
  4      A Yes. Since inception?                               4       A No.
  5      Q No. No. Since Don Reinhard left.                    5       Q What was she investing in?
  6      A No.                                                 6       A It was just a loan.
  7      Q Just those three things?                            7       Q Do you know what the terms of the loan
  8      A Yeah.                                               8   were?
  9      Q Have any people put new money into                  9       A I don't remember, but it was either --
 10   Cambridge since Don Reinhard left?                      10   what? I don't know. Did she have a 30-day loan or
 11      A Yes.                                               11   did she have a 90-day loan? I don't remember.
 12      Q About how many people do you think?                12       Q Okay. So the Feinbergs, Ms. Dunlap, anyone
 13      A Wow. That's a hard question to answer              13   else that you can remember who put in money into
 14   because Addys and Jeff did the fundraisers that         14   Cambridge after Mr. Reinhard left?
 15   brought those deals in. Now, granted, I may have        15       A Jasminka Ilich.
 16   signed off on some of that stuff, but the ones that I   16       Q Anyone else?
 17   can recall is probably three or four people.            17       A Me.
 18      Q Okay. So who are some people who put money         18       Q How much money did you put in?
 19   into Cambridge since Mr. Reinhard left?                 19       A Initially was 40,000, then 20,000.
 20      A I think they're called the Fosinbergs (sic)        20       Q And did you put in any more?
 21   or Feinbergs or something-bergs.                        21       A No.
 22      Q Okay. Who else?                                    22       Q And is that 40,000 and 20,000 in cash?
 23      A I think there was a Dunlap.                        23       A Yes.
 24      Q Is that a man or woman?                            24       Q How did you give the 40,000 to Cambridge?
 25      A I think her name was Cheryl Dunlap, I              25       A Well, they wouldn't allow me to wire it.



                                                                           36 (Pages 138 to 141)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 37 of 92




                                            Page 142                                                   Page 144
  1   Meaning Bank of America. My accounts with Bank          1      Q Did you tell anybody that you were giving
  2   America as well. So I had to take the money out and     2   yourself an agreement to loan Cambridge money at 4
  3   then I deposit it into --                               3   percent compounding every three months?
  4       Q You took the money out of your Bank of            4      A No.
  5   America accounts?                                       5      Q Have you gotten any money back from your
  6       A Yes.                                              6   loan?
  7       Q And then you deposit it into Cambridge            7      A No.
  8   accounts?                                               8      Q Did you take any of the 4 percent interest
  9       A Cambridge Capital Advisors.                       9   payments?
 10       Q How about the 20,000, how did you get that?      10      A No.
 11       A Same thing.                                      11      Q So Cambridge still has your $60,000?
 12       Q Why wouldn't they let you just transfer the      12      A Yes.
 13   money?                                                 13      Q And I'm sorry if I asked this. When did
 14       A Bank of America would not allow me 'cause I      14   you first put in the 40,000?
 15   would prefer wiring it, but they don't allow you to    15      A I don't know. I have to look back.
 16   wire from personal accounts into business accounts.    16      Q You think it was spring, summer 2016 -- or
 17   Bank of America didn't. Now, I know there's some       17   2017, fall 2017?
 18   banks that do, but Bank of America wouldn't allow me   18      A It would have been in the fall. I think
 19   to do it.                                              19   both of those were done in the fall.
 20       Q Even though you also have control over the       20      Q So the Feinbergs, Ms. Dunlap, Ms. Ilich,
 21   Cambridge Capital accounts?                            21   you, who else are you aware of that put money into
 22       A They wouldn't allow me to do it.
                                                             22   Cambridge after Reinhard left?
 23       Q Why did you put cash into Cambridge?
                                                             23      A Well, Mr. -- Linda Bedell and Addys Walker
 24       A Couple different reasons. They needed the
                                                             24   put money in.
 25   cash and number 2, I was going to make a return on
                                                             25      Q How did they put money in?


                                            Page 143                                                   Page 145
  1   it.                                                     1      A Wire. They probably put it in under --
  2       Q What were you investing in? Were you              2   Linda's company was called Settlement Express and
  3   investing in the hedge fund?                            3   Addys' company was called New Edge Management.
  4       A No. This is just a loan.                          4      Q Were these loans?
  5       Q What were the terms of the loan?                  5      A Yes.
  6       A Four percent.                                     6      Q Did they get paid back on those loans?
  7       Q Over what time period?                            7      A Yeah. Yes.
  8       A Every three months.                               8      Q Did anyone else that you're aware of put
  9       Q Every three months you would get an               9   money into Cambridge after Mr. Reinhard left?
 10   additional --                                          10      A Oh. Obviously Dr. Howard.
 11       A Yeah.                                            11      Q Okay. Anybody else? Well, before we go
 12       Q You would have compound 4 percent?               12   on, let me ask you about Dr. Howard.
 13       A Right.                                           13          When did Dr. Howard put money in after Mr.
 14       Q Who came up with those terms?                    14   Reinhard left?
 15       A I just looked at previous contracts and          15      A Numerous times. I don't --
 16   just followed suit. So I guess I did, but it was       16      Q And how did he put money into Cambridge?
 17   based on previous contracts that have loans.           17      A Wire.
 18       Q Did you tell anybody that you were agreeing      18      Q Were these loans or investments? What were
 19   to loan terms for you to loan the company money?       19   they?
 20       A Mr. Walker knew that I was putting the           20      A Both.
 21   money, wiring money in.                                21      Q So roughly how much did you think Dr.
 22       Q Did he know about the 4 percent every three      22   Howard loaned Cambridge in total?
 23   months term that you wrote?                            23      A I don't have those exact numbers.
 24       A He probably -- no. To answer your                24      Q Do you know if he's been paid back on these
 25   question, no.                                          25   loans to Cambridge?



                                                                          37 (Pages 142 to 145)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 38 of 92




                                                Page 146                                                  Page 148
  1       A Yes. I believe that, but once again,               1       A Once again, don't hold me on these exact
  2   that's what the audit is going to confirm. So I          2   dates 'cause --
  3   don't have any of those exact numbers.                   3       Q Understood. No. We understand. And I'm
  4       Q Did he get paid back interest on the loans?        4   just trying to get a rough sense of the timeline.
  5       A Yes. The reason why I'm hesitating is              5       A Okay.
  6   because I don't know for sure.                           6       Q But what form did the $1.9 million
  7       Q How about investments? When did Mr. Howard         7   investment by Dr. Howard take?
  8   make investments?                                        8       A That was from -- it didn't -- that was
  9       A Well, he was the first investor. He was            9   from -- he bought Beacon contracts, which are the
 10   the one that set everything up.                         10   medical advances from -- he received a loan.
 11       Q Well, how about after Mr. Reinhard left?          11       Q You lost me. He bought Beacon contracts?
 12       A Okay.                                             12       A Some medical contracts.
 13       Q Did Dr. Howard invest any money after Mr.         13       Q How is that an investment in Cambridge?
 14   Reinhard was kicked out?                                14       A Medical contracts, travel contracts are
 15       A Yes.                                              15   double your money.
 16       Q When did he invest money after Mr. Reinhard       16       Q What do you mean?
 17   left?                                                   17       A If someone went and -- say you paid for a
 18       A Several times.                                    18   trip and it was $500, the ticket was $500, the client
 19       Q When did he first invest money after Mr.          19   is paying $1,000. It's doubled. So 100 percent
 20   Reinhard was kicked out?                                20   return on medical contracts and travel contracts.
 21       A Probably in March, April. I mean --               21       Q Okay. Were these -- the medical and travel
 22       Q Did he invest it in the hedge fund?               22   contracts, were they tied in with the NFL settlement?
 23       A He was doing both. Part of it was invested        23       A Yes.
 24   in the hedge fund and part of it was loans.             24       Q So in other words, the players didn't have
 25       Q Right. So right now I just want to ask you        25   to pay on the travel and medical contract --


                                                Page 147                                                  Page 149
  1   about the investment part.                               1      A No.
  2       A Okay.                                              2       Q -- unless the settlement came in?
  3       Q So leave the loans aside.                          3      A That is correct.
  4       A Okay.                                              4       Q Okay. So it was like the advances in the
  5       Q Just through the investment part, when do          5   sense that the player didn't owe any money until they
  6   you think he first made an investment in the             6   settled and received settlement money, and then they
  7   Cambridge hedge fund after Mr. Reinhard was kicked       7   would have to pay off on the medical or travel
  8   out?                                                     8   contract; is that fair?
  9       A I don't have the exact dates.                      9      A That is correct.
 10       Q Can you give me a rough estimate how much         10       Q All right. So what did Dr. Howard use $1.9
 11   money Dr. Howard invested?                              11   million to do in relation to medical and travel
 12       A Well, I know --                                   12   contracts? I still don't understand.
 13       Q Hold on a second.                                 13      A Someone else, another company -- and I
 14       A I'm sorry.                                        14   don't remember the name of the company -- was doing
 15       Q How much money -- can you give me a rough         15   the contracts. They were doing the travel -- the
 16   estimate of how much money Dr. Howard invested in the   16   travel -- the medical contracts.
 17   hedge fund after Mr. Reinhard left?                     17       Q They were the ones loaning out the money?
 18       A Well, I know for a fact 1.9 was put in.           18      A Right.
 19   That I know.                                            19       Q Okay.
 20       Q And how did Dr. Howard put in 1.9? Is it          20      A And he purchased it. I don't know if they
 21   $1.9 million?                                           21   stopped. I don't know why that happened 'cause once
 22       A Yes.                                              22   again, that's -- but he bought them.
 23       Q When was that?                                    23       Q So -- and the company issuing the medical
 24       A I want to say April of 2017.                      24   and travel contracts was called Beacon; is that what
 25       Q And what form did that take?                      25   you're saying?



                                                                           38 (Pages 146 to 149)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 39 of 92




                                              Page 150                                                       Page 152
  1      A I heard the term Beacon, but I don't know           1   subsequent investments that went in though.
  2   the name. I just heard Beacon contracts.                 2      Q Other than Dr. Howard, was anyone else at
  3      Q And those were the medical and travel               3   Cambridge involved in working on the purchase of the
  4   contracts?                                               4   medical and travel contracts for $1.9 million?
  5      A Yes.                                                5      A I know Addys was involved in that some kind
  6      Q And so is what you're saying that Dr.               6   of way. But once again, those are things that I
  7   Howard bought them for Cambridge? Like now Cambridge     7   wasn't involved in.
  8   own those contracts?                                     8      Q Anyone else other than Addys Walker?
  9      A Right. Because Cambridge was doing the              9      A Jeff Kahn.
 10   travel and medical.                                     10      Q Anybody else?
 11      Q Okay.                                              11      A That's -- I mean on our side, that's it.
 12      A Contracts for -- and I guess those were            12      Q All right. So other than the Feinberg, Ms.
 13   obviously -- I don't know if all of those were his      13   Dunlap, Ms. Ilich, yourself, Dr. Howard, and Linda
 14   players or he was just buying them. I don't mean to     14   Bedell and Addys Walker through their companies,
 15   frustrate you.                                          15   anyone else you can think of who put money into
 16      Q No. No. No. I'm just trying to make sure           16   Cambridge's hedge fund as an investment?
 17   that -- I'm not frustrated. I'm trying to make sure     17      A No. All of those were done before I got
 18   I understand 'cause it is complicated. And I'm          18   there.
 19   trying to make sure that I don't put words in your      19      Q Handing you what's been marked as Exhibit
 20   mouth and also that I understand what your              20   5, which is a participating loan agreement dated July
 21   understanding is.                                       21   7th, 2017. It is not Bates stamped. I'm also
 22          So is it your understanding that Dr. Howard      22   handing you what's been marked as Exhibit 6, which is
 23   took $1.9 million of his money and then for Cambridge   23   also a -- it's headed "Participating Loan Agreement,"
 24   bought $1.9 million of travel, medical contracts from   24   but it's dated July 21st, 2017, also not Bates
 25   someone else who is not Cambridge, and that now         25   stamped. If you could review those and let me know


                                              Page 151                                                       Page 153
  1   Cambridge owned them and if the settlement came in,      1   when you're ready.
  2   then Cambridge would benefit as those contracts got      2                 (SEC Exhibit Nos. 5 and 6 were
  3   paid off; is that your understanding?                    3                 marked for identification.)
  4       A That is my understanding.                          4         BY MR. STAUBITZ:
  5       Q Okay. Now I think I got it. Thanks. No.            5       Q Have you seen Exhibits 5 and 6 before?
  6   No. No. I appreciate it.                                 6       A Yes.
  7           Other than the $1.9 million that Dr. Howard      7       Q What are Exhibits 5 and 6?
  8   use to buy the medical and travel contracts for          8       A These are loan agreements.
  9   Cambridge, did he make any other investments in          9       Q And who are the loan agreements with?
 10   Cambridge?                                              10       A Vinny Feinberg and Harry Feinberg.
 11       A Yes.                                              11       Q Who are Vinny Feinberg and Harry Feinberg?
 12       Q What other investments did he make after          12       A These are attorneys.
 13   Mr. Reinhard was gone?                                  13       Q They are both attorneys?
 14       A Once again, he's made numerous. I don't           14       A Yes.
 15   know the amount. I mean, sometimes he put in            15       Q And turn to the last page of Exhibit 5.
 16   $100,000. Sometimes he put in 40. Sometimes he put      16   Well -- I'm sorry. Turn to the last page of Exhibit
 17   in -- I mean --                                         17   6. I'm sorry.
 18       Q And these were all investments in the hedge       18         Is that your signature on behalf of
 19   fund, not loans?                                        19   Cambridge Capital Group and Cambridge Capital
 20       A Some were investments and some were loans.        20   Partners for the borrower?
 21       Q Where would I look to find a record that          21       A Yes.
 22   would show when Dr. Howard was making investments in    22       Q Who -- well, who was involved in reaching
 23   the hedge fund? What would I look for?                  23   these agreements with Harry and Vinny Feinberg on the
 24       A His subscription agreement would just tell        24   Cambridge side?
 25   the initial investment though. It wouldn't tell         25       A Jeff Kahn.



                                                                            39 (Pages 150 to 153)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 40 of 92




                                            Page 154                                                     Page 156
  1      Q How did the Feinbergs come to put $500,000         1   coming up in July of this year, you think you'll be
  2   each into Cambridge?                                    2   able to pay them $625,000 each?
  3      A I have no idea. That's Jeff Kahn.                  3       A No, sir. Not in -- well, I shouldn't say
  4      Q Did you sign the agreement with Vinny              4   that. Let me retract that. I don't know.
  5   Feinberg?                                               5       Q You can put Exhibits 5 and 6 aside.
  6      A Did I sign? I signed.                              6          Have you heard of someone name Steven
  7      Q Exhibit 6?                                         7   Saltzstein?
  8      A Yes.                                               8       A No.
  9      Q So what was your role in Vinny Feinberg            9       Q Handing you what's been marked as Exhibit
 10   putting in $500,000 to loan to Cambridge Capital?      10   7, which is a bank statement from Bank of America and
 11      A I had no role. Apparently, Jeff Kahn              11   it's been Bates stamped SEC-CC-E-0000729. Take a
 12   wasn't available at the time.                          12   look at Exhibit 7 and let me know when you're ready.
 13      Q So the only reason you signed it was              13               (SEC Exhibit No. 7 was marked for
 14   because he wasn't available?                           14               identification.)
 15      A Yes, sir.                                         15          BY MR. STAUBITZ:
 16      Q Did you ask any questions at all about why        16       Q Have you seen Exhibit 7 before?
 17   Mr. Vinny Feinberg was putting $500,000 in?            17       A Yes.
 18      A No, sir.                                          18       Q What is Exhibit 7?
 19      Q Did someone ask you to sign this agreement        19       A It's bank statement from Cambridge Capital
 20   on behalf of Cambridge?                                20   Advisors.
 21      A I'm sure.                                         21       Q Was it your practice to regularly review
 22      Q Did you receive any sort of a fee or              22   Cambridge's bank statements?
 23   commission for either the loans by Harry Feinberg or   23       A No. I was focused on the audit. And also,
 24   Vinny Feinberg?                                        24   once again, have the accountant take care of
 25      A No.                                               25   QuickBooks and get everything in order so that I


                                            Page 155                                                     Page 157
  1        Q Did Dr. Howard have a role with regard to        1   can --
  2   the Feinbergs making loans to Cambridge Capital?        2      Q Was anyone looking at Cambridge Capital's
  3        A Well, I guess he was backing it 'cause I         3   bank statements?
  4   see his name there, so.                                 4      A Denise and Brenda. And don't get me wrong.
  5        Q So on both -- so what was that money from        5   Once we -- if there were questions that were asked
  6   the Feinbergs used for?                                 6   and -- but I wasn't balancing this stuff until
  7        A Advances to players.                             7   everything was done.
  8        Q Anything else?                                   8      Q If you turn to the third page, which is the
  9        A Not that I'm aware of.                           9   page of Exhibit 7 ending in Bates 731. Do you see
 10        Q Did Dr. Howard get any of the money that        10   the top where it says deposits and credits?
 11   the Feinbergs put in?                                  11      A Yes.
 12        A I don't know.                                   12      Q And third line down you see a wire-in dated
 13        Q Any reason you can think of why Dr. Howard      13   October 20th, 2017?
 14   would include Howard & Associates as a borrower on     14      A Yes.
 15   both agreements and sign on their behalf?              15      Q And do you see where it says orig, Steven
 16        A No, sir.                                        16   Saltzstein?
 17        Q Have the Feinbergs been paid any money on       17      A Yes.
 18   these agreements?                                      18      Q And do you see the amount is $200,000?
 19        A No.                                             19      A Yes.
 20        Q Why not?                                        20      Q Does this refresh your recollection about
 21        A Well, 'cause theirs is -- if I remember         21   someone named Steven Saltzstein sending $200,000 to
 22   correctly, it's a rolling. If you see in there, it     22   Cambridge Capital Advisors?
 23   says July 18th; if not, then January 19th, 2019. So    23      A I'm not familiar with a Steven Saltzstein.
 24   it's like it just continues to accumulate.             24      Q So who else at this time had the ability to
 25        Q If one of them elected to request payment       25   access the account and transfer money out of the



                                                                           40 (Pages 154 to 157)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 41 of 92




                                             Page 158                                                      Page 160
  1   account? First of all, at this time, did you have        1       Q Was --
  2   the ability to access the account and transfer money     2       A Maybe Brenda.
  3   out of the account?                                      3       Q Is it fair to say that Cambridge was
  4      A Yes.                                                4   strapped for cash at this time?
  5      Q Who else did? Did Dr. Howard have the               5       A Yes.
  6   ability to access this account and transfer money out    6       Q But you're still saying you don't remember
  7   in October of 2017?                                      7   who told you, or why to send $110,000 out of the
  8      A Did he have the ability? Yes.                       8   wire-in from Mr. Saltzstein to Dr. Howard's law firm?
  9      Q I'm not saying did he or didn't he. I'm             9   Is that your testimony?
 10   just saying, was he someone who did?                    10       A Can you repeat what you just said. I'm
 11          Other than yourself and Dr. Howard, was          11   trying to --
 12   there anyone else who had the ability to access the     12       Q Is it your testimony -- and by the way --
 13   account, transfer money in, transfer money out?         13   so let's flip onto the page where the Bates ends in
 14      A Well, transfer money in?                           14   733.
 15      Q I guess anybody can do that?                       15       A I'm there.
 16      A Anybody can transfer money in.                     16       Q And do you see where, for example, the
 17      Q So let's stick with, other than yourself           17   daily ledger balance as of October 12th was $843? Do
 18   and Dr. Howard, did anyone else have access to the      18   you see that?
 19   account or the ability to transfer money out of the     19       A Yeah.
 20   account other than you and Dr. Howard?                  20       Q So turning back to the page with the Bates
 21      A Transfer money out would have been Dr.             21   ends in 731, isn't it correct that the $110,000 that
 22   Howard and myself. I want to say maybe Brenda           22   was sent came out of the wire-in from Mr. Saltzstein?
 23   because she worked with -- but she didn't -- she
                                                              23       A Yes.
 24   couldn't wire out. She couldn't wire out.
                                                              24       Q So what I'm asking is, is it your testimony
 25      Q Well, so let's go down to -- do you see
                                                              25   today, that you sitting here, do not remember why or


                                             Page 159                                                      Page 161
  1   where it says withdrawal and debits?                     1   at who's direction Cambridge Capital, that was
  2      A Yes.                                                2   strapped for cash, took in $200,000 from a person
  3      Q And do you see on October 20th, 2017, there         3   that you don't remember who they are and then you
  4   are a number of wires out? Do you see that?              4   wired it out to Tim Howard's law firm; is that your
  5      A Yes.                                                5   testimony?
  6      Q For example, there's $110,000 wired to              6      A I -- repeat what you just said, please. I
  7   Howard & Associates?                                     7   do not know who Steven Saltzstein is.
  8      A Yes.                                                8       Q Why did you send $110,000 of the money that
  9      Q Did you do that?                                    9   Mr. Saltzstein put into Cambridge Capital to Dr.
 10      A I -- yeah, I guess I did.                          10   Howard's law firm and at whose direction?
 11      Q Do you know that or you're just guessing           11      A It would have had to have been under Addys
 12   you did?                                                12   Walker because I had to let -- Addys Walker had to
 13      A Well, I'm saying that I did because there          13   approve everything that went out.
 14   were only two people that could do it.                  14       Q He had to approve all the wires?
 15      Q So why did you send $110,000 to Howard &           15      A I didn't just do that.
 16   Associates?                                             16       Q So Mr. Walker had to approve all the wires?
 17      A Because I was asked to.                            17   Is that your testimony?
 18      Q Who asked you to?                                  18      A That is my testimony.
 19      A I don't know.                                      19       Q And then there's also a wire for $50,000
 20      Q You send $110,000 to Dr. Howard's law firm         20   out to Settlement Express, which -- did you just tell
 21   and you have no idea who told you to do that, but       21   us that's Mr. Walker's company?
 22   somebody did?                                           22      A That's Linda Bedell's.
 23      A The only two people that would have given          23       Q That's Linda Bedell's company, okay.
 24   me instructions to do something would be Addys Walker   24          Why did -- and did you direct the wire out
 25   or Dr. Howard, so one of the two of them.               25   for the $50,000 to Settlement Express?



                                                                            41 (Pages 158 to 161)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 42 of 92




                                              Page 162                                                   Page 164
  1       A Yes, I did.                                        1        A Addys Walker.
  2       Q Why did you send $50,000 to Settlement             2        Q He knows Ms. Ilich?
  3   Express?                                                 3        A No. In other words, we were trying to
  4       A Addys Walker told me to.                           4   close the Jacksonville project and we needed
  5       Q Did you ask anybody where the money was            5   additional funding. We needed to start the -- get
  6   coming from to send these wires out?                     6   the appraisal done. We had to do the construction
  7       A No, I did not.                                     7   loan and that's -- we needed half a mil.
  8       Q Handing you what's been marked as Exhibit          8            MR. HUNTER: Whenever we can take just a
  9   8, which is a document headed "Bridge Loan Agreement"    9   three-minute restroom break, let me know, please.
 10   dated August 24th, 2017, and it bears the Bates stamp   10            MR. STAUBITZ: Okay. It's going to be a
 11   SEC-CC-E-0001406. Please review Exhibit 8 and let me    11   little bit. I really need to get through this.
 12   know when you're ready.                                 12   What -- and I will break as soon as we can.
 13                (SEC Exhibit No. 8 was marked for          13            MR. HUNTER: Sure.
 14                identification.)                           14            MR. STAUBITZ: It should be about ten
 15          BY MR. STAUBITZ:                                 15   minutes or so I think. Is that all right?
 16       Q Have you seen Exhibit 8 before?                   16            MR. HUNTER: I mean, I don't have a choice.
 17       A Yes.                                              17            MR. STAUBITZ: Yeah. I know. I'll try.
 18       Q What is Exhibit 8?
                                                              18   I'm sorry.
 19       A It's a loan agreement between Cambridge
                                                              19            BY MR. STAUBITZ:
 20   Capital Partners, Howard & Associates and Jasminka
                                                              20        Q So Addys Walker told you that the company
 21   Ilich.
                                                              21   needed about $500,000 for the Jacksonville project,
                                                              22   so what did you tell Ms. Ilich?
 22       Q And who is Jasminka Ilich?
                                                              23        A That we have a project in Jacksonville.
 23       A She is -- was a client of mine.
                                                              24   The hotel Condo deal that -- and then Addys Walker
 24       Q What do you mean she was a client of yours?
                                                              25   was the one to put the terms in the agreement. So I
 25       A When I was with MetLife.


                                              Page 163                                                   Page 165
  1       Q How long had she been a client of yours?           1   told her what the terms were. And, obviously, I was
  2       A Wow. Ever since -- years.                          2   told it was supposed to close. So I told her the
  3       Q More than 20 years?                                3   same thing I was told.
  4       A Not 20.                                            4        Q Is there anything else you told her about
  5       Q More than 10 years?                                5   what her money was going to be used for, other than
  6       A More than 10.                                      6   it was going to be used for the Jacksonville project?
  7       Q How did she come to enter into Exhibit 8           7        A No.
  8    with Cambridge Capital?                                 8           MR. STAUBITZ: We can take a break. Let's
  9       A I was asked to call on clients.                    9   go off the record. It's 2:50.
 10       Q Who asked you to do that?                         10           (A brief recess was taken.)
 11       A Addys Walker.                                     11           MR. STAUBITZ: We're back on the record.
 12       Q Did you call anybody other than Ms. Ilich?        12   It is 2:57 p.m.
 13       A Yes.                                              13           BY MR. STAUBITZ:
 14       Q How many other people?                            14        Q So who drafted Exhibit 8?
 15       A Maybe four.                                       15        A Who directed? What do you mean?
 16       Q Did any of the other ones give any money to       16        Q Who wrote Exhibit 8? Who actually took the
 17    Cambridge Capital?                                     17   work of making the document?
 18       A No.                                               18        A Dr. Howard.
 19       Q What did you tell Ms. Ilich in your               19        Q What was Dr. Howard's role in Ms. Ilich
 20    conversations with her about potentially putting       20   putting money into Cambridge, other than drafting
 21    money into Cambridge Capital?                          21   Exhibit 8?
 22       A Well, she was actually going into the             22        A That's -- basically I wanted to make sure
 23    Jacksonville project. That's what I was told and       23   that it was backed by someone because I wanted to
 24    that's what I thought.                                 24   make sure she got her money back.
 25       Q Who told you that?                                25        Q Did he ever -- did Dr. Howard ever meet



                                                                           42 (Pages 162 to 165)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 43 of 92




                                             Page 166                                                      Page 168
  1   with Ms. Ilich or speak with her?                        1   Some of it went into the Jacksonville project and
  2      A Yes.                                                2   other aspects went into Howard & Associates, OmniPad
  3      Q When did he meet or speak with her?                 3   and to advances for NFL players.
  4      A When she came to the office.                        4      Q How much went into the Jacksonville
  5      Q When was that?                                      5   project?
  6      A It was before August the 24th.                      6      A Less than 100,000.
  7      Q So he talked to her before she invested?            7      Q When did you first find out that her money
  8      A Yes.                                                8   had not all gone into the Jacksonville project?
  9      Q And what did he tell her?                           9      A When I went back to do a tally of -- you
 10      A Well, he was talking to her about the              10   know, when everything started to kind of explode. I
 11   university. I don't -- he didn't -- because he          11   can't remember when that was.
 12   didn't want her to also got involved with the           12      Q Well, so if she put her money in August,
 13   university 'cause she was near retirement. He didn't    13   can you give me a rough sense of when it was that you
 14   really go into, you know, the Jacksonville project so   14   first found that her money hadn't actually gone all
 15   much, as it was, you know -- cause they obviously are   15   to the Jacksonville project?
 16   educators and so they kind of went on the education     16      A Probably December.
 17   path.                                                   17      Q That's the first time you heard that her
 18          He did -- you know, I had him -- I wanted        18   money hadn't all gone -- how did you find out that
 19   him to back it, you know, because obviously I wanted    19   her money hadn't all gone to the Jacksonville
 20   to make sure he got her money back.                     20   project?
 21      Q So what -- other than speaking with her,           21      A I went to check to see where did the moneys
 22   what else did he do to back it?                         22   go.
 23      A He's on the contract.                              23      Q Has anyone told Ms. Ilich that her money
 24      Q How is he on the contract? Oh. I see. As           24   didn't all go to the Jacksonville project?
 25   a borrower?
                                                              25      A No.


                                             Page 167                                                      Page 169
  1       A No. As a backer.                                   1       Q Why?
  2       Q Oh. I'm sorry. But it lists -- so do you           2       A Because I plan to get her her money.
  3   see on the --                                            3   'Cause in actuality I thought all the money went into
  4       A Well, he's -- well, if it comes across that        4   the Jacksonville project, but at any case --
  5   he's a borrower, basically I had him in there as         5       Q Had you had any conversations with her
  6   being responsible as well as Cambridge. So I had him     6   since you found out that her money -- that less than
  7   put him in there.                                        7   $100,000 went into the Jacksonville project?
  8       Q So Dr. Howard knew that he was in there            8       A Have I had conversations with her?
  9   listed as a backer?                                      9       Q Yes.
 10       A You bet.                                          10       A Yes.
 11       Q In the Exhibit?                                   11       Q And what did you tell her about where her
 12       A Yes.                                              12   money was?
 13       Q And how did he know that? Did you tell him        13       A I didn't tell her where her money was. I
 14   that?                                                   14   just -- our conversation has been, when am I going to
 15       A He typed it.                                      15   get my money.
 16       Q Okay. And who came up with the terms of           16       Q Okay. So is it -- so since December, you
 17   Ms. Ilich putting money in that are included in         17   haven't told her, you haven't told her in any way
 18   Exhibit 8?                                              18   where her money is or what she's invested in; is that
 19       A Addys Walker.                                     19   right?
 20       Q Did Ms. Ilich actually put in $500,000?           20       A Did I correct what her money was invested
 21       A Yes.                                              21   in? No, I did not.
 22       Q And what happened to her $500,000? What           22       Q I don't know what you mean did you correct.
 23   did Cambridge do with it?                               23       A She -- in other words, when we did this,
 24       A I thought it went into the Jacksonville           24   her money was going into the Jacksonville project.
 25   project, but subsequently I found out it got split.     25       Q Right.



                                                                            43 (Pages 166 to 169)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 44 of 92




                                             Page 170                                                       Page 172
  1       A That's where I thought her money went.             1   already approved. I was told that the property at
  2       Q Right.                                             2   Jacksonville -- the Jacksonville property had already
  3       A Now -- yes. In December I found out that           3   closed and we were doing the construction loan. So
  4   all of her money didn't go into the Jacksonville         4   technically after the construction loan, this should
  5   project, but I still plan to give Jasminka her money.    5   have been a -- but then I had to -- finding out that
  6       Q Right. But my question is, since December          6   the mortgage person ReTina Moore who was doing the
  7   when you found out that her -- that less than            7   construction loan that I was working with -- 'cause
  8   $100,000 went into the Jacksonville project, have you    8   she asked for the HUD. I said, where is the HUD doc.
  9   told her that her money is all in the Jacksonville       9   And all of a sudden folk couldn't produce the HUD
 10   project?                                                10   doc. and I'm like, I thought that this property was
 11       A I didn't tell her all her money. I mean --        11   already closed and so then, this is where this 24.6
 12   I guess I'm not -- I'm not understanding your           12   from this Jose somebody that was going to be doing
 13   question. Let me -- I'm not understanding your          13   the 24.6 million and then pulled out of that 24.6
 14   question.                                               14   million and that's when everything just fell.
 15          I told her at the beginning that this is         15       Q Who was supposed to do the 24.6 million?
 16   what she was investing in. I have not said anything     16       A This Jose somebody. It was Perioni or
 17   in reference to that, no more than, like, the same      17   something.
 18   things that I have said to you. That we're second in    18       Q Who is he?
 19   line and et cetera, et cetera, and then once we -- if
                                                              19       A He's a -- he's a funder. He's a -- someone
 20   we close, et cetera, et cetera, that, you know, will
                                                              20   who lends money. Hard money loan lender.
                                                              21       Q Who -- how did he and Cambridge came to
 21   get her moneys back. But I did assure her that we
                                                              22   connect with each other?
 22   will get her her funds. I would make sure that she's
                                                              23       A Addys Walker and Jeff Kahn.
 23   made whole.
                                                              24       Q And why did it fall apart again?
 24       Q Is it fair to say that in August of 2017
                                                              25       A Another entity, I guess, that works with --
 25   Cambridge was strapped for cash? Let me put it this


                                             Page 171                                                       Page 173
  1   way. Was Cambridge having trouble meeting its            1   in the funding source, David Jones, told Tim Howard
  2   monthly obligations to give players their advances?      2   that that was not a legitimate loan. There was --
  3      A They struggled off and on periodically as           3   that wasn't a good loan, whatever.
  4   funds came in.                                           4       Q I'm handing you what's been marked as
  5      Q In August Cambridge didn't have a lot of            5   Exhibit 9, which is headed, "Bridge Loan Agreement"
  6   extra cash sitting around, right?                        6   dated December 12th, 2017, bearing Bates
  7      A That is correct. However, we did have some          7   SEC-CC-E-0001415. Take a look at Exhibit 9 and let me
  8   deals that we were working on.                           8   know when you're ready.
  9      Q Okay. But in term of the bank balances on           9                 (SEC Exhibit No. 9 was marked for
 10   a daily basis, Cambridge was not sitting on hundreds    10                 identification.)
 11   and hundreds of thousands of dollars of extra cash?     11          BY MR. STAUBITZ:
 12      A That is correct.                                   12       Q Have you seen Exhibit 9 before?
 13      Q Right?                                             13       A Yes.
 14      A That is correct.                                   14       Q What's Exhibit 9?
 15      Q So what was the plan in four months to turn        15       A A loan with Jasminka Ilich and Cambridge.
 16   around and pay her the kind of amounts that were --     16       Q So she put -- how did it come that she put
 17   you know, pay her $750,354 by the end of December       17   an additional $20,000 into Cambridge in December?
 18   2017?                                                   18       A The construction loan application.
 19      A We had a $24.6 million loan that was               19       Q What does that mean?
 20   supposed to close and then the individual asked for     20       A The application to do the construction loan
 21   another 354,000, and then it was said that this         21   for the Jacksonville project.
 22   wasn't a legitimate source of financing, and so Dr.     22       Q That's what her $20,000 was supposed to be
 23   Howard pulled out and then everything else just fell    23   used for?
 24   around it.                                              24       A Right. That's what it was used for.
 25          The construction loan for 22 million was         25       Q What I mean is, how is it that she came to



                                                                            44 (Pages 170 to 173)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 45 of 92




                                             Page 174                                                        Page 176
  1   put it in? In other words, did you call her and ask      1   name in it; is that fair?
  2   for 20,000 more dollars?                                 2       A I put her name in it, yes.
  3      A Yes.                                                3       Q Okay. Why isn't Howard & Associates on
  4      Q Why?                                                4   Exhibit 9 like it was in Exhibit 8, if you wanted to
  5      A I was asked to call out.                            5   protect her?
  6      Q To call her specifically? Someone asked             6       A I just used one of the standard loan
  7   you to call Ms. Ilich to ask for 20,000 more dollars?    7   agreements that we have. This one I had him to do
  8      A I don't know if I was specifically asked to         8   specifically so that he can back that loan.
  9   specifically call her. That part I don't remember,       9       Q Right. But so if you had already taken
 10   but I was asked to call. I mean, I don't remember if    10   money under an agreement in Exhibit 8 from this
 11   they said, hey, do you think Jasminka has another       11   person, why didn't you just use the same agreement
 12   20,000. That, I don't remember that being the           12   the second time?
 13   conversation.                                           13       A I just went to the standard template that
 14      Q Who asked you to make calls?                       14   we had and used that. There was no reason why I
 15      A Addys Walker.                                      15   didn't use that one.
 16      Q And why did you call Jasminka?                     16       Q And you said that you had included Howard,
 17      A Well, 'cause I guess I had already called          17   you insisted he's included in Exhibit 8?
 18   her before.                                             18       A Because of the amount, but this one was
 19      Q At the time that you entered into this             19   just -- not that -- it was just -- there's no
 20   agreement in December 12th, 2017, at that point, had    20   reasoning behind that.
 21   you found out that of her $500,000, less than           21       Q As of December 12th, the company was less
 22   $100,000 had been used for the construction?            22   than two weeks away from owing Ms. Ilich $750,000.
 23      A No.                                                23   As of December 12th, was there any chance you thought
 24      Q You did not know?                                  24   the company was going to be able to pay that in less
 25      A I did not know at that time, but I found           25   than two weeks?


                                             Page 175                                                        Page 177
  1   out.                                                     1       A That Jose -- well, no. We actually had
  2       Q You first find out between December 12th           2   talked and was going to pay her the money in January
  3   and December 31st, 2017?                                 3   so she wouldn't get hit for taxes in 2017.
  4       A Yes. But I was working on the construction         4       Q And did you actually tell her that?
  5   part because once again, we had this 24.6 that was       5       A We talked about it.
  6   coming. Everybody was supposed to have been made         6       Q You told her that the company was going to
  7   whole.                                                   7   pay her in January?
  8       Q Okay. So as of December 12th, you still            8       A No, I didn't tell her. We talked about it.
  9   thought the 24.6 million was coming? That deal was       9   In other words, when -- we had a conversation. She
 10   not dead yet?                                           10   had called or either I called her. One of the two.
 11       A Yeah. That wasn't dead yet.                       11   And I said, in addition to -- I knew that we were
 12       Q When did that deal die?                           12   having problems closing. In other words, loan -- and
 13       A Probably in January when everybody left.          13   I said to her, well, Jasminka, we're not going to
 14   Probably when -- I think that it was somewhere in       14   close the end of December, but the good thing is is
 15   that time when -- I can't -- when this company asked    15   that, it would be a good idea that you, you know, get
 16   for another $354,000 and -- 'cause everything -- they   16   the hit in 2018 versus in 2017 anyway. So I did tell
 17   had received everything. And I looked at the            17   her and I had kept her up to speed on what's been
 18   contract -- this was afterwards. Then all of sudden     18   going on in terms with that project.
 19   I see this contract and I'm saying -- I said, it        19       Q But you haven't told her that only less
 20   doesn't have a timeline on this. But at any case.       20   than $100,000 of her money was used on the project,
 21       Q Who drafted Exhibit 9?                            21   correct?
 22       A This is basically one of the standard loan        22       A No, I did not.
 23   agreements that we have and I just put her name in      23       Q Handing you what's been marked as Exhibit
 24   it. So it was already -- it was pre-drafted.            24   10. Please review Exhibit 10 and let me know when
 25       Q Okay. But you put it together and put her         25   you're ready.



                                                                            45 (Pages 174 to 177)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 46 of 92




                                             Page 178                                                    Page 180
  1               (SEC Exhibit No. 10 was marked              1       Q Okay. And do you see where, as of August
  2               for identification.)                        2   23rd, the daily ledger balance was $25,000 and
  3         BY MR. STAUBITZ:                                  3   change?
  4      Q Have you seen Exhibit 10 before?                   4      A Yes.
  5      A Yes.                                               5       Q And then at the end of August 24th, the
  6      Q What is Exhibit 10?                                6   ledger balance was $88,751?
  7      A Bank statement of Cambridge Capital                7      A Yes.
  8   Advisors.                                               8       Q Now, if you could turn back to the page
  9      Q And I'm sorry. I should have described it.         9   that ends in Bates 706.
 10   A bank statement from Bank of America for the time     10          Do you see on August 24th there was a wire
 11   period August 1st, 2017, to August 31st, 2017. It's    11   out to Howard & Associates for $100,000?
 12   been Bates stamped SEC-CC-E-0000703. If you could      12      A Yes.
 13   turn to the page with Bates ending in 705.             13       Q Given the daily balances and the money in
 14         And do you see there's a wire-in on August       14   from Ms. Ernst, the $359,000 on that day, is it fair
 15   24th, 2017, from -- in the amount of $359,000 from     15   to say that $100,000 came from Ms. Ernst wire-in?
 16   Jasminka Z. Ilich-Ernst. Do you see that?              16      A Yes.
 17      A Yes.                                              17       Q So who was it who sent $100,000 to Howard &
 18      Q Was that part of the $500,000 that she put        18   Associates on August 24th?
 19   in?                                                    19      A I sent $100,000.
 20      A Yes.                                              20       Q Why?
 21      Q And do you see on August 31st, 2017,              21      A 'Cause I was told to.
 22   there's an additional wire-in for $91,236 also from    22       Q Who told you to do that?
 23   Jasminka Ilich-Ernst. Do you see that?                 23      A Addys Walker.
 24      A Yes.                                              24       Q What was that $100,000 going to be used for
 25      Q For the time period covered by Exhibit 10,        25   by Howard & Associates?


                                             Page 179                                                    Page 181
  1   was there anyone -- well, first of all, did you have    1       A I don't know.
  2   access and control over outflows of money from the      2       Q And then do you see also down under that,
  3   account ending in 2500 for August of 2017?              3   right under that there was an online banking transfer
  4       A Yes.                                              4   to check account 6617 in the amount of $200,000. Do
  5       Q Did anyone else?                                  5   you see that?
  6       A Dr. Howard had, but didn't.                       6       A Yes.
  7       Q Okay. Anyone other than you and Dr. Howard        7       Q Is it fair to say that that $200,000 also
  8   had access or control of flow of money out of this      8   must have come from the money in from Ms. Ilich?
  9   account during August of 2017?                          9       A Yes.
 10       A Brenda Murphy would have 'cause she -- but       10       Q Who -- do you know who made that transfer
 11   she -- she was more -- I don't know if she couldn't    11   to account 6617?
 12   do wire.                                               12       A I did.
 13       Q She had the ability to transfer money out?       13       Q I'm handing you what's been marked as
 14       A But she could -- I'm trying to think. At         14   Exhibit 11, which is an account statement from Bank
 15   that time, yeah, she was probably still -- she was     15   of America for an accounting ending in 6617 for
 16   probably still writing checks. I think that stopped    16   August of 2017, and it bears Bates stamp
 17   in the September. So maybe Brenda Murphy.              17   SEC-CC-E-0000606. If you can review Exhibit 11 and
 18       Q She could write checks?                          18   let me know when you're ready.
 19       A She couldn't write them, but, you know, he       19               (SEC Exhibit No. 11 was marked
 20   had a stamp.                                           20               for identification.)
 21       Q But could she send wires or transfer money?      21         MR. HUNTER: Do you have any extra?
 22       A No. She couldn't wire, no.                       22         MR. STAUBITZ: Oh. Actually, I do.
 23       Q If you could flip to the page that ends in       23         MR. HUNTER: This is 11, correct?
 24   Bates 709. Do you see that?                            24         MR. STAUBITZ: This is Number 11.
 25       A Yes.                                             25         MR. HUNTER: Okay. Thank you.



                                                                           46 (Pages 178 to 181)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 47 of 92




                                             Page 182                                                    Page 184
  1         BY MR. STAUBITZ:                                  1   transfers out all the way through the 28th when, as
  2      Q All right. Have you seen Exhibit 11                2   we just saw, the daily balance was down to about
  3   before?                                                 3   $1,600. Do you see that?
  4      A Yes.                                               4      A Yes.
  5      Q What is Exhibit 11?                                5      Q Who are all these people that are getting
  6      A Bank of America bank statement for                 6   wire transfers?
  7   Cambridge Capital Partners.                             7      A NFL players.
  8      Q And at this time, did you have access to           8      Q They are all players?
  9   and control over the outflow of funds from the          9      A Yes.
 10   account ending in 6617?                                10      Q And these are the advances on the
 11      A Yes.                                              11   settlement?
 12      Q Did Dr. Howard?                                   12      A No. These are --
 13      A Yes.                                              13      Q I mean, I'm not -- these are advances on
 14      Q Did anyone else?                                  14   the settlement; is that right?
 15      A No.                                               15      A Well, the settlements haven't taken place
 16      Q If you could go to the page ending in Bates       16   yet. These are advances.
 17   608. And do you see a wire-in for $200,000 on August   17      Q Right. I'm sorry if I didn't say that
 18   24th?
                                                             18   clearly.
 19      A Yes.                                              19         These are advances on the settlement to
 20      Q From account 2500?
                                                             20   these NFL players, right?
 21      A Yes.
                                                             21      A Predicated on the settlement.
 22
                                                             22      Q It's their monthly payment covered by the
         Q Is that the $200,000 that you sent that we
 23
                                                             23   advance agreement?
      just looked at from Exhibit 10?
                                                             24      A Right.
 24      A Yes.
                                                             25      Q And isn't fair to say, given the daily
 25      Q Now, if you could flip to the page ending


                                             Page 183                                                    Page 185
  1   in 613 -- Bates 613.                                    1   balances, that these were funded almost entirely by
  2         Do you see where it indicates that, as of         2   the $200,000 you sent from Jasminka?
  3   August 15th, the daily ledger balance was slightly      3       A Yes.
  4   over $5,000?                                            4       Q Who was it who sent out all these wire
  5      A Yes.                                               5   transfers between the 24th and the 28th of August?
  6      Q And that after the $200,000 came in, the           6       A I did.
  7   balance on August 24th was $188,000 and change. Do      7       Q Is it still your testimony that you didn't
  8   you see that?                                           8   know until December that her money was used for
  9      A Yes.                                               9   something other than the construction project? Is
 10      Q And then on also August 25th, it was              10   that still your testimony?
 11   $56,000. Do you see that?                              11       A Yes, it is. And let me -- if I can. My
 12      A Yes.                                              12   focus -- I was to send out the advances, but I was
 13      Q And as of August 28th it was down to              13   focused on the audit. And, I mean -- you know, maybe
 14   1,000 -- roughly $1,600. Is that right?                14   I should have -- I just wasn't -- my head wasn't
 15      A Yes.                                              15   wrapped around this. It was wrapped on trying to --
 16      Q All right. So let's go back to the page           16   number 1, trying to get the audit. Even though --
 17   ending in Bates 609 and I want you to look. There's    17   'cause we were starting to run into issues there as
 18   a whole series of transactions starting -- so it's     18   well and I just -- I wasn't -- I wasn't thinking
 19   starting on 8/24. These are withdrawals and other      19   along the lines that, okay. Her money came in and
 20   debits, right? So August 24 --                         20   her money went out. I just -- so as -- that's -- I
 21      A Yes.                                              21   didn't -- I didn't realize that until after the fact.
 22      Q -- we have wires out to Mike Finn, Leon           22   In actuality it just -- it dawned on me, well, where
 23   Searcy, Borzomati, Ashmore. And if you flip over the   23   did her money go, you know.
 24   next page, Rilely, Wilder, Robinson. On down through   24           And after I found out that 500,000 didn't
 25   that page over to the next page, and we have wire      25   go over there, well, where did it go. And that's



                                                                          47 (Pages 182 to 185)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 48 of 92




                                              Page 186                                                    Page 188
  1   when I went back and looked at the documents. That's     1   what you were doing when you sent it to other things
  2   when I mentioned to you that, you know, I found out      2   and didn't send it to the construction project?
  3   that certain amount went here, certain amount went       3       A I --
  4   here, certain amount went there. I just wasn't           4       Q You knew, right?
  5   focused on that.                                         5       A No, I didn't. No, I didn't. I know you --
  6      Q Did you think that Dr. Howard had sent the          6   no, I didn't. I know it seems like -- I did not find
  7   $500,000 to the construction company? Is that what       7   out -- I'm sorry, you guys. And I had no reasons --
  8   you thought?                                             8   any rate. I didn't find out 'til later and one
  9      A I knew 500,000 went to the construction             9   would -- I don't -- I don't know. I don't know.
 10   company. So I guess I wasn't following the numbers      10           MR. STAUBITZ: Let's take a short break.
 11   like I probably should have because I was just          11   It's 3:31.
 12   focused. There's so much I was doing.                   12           (A brief recess was taken.)
 13      Q Here's the problem, which is -- it's in            13           MR. STAUBITZ: We're back on. It is 3:47
 14   your testimony over and over today, that only you and   14   p.m.
 15   Dr. Howard had the ability to access his account.       15           BY MR. STAUBITZ:
 16      A Right.                                             16       Q You can set Exhibit 11 aside. Handing you
 17      Q So did you think that Dr. Howard sent it?          17   what's been marked as Exhibit 12, which is a Bank of
 18      A Sent what?                                         18   America statement from September 2017 for an account
 19      Q Sent $500,000. That he went into the               19   ending in 2500, and it's been Bates stamped
 20   account and made a wire transfer.                       20   SEC-CC-E-0000079. Review Exhibit 12 and let me know
 21      A No. No. No. Not from -- no. When it                21   when you're ready.
 22   came to wires, I was the only one that did the wires.   22                 (SEC Exhibit No. 12 was marked
 23      Q So if you didn't send it to the                    23                 for identification.)
 24   construction company, I don't understand how your       24           BY MR. STAUBITZ:
 25   testimony can be that you thought that somehow it got   25       Q Have you seen Exhibit 12 before?


                                              Page 187                                                    Page 189
  1   sent if you didn't do it.                                1       A Yes.
  2            While at the same time, 500,000 comes in        2       Q What is Exhibit 12?
  3   and it was your testimony, that you, on the same day,    3       A September bank statement for Cambridge
  4   you distribute it to other accounts and then you         4   Capital Advisors.
  5   distribute it further to players. I don't understand     5       Q If you could flip to the page with the
  6   how that can be you testimony. Help me understand.       6   Bates ending in 081. Under the deposits and credits,
  7      A I just -- my goal or objective or purpose           7   do you see where there's a wire-in on September 8th
  8   was Number 1, we had these fundings that had to be       8   of 2017 from an Esquire Bank for $142,858?
  9   done every month. When the money came in, I shot the     9       A Yes.
 10   money out. It's just -- that was -- money came.         10       Q What is that item?
 11   Because they were supposed to have been paid either     11       A Payoff of a loan from Damion Robinson of
 12   the first or the end of the month, so when money came   12   his advance. Correction. Not loan advance.
 13   in and if someone didn't get their advance -- I just    13       Q So this is Damion Robinson paying off an
 14   sent the money to the different players. I --           14   advance to Cambridge?
 15       Q Did you lie to Ms. Ernst about what her           15       A That is correct.
 16   money was going to be used for?                         16          MR. HUNTER: Do you have an extra by any
 17      A No, I did not. No, I did not.                      17   chance?
 18       Q Did you know that her money was supposed to       18          MR. STAUBITZ: Sure.
 19   go to construction and used it for other things?        19          BY MR. STAUBITZ:
 20      A No. I was told -- I'm telling you what I           20       Q And you could set that aside if you like.
 21   was told. I was told that we needed the money for       21          Handing you what's been marked as Exhibit
 22   the construction project. That's what I told her. I     22   13 which is a letter dated July 13th, 2017. It has
 23   had no reason to lie to Jasminka. I wouldn't do         23   been Bates stamped SEC-CC-LW-E-0001503.
 24   that. I've never done that. And --                      24          Please review Exhibit 13 and let me know
 25       Q But when her money came in, did you know          25   when you're ready.



                                                                            48 (Pages 186 to 189)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 49 of 92




                                             Page 190                                                      Page 192
  1                 (SEC Exhibit No. 13 was marked             1       Q Okay. So other than being Mr. Gaiters'
  2                 for identification.)                       2   attorney, did he have any other role in Mr. Gaiter's
  3      A I'm ready.                                          3   investment in April of 2017?
  4          BY MR. STAUBITZ:                                  4       A To the best of my knowledge, no. I think
  5      Q Have you seen Exhibit 13 before?                    5   that was -- I think that was orchestrated. Now,
  6      A Yes.                                                6   maybe -- to the best of my -- I thought it was Addys
  7      Q What is Exhibit 13?                                 7   and Coach. 'Cause I know that they wanted someone to
  8      A It's a confirmation letter that was sent            8   go out there with him, you know, so -- and to make
  9   out by me on behalf of the auditor to investors and      9   sure that he didn't blow the money that -- you know
 10   Cambridge.                                              10   and stuff like that. I wasn't really involved in the
 11      Q Why were letters like this sent to                 11   intricacies of that aspect, but the money did come to
 12   investors and Cambridge?                                12   Cambridge.
 13      A It's an audit confirmation. They don't             13       Q What was Mr. Gaiter told about how the fund
 14   come back to me, they go the auditor but he had me      14   was doing when he put his money in?
 15   send them out.                                          15       A He wasn't told anything about how the fund
 16      Q Right. But I'm just asking, why did he ask         16   was doing.
 17   you to send them out?                                   17       Q He wasn't told anything?
 18      A That's part of his audit process. They             18       A What -- my understanding with Gaiter -- Mr.
 19   send out confirmations to -- I guess that's their       19   Gaiter was that, we were helping to allowance out his
 20   starting point.                                         20   money to him to make sure that he stayed in a
 21      Q Okay.                                              21   facility this time and not get kicked out. I also
 22      A You put this in, they either sign and say,         22   had conversations with his mother.
 23   yes, or they make corrections. No, I put this, this     23       Q And that's why Cambridge took an investment
 24   and this and then they send it back to Mr. Bogan.       24   in the hedge fund from him?
 25      Q Did Mr. Gaiter put a little over $54,000           25       A No. No. No. The -- he went in obviously


                                             Page 191                                                      Page 193
  1   into Cambridge Capital Partners on April 17th of         1   November. I don't know anything about -- I think
  2   2017?                                                    2   that was probably what they did when they initially
  3       A That's what I have on record.                      3   put him -- I'm speaking on stuff I don't know, so let
  4       Q Did that happen though?                            4   me -- I know with the April one, the April
  5       A Yes.                                               5   transaction was to disburse money out to him.
  6       Q Were you involved in him putting that money        6       Q This is -- it shows money coming -- it says
  7   in April of 2017?                                        7   he put money in.
  8       A No. I wasn't involved, but I was there.            8       A Yes. He put money. This is money that
  9   Meaning, I knew that they -- he went to Vegas and got    9   came into Cambridge.
 10   money and brought it in.                                10       Q Okay.
 11       Q Who was involved in Mr. Gaiter's investment       11       A And that's what the auditor (sic) is
 12   in April 2017?                                          12   reflecting. Did you bring this money into Cambridge?
 13       A Addys Walker and I think Coach Harrison           13       Q Okay.
 14   Smith went out with him. You know, he was one of the    14       A And the answer is -- well, I don't know.
 15   ones that I -- he needs a little hand-holding. I was    15   But the answer is, based on my records, yes, he did.
 16   paying his rent. When I came on board, I think they     16       Q Okay. And were you there as part of the
 17   had given him advance before and he end up back out     17   process when he invested this $54,000 or not?
 18   on the streets, so I started taking care of his rent    18       A What I'm saying is that the 54 --
 19   and his furniture and stuff to make sure that he had    19       Q Was Mr. Gaiter told about what Don Reinhard
 20   a home until settlement came or until we ran out of     20   had been up to with the funds before he put his money
 21   money.                                                  21   in?
 22       Q Was Tim Howard involved in Mr. Gaiter's           22       A What do you mean?
 23   investment in April of 2017?                            23       Q Well, at this point in April, did you have
 24       A Was he involved? I don't know. I mean,            24   some sense that maybe Don Reinhard had not been
 25   he's the attorney for him.                              25   entirely honest about the business of the hedge



                                                                            49 (Pages 190 to 193)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 50 of 92




                                              Page 194                                                       Page 196
  1   funds?                                                    1   another time. Then it's pushed to another time, so I
  2      A I -- I've talked to individuals about Don            2   just said, look, I will get in touch with you guys
  3   Reinhard, you know, when individuals engage with me.      3   once everything is finalized because it just seems
  4      Q Let me put it this way. As of the start of           4   like I was pushing it back, pushing it back and
  5   April, were you of the opinion that Cambridge Capital     5   pushing it back.
  6   Partners, the hedge fund, was, like, running well and     6       Q Okay. As of the time that Mr. Gaiter
  7   generating good returns and the records were in good      7   invested, so April 2017, was there anybody as far as
  8   shape and all the money was accounted for? Was            8   you knew who understood the hedge funds' finances who
  9   that -- do you think that was possible?                   9   was still involved with the company?
 10      A Well, that's what the audited was for.              10       A Don was back there doing everything
 11      Q Okay. But -- I mean --                              11   himself.
 12      A When I got there, money was coming in,              12       Q Right. But he wasn't -- listen to my
 13   so -- but still --                                       13   question.
 14      Q What money was coming in?                           14          Was there anyone involved with the company
 15      A I guess money from what Addys and Jeff were         15   in April of 2017 who understood the hedge funds'
 16   bringing in. Moneys that Tim was bringing in. I          16   finances, the money that was there, the investments
 17   mean moneys were coming in.                              17   that were in it, who had what investments and what
 18      Q You're talking about investments or returns         18   their accounts were? Was there anyone involved who
 19   on investments?                                          19   understood it then?
 20      A I'm talking -- you're talking about                 20       A I want to say that I was understand -- I
 21   moneys -- wait a minute. Okay. I thought you're          21   was learning. Did I totally understand? No.
 22   talking about moneys coming into Cambridge.              22       Q Okay. So my question is, based on the
 23      Q Yeah. I'm saying, by the start of April             23   understanding that you had, and I understand you're
 24   2017, so a little over a month after Don Reinhard had    24   saying it wasn't complete --
 25   been terminated, was a year since the hedge fund had     25       A Right.


                                              Page 195                                                       Page 197
  1    been running, had been runned well and honestly?         1      Q -- based on the understanding that you had,
  2        A Well, no. At that given point in time, I           2   did you believe that it was true or that it was
  3    was still trying to understand what the heck was         3   likely that Don Reinhard had runned the funds well
  4    going on myself at that point in time. So I had no       4   and honestly and the money was accounted for and
  5    opinion. I had opinions, but they were just              5   people's account statements had been accurate and in
  6    opinions. So I was trying to find out -- like I          6   general, it was a well-runned enterprise where no one
  7    said, I was still gathering. I was still gathering.      7   had been taking money they shouldn't have been
  8            'Cause March 1st is when Don left. Okay.         8   taking? Did you feel like that was likely to be
  9    He turned himself in on March 1st. March 1st             9   true, all those things, in the middle of April?
 10    technically is when I kind of came into the seat        10      A No. I was having -- I was having the audit
 11    trying to figure out what was going on.                 11   done anyway.
 12            So, I mean, in a month's time, you know,        12      Q Did you have a sense that he might have
 13    Number 1, in reference -- in dealing with e-mails and   13   been stealing money from the company by the start of
 14    phone calls from clients and all this other kind of     14   April?
 15    stuff, I had a lot on the plate. Now, obviously I'm     15      A I -- I felt that, yes.
 16    dealing -- I'm trying to get the audit going. I'm       16      Q Did anyone explain that to Mr. Gaiter that
 17    talking to -- I don't know when I started talking to    17   the person who was running the fund had gone to jail
 18    Bill. But at any case Bill Bogan --                     18   and that there were suspicions that he had stolen
 19            But April -- well, once I got there --          19   money from the company that Mr. Gaiter was about to
 20    since I've been there, no one has gotten statements.    20   invest in?
 21    No one has gotten statements because I don't want the   21      A Well, first of all, I couldn't make that
 22    numbers. I want official numbers and I send out         22   statement because that's what the audit was going to
 23    correspondence periodically. I stopped sending out      23   do. Have the investors funds been taken? I don't
 24    correspondence because one minute I'm thinking the      24   believe they are, but I can't confirm any of that.
 25    audit is going to be done, then it's pushed to          25   So to make a statement that their moneys are gone



                                                                             50 (Pages 194 to 197)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 51 of 92




                                             Page 198                                                     Page 200
  1   would not be an accurate statement.                      1                 (SEC Exhibit No. 14 was marked
  2         What I was trying to do is wait until the          2                 for identification.)
  3   audit was prepared or completed to be able to give       3          BY MR. STAUBITZ:
  4   substantial or, you know, factual information. In        4       Q Have you seen Exhibit 14 before?
  5   terms of where these dollars are, I believe I know       5       A Yes.
  6   where they are.                                          6       Q What is Exhibit 14?
  7      Q And just so I'm clear. Maybe I heard you            7       A It's a subscription agreement and power of
  8   wrong, but are you saying that as of now, obviously,     8   attorney.
  9   you're waiting for the audit, but you think that         9       Q Do you know who drafted Exhibit 14?
 10   there's a chance that maybe Don Reinhard did not take   10       A That's what I'm trying to think. Well, it
 11   money he shouldn't have taken from the funds?           11   has my name on it. Do you have one with a signature?
 12      A No. I believe that he's taken money, but           12          MR. HUNTER: Just answer his question.
 13   the question -- I wanted to wait until the audit was    13       A Oh. I'm sorry. I'm sorry. I'm sorry.
 14   done and that the auditor confirmed everything.         14   What was your question?
 15      Q Did you or anyone explain that the                 15          MR. STAUBITZ: Can you read back the
 16   company -- that you had asked for an audit of the       16   question?
 17   company to try to determine whether the person who
                                                              17          (The last question was read back by the
 18   had been running it had engaged in malfeasance?
                                                              18   court reporter.)
 19      A That's correct.
                                                              19       A No, I don't.
 20
                                                              20          BY MR. STAUBITZ:
         Q Did anyone explain that to Mr. Gaiter
 21
                                                              21       Q What was Exhibit 14 -- well, first of all,
      before he invested money in the very hedge fund that
 22
                                                              22   Exhibit 14 is a subscription agreement you said?
      you were having audited to determine if someone had
                                                              23       A Yeah. This is the application to invest in
 23   mismanaged it?
                                                              24   Cambridge.
 24      A No.
                                                              25       Q And this is an application for Mr. Gaiter
 25      Q Why not?


                                             Page 199                                                     Page 201
  1      A Well, because my objective first was, to            1   again?
  2   find out from the auditor what was going on. I           2       A Yes, it is.
  3   didn't want to be sending out statements -- I mean --    3       Q Is this for -- and if you look on the page
  4   because I could be, you know, sued for slander,          4   with the Bates ending in 13089, you see in the upper
  5   saying that someone stole money and I don't know any     5   right-hand corner, it says the amount -- the
  6   substantial information to substantiate that             6   subscription about is $29,995.
  7   statement. Why would I -- I can't do that.               7       A I don't remember doing this.
  8       Q Was Mr. Gaiter told that there was an audit        8       Q Do you know whether Mr. Gaiter made an
  9   going on at all?                                         9   additional investment beyond the one we were just
 10      A Yes. I sent an e-mail out to everyone.             10   talking about in April in Cambridge Capital?
 11       Q Okay.                                             11       A Mr. Gaiter made the one in 2016 and the one
 12      A And I sent follow-up e-mails. That's what          12   in 2017. Those are -- I only know about the one in
 13   I had stated. I said it was going to be done by this    13   2017.
 14   date, then I said, okay, it was going to be done by     14       Q Right.
 15   this date.                                              15       A Those are -- I only know about the one in
 16          I think they got at least three e-mails to       16   2017.
 17   the point where I just said, listen, you know, I        17       Q Right.
 18   would -- I hated not meeting a date and then just       18       A So --
 19   stated that I will, you know, follow-up with you guys   19       Q And this appears to be dates in June of
 20   when everything is finalized.                           20   2017.
 21       Q Handing you what's been marked as Exhibit         21       A Yeah, I see that and I don't remember doing
 22   14, which is a subscription agreement and power of      22   this. That's the reason why -- I thought that all
 23   attorney Bates stamped SEC-CC-E-0013083. If you         23   subscription agreements were done before I got there.
 24   could review Exhibit 14 and let me know when you're     24   That's the reason why I'm like --
 25   ready.                                                  25       Q Do you remember anyone in general investing



                                                                           51 (Pages 198 to 201)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 52 of 92




                                             Page 202                                                     Page 204
  1   in or around June of 2017 in the Cambridge hedge         1   in the hedge fund after Don Reinhard was kicked out?
  2   fund?                                                    2      A No. Not that I'm aware of.
  3      A No. That's -- June? I know he went to               3      Q Did you -- were you every paid any
  4   Vegas in April. I don't know anything about June.        4   commission or fee on Ms. Ilich's investment?
  5   June?                                                    5      A No.
  6       Q Were there any other players who invested          6      Q Were you ever paid any sort of commission
  7   in the Cambridge hedge fund after Mr. Reinhard was       7   or fee on Feinbergs' investment?
  8   kicked out, other than Mr. Gaiter?                       8      A No.
  9      A Kavante Cody.                                       9      Q Were you ever paid commission or fees on
 10       Q When do you think he invested?                    10   the money Mr. Saltzstein sent to Cambridge?
 11      A Same time. He and Toni Gaiter went to              11      A No.
 12   Vegas at the same time.                                 12      Q Were you ever paid any commission or fee on
 13       Q Why do they go to Las Vegas?                      13   the money Ms. Dunlap might have sent to Cambridge?
 14      A I'm not into advance part. That's what             14      A No.
 15   Addys and Linda does. But for some odd reason you       15         BY MR. STRONGARONE:
 16   have to go to Vegas to get the money. I don't know.     16      Q You said that you received 10,000 bonus at
 17   That's beyond my --                                     17   one point, is that right?
 18       Q Okay. And who was involved in the process         18      A Yes.
 19   of Kavante Cody investing in the hedge fund?            19      Q Do you remember when that was?
 20      A Well, it was Jeff, Linda, Addys, and               20      A It was probably April or May.
 21   obviously I take the moneys in and suppose to manage    21      Q Of 2017?
 22   their dollars.                                          22      A Of 2017.
 23       Q What were Mr. Gaiter and Mr. Codey told           23      Q Okay. Thank you.
 24   about what the money they invested was going to be      24         BY MR. STAUBITZ:
 25   used for? In other words, what was it going to be put   25      Q How did Cambridge get started in the


                                             Page 203                                                     Page 205
  1   to use doing once they invested it?                      1   beginning? I mean I realize you weren't there, but
  2       A I thought that some of it was supposed to          2   what's your understanding of this origin story?
  3   be allowanced out to them because they couldn't          3        A It was a spin-off from university. It was
  4   control their money.                                     4   supposed to be -- there was this group of people. I
  5       Q Specifically back to them personally?              5   think it was called the -- I don't know what the
  6       A Back to them.                                      6   acronym stands for GIAT or something-team. I think
  7       Q Okay. What else do you think their                 7   it's G-I-A-T. I don't know what it stands for. For
  8   investment was used for?                                 8   economic growth, development and there was a board
  9       A I know at one time Kavante Cody was talking        9   and they -- and I think -- and obviously Don Reinhard
 10   to Addys Walker about purchasing a car or something.    10   came to Tim. I guess Tim saw him at Costco. He was
 11   I wasn't really involved in that aspect of it, but      11   selling wine and he came and met with Dr. Howard and
 12   there were discussions. I know they had discussions     12   he taught classes at the university and so he was a
 13   in reference to how moneys were going to be disbursed   13   part of that team, that group.
 14   to them.                                                14        Q He, being Reinhard?
 15       Q Did anyone get paid commissions or fees for       15        A Reinhard.
 16   their investments?                                      16        Q Okay.
 17       A Linda Bedell, I'm sure. She did the               17        A Reinhard. And he came up, you know, with
 18   advance. Jeff Kahn probably did. I don't see that       18   this -- I don't know. It wasn't -- it didn't start
 19   so -- but I'm sure that once they -- the moneys are     19   off as being a -- they want to start some type of
 20   advanced, the commission is sent to them from the       20   investment fund and it was supposed to -- and then
 21   advance company.                                        21   utilize it to give talent, skills of students and to
 22       Q Did you receive a commission or fee?              22   teach them blah, blah, blah. And some kind of way
 23       A No.                                               23   the board, who were all professors, mind you, I think
 24       Q Anyone else other than Kavante Cody and           24   the chairman ended up having -- resigning and no one
 25   Tony Gaiter, in terms of players, who invested money    25   else picked up the ball. I thought that -- I thought



                                                                           52 (Pages 202 to 205)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 53 of 92




                                                Page 206                                                   Page 208
  1   I had heard that Don Reinhard was supposed to oversee    1   $3,000 advance, then a $5,000 advance, then a $7,000
  2   it, but it never -- so there was no technically          2   advance, then a $10,000 advance, then something was
  3   accountability. Everybody was kind of doing their        3   sold from CCP to CCA, and I'm, like, what the heck is
  4   teaching. And so there was no basically checks and       4   that for, you know, but outside of just generating a
  5   balance here. And so that's -- and then it evolved       5   commission. You know, I'm just saying what -- my
  6   into just Don. That's what, you know --                  6   observations of just looking at this stuff. And
  7       Q Was the GIAT -- first of all, how do you           7   then, you know, so -- so. Yeah. Yeah.
  8   spell that?                                              8      Q Did Cambridge Capital Group have a board of
  9       A G-I-A-T.                                           9   directors?
 10       Q Okay. So this --                                  10      A The only board was that GIAT group.
 11       A It's an acronym. I don't know what it             11      Q Okay. So is it fair to say there was never
 12   stands for.                                             12   a board of directors that you saw after you started
 13       Q Was the GIAT team still in place when you         13   working there?
 14   started?                                                14      A No board of directors.
 15       A I didn't see anybody meet.                        15      Q Was there a TD Ameritrade account connected
 16       Q Okay. Were you ever aware of there being          16   with Cambridge somehow?
 17   an investment management board or team or something     17      A That's where he did his options trading.
 18   like that?                                              18      Q Okay. So that was one question I had,
 19       A That was what that supposedly team was            19   which is, do you know who it was who was doing
 20   supposed to -- they were supposed to oversee. They      20   trading in that account?
 21   were an oversight group that just faded away.           21      A Did I know who it was?
 22       Q Do you think they ever actually did               22      Q Yeah. Who was doing trading in the TD
 23   anything to oversee the investments?                    23   Ameritrade account?
 24       A I'm sorry.                                        24      A Don Reinhard.
 25       Q Do you think they ever did anything to            25      Q How do you know that?


                                                Page 207                                                   Page 209
  1   oversee the investments that were being made by the      1       A Well, I don't know.
  2   hedge funds?                                             2       Q What makes you think that?
  3       A I never saw them in place when I was there.        3       A Well, I mean the only person that had the
  4       Q And during the time that Reinhard was              4   skills to do that and plus he told clients that.
  5   there, what sort of business did the Cambridge hedge     5       Q Okay.
  6   fund actually do?                                        6       A As a matter of fact, when I talked to some
  7       A I didn't get exposed to a whole lot with           7   clients, he would have, like, these two big screens
  8   him, you know.                                           8   and he would be showing them, you know, different
  9       Q Do you have any sense of what the Cambridge        9   things. So I'm making an assumption. Did I see him
 10   hedge fund was investing in?                            10   trade? No, I did not, so I should retract that.
 11       A At the time he was there, there was this          11       Q Do you have any reason to think there was
 12   run on NFL advances.                                    12   anyone else who was doing trade in that TD Ameritrade
 13       Q Other than NFL advances, are you aware of         13   account?
 14   anything else that the hedge funds might have           14       A No.
 15   invested in under Reinhard?                             15       Q During the time that Reinhard was there,
 16       A He had some other, like, loans. I think he        16   what's your understanding of what Dr. Howard might
 17   had a loan to a university. I think there was a loan    17   have been doing for Cambridge?
 18   to -- I remember a loan to a law firm.                  18       A I think he realized that there was a
 19       Q Anything else?                                    19   problem, which is the reason why they were trying to
 20       A He was doing a lot of flipping inside             20   bring me on and just trying to keep all of the ships
 21   those. That's how come I wanted the auditors to check   21   afloat.
 22   that stuff out. It's just unbelievable.                 22       Q When do you think he first realized there
 23       Q What do you mean he was doing a lot of            23   was a problem at Cambridge?
 24   flipping?                                               24       A Well, before I got there. And I think it
 25       A Number 1, a client would start off with a         25   was brought on through conversations with either



                                                                            53 (Pages 206 to 209)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 54 of 92




                                             Page 210                                                     Page 212
  1   Brenda. And I'm just -- you know, just from me           1    you're saying?
  2   listening.                                               2        A Dr. Howard's funds were the startup funds
  3          Brenda brought things to his attention,           3    for all of the entities.
  4   Addys brought things to his attention. Those two I       4        Q Okay.
  5   know I've -- you know.                                   5        A And I would just be guessing because I was
  6       Q Brenda and Addys brought things to Dr.             6    really expecting the auditor to give me all that
  7   Howard's attention --                                    7    information. I can tell you that when I talk to the
  8       A Dr. Howard's attention, yes.                       8    accountant, it was about 4 million in total that he
  9       Q About what Reinhard was up to?                     9    put in, but -- I mean, staggered. In other words --
 10       A Well, Brenda was looking at the bank              10    you know what I'm saying.
 11   statements, so she saw. Like I said, I wasn't           11        Q No.
 12   looking at that stuff because other people were         12        A Meaning, from inception to the time -- the
 13   looking at that stuff and plus I was focusing on        13    end of -- I think that was -- when I -- the end of
 14   other things, but she bought things to his attention.   14    February 28th, I think, was that last -- I think he
 15   Hey, look at this. As a matter of fact, the auditor     15    gave me a -- 'cause I asked him. He said -- I think
 16   has even mentioned some things to me.                   16    it came to 3.9 something.
 17       Q What sort of things did the auditor               17        Q Okay.
 18   mention?                                                18        A As to how much he actually had invested
 19       A Well, Number 1 was different assets. He           19    into Cambridge.
 20   wanted to know where different assets were and I        20        Q Does that include the 1.9 million from the
 21   didn't know where they were.                            21    traveling and medical?
 22       Q Like the assets are missing?                      22        A That's a good question and I don't know.
 23       A Yeah.                                             23    That's a good question.
 24       Q What kind of assets?                              24        Q How did the Cambridge --
 25       A Like he wants to know -- he said -- he            25        A I want to say no because that wouldn't have


                                             Page 211                                                     Page 213
  1   wants to know where the cars were.                       1   been reflected. He was going strictly from
  2       Q Okay.                                              2   QuickBooks and that 1.9 is not reflected in
  3       A And some golf cart. I said I don't know            3   QuickBooks. That was another thing. There were a
  4   where. I don't know. With Don somewhere.                 4   lot of things that flowed didn't flow right.
  5           And I think when he went to jail, I think        5       Q What other things didn't flow right?
  6   wherever he lived called the law office and talk to,     6       A Meaning, me having been paid out of Howard
  7   at that time, Jacon Williams, which is an attorney       7   & Associates or out of, like, the funding. That the
  8   there.                                                   8   funder paid the 1.9, but it was Tim's loan, so it
  9       Q Is Mr. Williams still at Dr. Howard's law          9   actually should have came through Cambridge and then
 10   firm?                                                   10   Cambridge should have paid it so that we have a --
 11       A No.                                               11   that's what I mean by flow. Everything should have
 12       Q Why not?                                          12   gone through Cambridge and then out so that we can
 13       A His family lives in Canada and he moved --        13   have a proper recording. So now the auditor has to
 14   he still doesn't have his Canadian residency, but he    14   send confirmation letters to those entities to say,
 15   moved to a firm closer to them, so he's in North        15   you know, was this -- you know to confirm the amounts
 16   Dakota.                                                 16   and did this go -- what this went for. Whatever
 17       Q Okay. Did Dr. Howard invest in the hedge          17   auditors do in terms of their confirmation.
 18   fund during the time that Reinhard was running it?      18       Q What's your understanding of how Cambridge
 19       A Yes.                                              19   found investors during the time that Don Reinhard was
 20       Q Do you know how much he invested?                 20   there?
 21       A Not exactly.                                      21       A He -- individuals came -- well, it was a
 22       Q Can you give a rough guess?                       22   couple of things. Addys and Linda and then there was
 23       A Well, all of the -- as I said, he started         23   a -- I heard other individuals that were referring
 24   it up, so all of the startup funds were in there.       24   clients to come in. Don would, I guess, look at
 25       Q Dr. Howard's funds were the startup funds         25   their ages. Those that were near pinching can roll



                                                                            54 (Pages 210 to 213)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 55 of 92




                                            Page 214                                                      Page 216
  1   their stuff 'cause, obviously, he was targeting         1   secret.
  2   these. That's how he got the 401(k) dollars. So he      2       Q Like Dr. Howard wouldn't have been --
  3   was targeting those around the age of 45.               3   there's any reason to think Dr. Howard would have
  4       Q Did Dr. Howard ever bring people to invest        4   been angry if he found out that Don Reinhard was
  5   in the fund?                                            5   talking to clients about investing?
  6       A No. Not that I'm aware of.                        6       A I don't think he would have been angry
  7       Q Were there football players who were not          7   about that. I think what he was getting -- not
  8   Dr. Howard's clients who invested in the hedge fund?    8   angry, but what the concern was, was the, you know,
  9       A No. Wait a minute.                                9   what was supposed to be, you know, something that had
 10       Q In other words, were there --                    10   a whole different objective, now turned into, you
 11       A Yeah.                                            11   know, greed.
 12       Q Okay. Who.?                                      12       Q Do you know whether Dr. Howard ever
 13       A Wait a minute. No.                               13   instructed Reinhard to stop coming to talk to his
 14       Q All of the players who invested in the           14   clients about investing in the hedge fund?
 15   hedge fund were also Dr. Howard's clients?             15       A I doubt it.
 16       A Yes. They were. Now some of them may have        16       Q Why do you doubt it?
 17   left.                                                  17       A Because it's an opportunity. I mean,
 18       Q Sure. And how did it work in terms of,
                                                             18   either the person would or the person wouldn't. It's
 19
                                                             19   like people call on the phone, either you want to
      were players clients of Dr. Howard first and then
 20
                                                             20   listen to them or you don't.
      they would invest in the hedge fund, or were they
 21
                                                             21       Q What sort of marketing materials did
      clients of the hedge fund and then they would become
                                                             22   Cambridge use to give to investors or potential
 22   Dr. Howard's clients? How did that work in terms of
                                                             23   investors in the time that Don Reinhard was there?
 23   the timeline?
                                                             24       A The private offering memorandum. He put
 24       A Well, the only way -- they were Dr.
                                                             25   together a couple -- I think I sent you guys what I
 25   Howard's client.


                                            Page 215                                                      Page 217
  1        Q First?                                           1   had. Little sheets that he had, what I had left.
  2        A They would go through their process. Don         2   That was the only marketing material that I could
  3   would go over there and -- 'cause he probably get a     3   find.
  4   list of who was coming, you know, and so he would       4       Q Do you know who drafted those materials?
  5   know and he would then go over to where Dr. Williams    5      A I don't know, but I think it was Don.
  6   was and probably introduced himself or whatever.        6       Q Were potential investors told that the
  7        Q How did --                                       7   funds were going to invest advances to players who
  8        A It was just -- I would ask -- when I got         8   are part of the NFL settlement?
  9   there, I would ask them to bring the person to me,      9      A No.
 10   you know, if the person was interested. I didn't go    10       Q How do you know that?
 11   over to -- you know, because if they wanted to see     11      A Because I've talked to numerous ones. They
 12   me, they would and if they didn't, that's fine, too.   12   didn't know what they were invested in. And they
 13        Q Did Dr. Howard know that Don was doing          13   weren't -- I said, well -- I mean it was -- anyway.
 14   that, going over and talking to people?                14       Q A number have told you that they did not
 15        A That, I don't know.                             15   know that that's what they were investing in?
 16        Q Do you think it's likely -- or do you think     16      A They didn't -- not only that, they didn't
 17   it's possible that Dr. Howard didn't know that Don     17   know what they were invested. One individual end up
 18   Reinhard was coming over and talking to his clients    18   saying, well, I saw some stuff on the screen he was
 19   about whether they should invest in the hedge fund?    19   showing. I said, did he told you what you were
 20        A I would believe that he probably knew           20   investing in? And they said, no. And in my mind I'm
 21   something because he may have come in and -- you       21   going, how could you give your money to somebody and
 22   know, because -- and speak with them, you know.        22   you didn't know what you're invested in. But at any
 23        Q I mean Don Reinhard, he wasn't sneaking         23   rate, that's just a thought and I should keep my
 24   around or doing it secretly, was he?                   24   mouth shut. Never mind. Go ahead.
 25        A I don't think it would have been any            25          But, yeah. They didn't know they were in



                                                                           55 (Pages 214 to 217)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 56 of 92




                                              Page 218                                                     Page 220
  1   hedge funds. They didn't know that they were             1       Q Okay. Anything else?
  2   illiquid investments. They were actually told they       2       A I had mentioned the -- I think it was
  3   could get their money out at any time. I have talk       3   Alabama State or whatever, they had a loan. They
  4   to several individuals that were told they could get     4   paid theirs off.
  5   their money out at any time.                             5       Q Do you think that the player investors knew
  6       Q Who was told that?                                 6   that the funds invested in seascape properties?
  7       A Sherese Fuller was one. And we -- she              7       A The player -- no one knew what they were
  8   probably don't like me 'til this day because I           8   invested in. No one. But Don pitched these returns.
  9   actually -- you know, we -- I said, Sherese, I don't     9   You know, 40 percent or whatever, you know. I mean
 10   know what Don told you, but what you sign is            10   just --
 11   something totally different. And I sent them again      11       Q Were the returns real? I understand you're
 12   the private offering memorandum. She's not the only     12   doing the audit right now.
 13   one.                                                    13       A Right. So that's how come I don't really
 14       Q Who do you remember who's told you that           14   want to --
 15   they did not realize that the hedge funds were          15       Q What's your gut feeling?
 16   investing in advances to NFL players?                   16       A But, my gut feeling is no, but I want to
 17       A No one knew.                                      17   confirm when the audit is done.
 18       Q Okay.
                                                              18       Q Do you know someone name Ankur Mehta?
 19       A No one knew.
                                                              19       A Yes. Ankur.
 20
                                                              20       Q Who is Ankur Mehta?
          Q Other than those advances --
                                                              21       A Ankur used to work for Tim Howard in Fort
 21       A They found out.
 22
                                                              22   Lauderdale.
          Q Sure. Did Dr. Howard know?
                                                              23       Q He doesn't anymore?
 23       A I'm sure he did.
                                                              24       A No.
 24       Q Okay. Other than the TD Ameritrade account
                                                              25       Q Why not?
 25   that Don was using to trade options, you think, and


                                              Page 219                                                     Page 221
  1   the advances to NFL players, is there anything else      1      A One of the attorneys -- Ankur is a
  2   that the hedge funds were investing investor money in    2   paralegal. One of the attorneys down there filed a
  3   while he was running it?                                 3   suit saying Ankur was practicing without a license
  4       A OmniPad. Like I said, OmniPad. They --             4   and some other stuff and then Ankur got mad because
  5   now there was some other real estate deals.              5   he said Tim promised him a $200,000 bonus and so just
  6       Q Don Reinhard invested -- when Don was there        6   drama.
  7   he invested in anything?                                 7      Q Did Mr. Mehta invest in Cambridge?
  8       A No. No. OmniPad came after Don Reinhard.           8      A He gave loans.
  9       Q So just think about the time that Don              9      Q Have his loans been paid back?
 10   Reinhard was there.                                     10      A Yes. Yes.
 11       A Oh, the Don Reinhard.                             11      Q They've been paid back in full?
 12       Q Other than the advances and the money that        12      A Cambridge's, yes. I don't know if he has
 13   was trading options in the TD Ameritrade account, do    13   anything with Howard & Associates.
 14   you know of anything else that the funds invested in?   14      Q That happened during the time that you were
 15       A There was real estate.                            15   there, that they were paid off?
 16       Q Okay.                                             16      A That they were paid back? Yes.
 17       A I know one time there was like a seascape         17          BY MR. STRONGARONE:
 18   property. I remember seeing that.                       18      Q Were they paid back with all interest that
 19       Q What's a seascape property?                       19   was due?
 20       A That was a property that -- I don't know          20      A Yes.
 21   all the intricacies, but it's a property that I think   21          BY MR. STAUBITZ:
 22   Dr. Howard owned. I don't know all the intricacies      22      Q Did Cambridge funds charge management fees
 23   behind it, but I know that -- I think they were         23   or other investment-related fees to investors?
 24   trying to save it to get a loan, paying it off. I       24      A Since I've been there? No.
 25   saw seascape properties.                                25      Q I'm sorry. I should have said during the



                                                                            56 (Pages 218 to 221)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 57 of 92




                                              Page 222                                                       Page 224
  1   time that Don Reinhard was there, did they charge        1      Q Do you by any chance remember which account
  2   management fees?                                         2   that was? It's asking a lot for you to remember the
  3       A Yes.                                               3   number. Does an account ending in 6604 ring a bell?
  4       Q Who was involved in calculating the                4      A I don't know. I just remember us
  5   management fees?                                         5   closing -- cutting off his card and his access to the
  6       A Don Reinhard.                                      6   account.
  7       Q And who received the management fees?              7      Q Let me ask it this way. Is there anyone
  8       A I believe -- I don't know for a fact, but I        8   other than Don Reinhard who you believe might have a
  9   believe Don Reinhard. I think if you look in the         9   had a check card for any Cambridge account during the
 10   private offering memorandum there's a two percent and   10   time that Don was there?
 11   I believe he was taking that. That's just from my       11      A I would think that Dr. Howard would have
 12   observation. However, we will find all of that out      12   had one, I would think.
 13   once the audit is complete.                             13      Q Anybody else you think might have had a
 14       Q Did Dr. Howard ever received any management       14   check card?
 15   fees or performance fees for the funds?                 15      A No. I have one.
 16       A Now, I saw a document, you know -- in other       16      Q Why did Cambridge have so many bank
 17   words, when I was looking through all of his, his       17   accounts?
 18   meaning, Don Reinhard's -- the files that -- and the    18      A That's a good question. I think -- I don't
 19   flash drive that I sent you guys, that there were --    19   know. That's how come I was closing -- I was trying
 20   but -- that there were supposedly -- I don't know if    20   to get all that stuff narrowed down, but initially
 21   he received anything. However, there were obviously     21   when they were moving stuff over, I just moved it
 22   wires that went to Howard & Associates. So I don't      22   because we had it, you know. But -- I guess they
 23   know the intricacies of all of that either. That        23   wanted insurance to go through an insurance. They
 24   will be determined in the audit.                        24   wanted partners to go to partners. Equity options to
 25       Q Other than -- so setting aside Mr. Reinhard       25   go to equity options. The only different between


                                              Page 223                                                       Page 225
  1   and Dr. Howard, is there anyone else that you            1   partners and equity options were the options. You
  2   believed may have received management performance        2   know, other than that, they were invested in the same
  3   fees from the funds during the time that Reinhard was    3   thing.
  4   there?                                                   4      Q Did Cambridge ever have any other accounts
  5      A To the best of my knowledge, no one.                5   anywhere other than Bank of America?
  6      Q And has anyone received management or               6      A No. That I'm aware of.
  7   performance fees from the funds during the time you      7      Q And who had access or authority over the
  8   were there?                                              8   accounts during the time that Reinhard was there?
  9      A No.                                                 9   Assuming Don Reinhard did, is that your
 10      Q Do you know someone name Katie Buxton?             10   understanding?
 11      A Katie is Don Reinhard's, at that time,             11      A Don had a card. Don was Tim Howard.
 12   girlfriend. That's the one I was talking about the      12      Q Okay. Well, I guess -- so -- oh, okay.
 13   proxy marriage and then the divorce. That's -- her      13          Did Tim Howard have official access or
 14   son is the one that Don was feeding the baby poop to.   14   control over the Bank of America accounts during the
 15      Q Did she ever have access to bank accounts          15   time that Don Reinhard was there?
 16   for Cambridge?                                          16      A Yes.
 17      A I saw her name on some checks.                     17      Q Okay. Who else had official access or
 18      Q Do you know if she had a check card ever?          18   control over the accounts?
 19      A I don't know, but -- I don't know, but -- I        19      A I think he was it.
 20   don't know.                                             20      Q Okay.
 21      Q Do you know if Don Reinhard had a check            21      A But Don had online access. This is what
 22   card?                                                   22   I'm saying.
 23      A Yes, he did.                                       23      Q Okay.
 24      Q How do you know that?                              24      A He had online access or like the
 25      A 'Cause he closed it when he left.                  25   Ameritrade.



                                                                            57 (Pages 222 to 225)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 58 of 92




                                              Page 226                                                   Page 228
  1      Q Okay.                                                1           BY MR. STRONGARONE:
  2      A Don -- even though the account was in Tim            2       Q Is that the flipping that you were
  3   Howard's name, Don Reinhard was utilizing. He was         3   referring to before?
  4   doing the trading. Tim doesn't trade.                     4       A Yes. I call it the flipping. But, yeah,
  5      Q Did Tim know about -- that this was                  5   swap. Swap may be -- I'm thinking swaps were also
  6   happening?                                                6   CCP bought CCA. That to me would be a swap, so
  7      A I don't think he did. But I --                       7   that's my definition.
  8      Q Let me finish 'cause I want to get them              8           MR. STAUBITZ: Let's go off the record.
  9   separately, just to be clear.                             9   It's 4:47 p.m.
 10         Did Tim know about the TD Ameritrade               10           (A brief recess was taken.)
 11   account in his name?                                     11           MR. STAUBITZ: It is 5:12 p.m.
 12      A I don't know.                                       12           BY MR. STAUBITZ:
 13      Q What do you think?                                  13       Q I'm handing you what's been marked as
 14      A What I think is that Don may have mentioned         14   Exhibit 15, which is a document Bates stamped
 15   to Tim that he wanted to do -- because Tim knew he       15   SEC-CC-E-0037844. Can you please review Exhibit 15
 16   was doing these options. So Tim knew that, but -- so     16   and let me know when you're ready.
 17   obviously you need an account to do it in, so            17                 (SEC Exhibit No. 15 was marked
 18   therefore, I'm just deductive reasoning. He probably     18                 for identification.)
 19   did know.                                                19           BY MR. STAUBITZ:
 20      Q What about the Bank of America accounts?            20       Q Have you seen Exhibit 15 before?
 21   Did Tim know that Don Reinhard was essentially -- you    21       A Yes.
 22   know, that he was controlling the accounts online        22       Q What is Exhibit 15?
 23   even though he was not on the accounts, but Tim was      23       A It's a reconciliation of Cambridge Capital
 24   the one who was on the accounts? Was Tim aware that      24   operating account. I guess this handwriting is Don
 25   was going on?                                            25   Warner Reinhard.


                                              Page 227                                                   Page 229
  1       A Well, to the best of my knowledge, when I           1       Q That was going to my main and only
  2    was added to the account, that's when we found out       2   question, which is, who's handwriting is this?
  3    about two other accounts that Tim was not aware of.      3       A Don Warner Reinhard.
  4       Q Okay. Okay.                                         4       Q How do you know?
  5       A And we closed those.                                5       A 'Cause he's the only -- would be the only
  6       Q There were two accounts?                            6   one who had this type of information.
  7       A There were two accounts.                            7       Q Okay. You can put Exhibit 15 aside.
  8       Q Okay, but the ones that are opened                  8          Who are you aware of who has had e-mail
  9    currently?                                               9   accounts through Cambridge?
 10       A Yeah, he was aware of those.                       10       A Wow.
 11       Q He was aware of those?                             11       Q Is it a lot of people?
 12       A Yeah.                                              12       A Well, Info cambridgecapitalgroup.holdings,
 13       Q Okay. Are you familiar with so-called              13   Don, Tim, Addys, me, Charles Smith, Donald Brown. I
 14    swaps agreements made by Cambridge?                     14   think that would be it. Let me -- I'm trying to
 15       A I saw swap agreements. I saw swap                  15   think.
 16    agreements and -- yes.                                  16       Q All those people had access to the Info
 17       Q What were those?                                   17   cambridgecapitalgroup.holdings address?
 18       A I don't have any idea. What I thought they         18       A Well, they had their own info account.
 19    were and so I'm going tell you I don't know. I don't    19   They don't have access to like a -- like Donald's
 20    know.                                                   20   would have been Doninfo- -- wait a minute. Wait a
 21       Q Okay.                                              21   minute. How is it set up? Donald.brown info
 22       A I saw those swaps and what I envision them         22   cambridge. They had info
 23    to be is, swapping from a 3,000 to a 5,000 to a 7,000   23   Cambridgecapitalgroup.holdings. They didn't have
 24    to a 10,000. You're swapping the accounts out.          24   access to the info -- you know, the general info.
 25       Q Okay.                                              25   They had their own e-mail. If I remember correctly,



                                                                            58 (Pages 226 to 229)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 59 of 92




                                             Page 230                                                        Page 232
  1   it was like maybe -- I never e-mailed them because       1      Q Does Dr. Howard still have access to the
  2   they did nothing for me, but I know when I was           2   info cambridgecapitalgroup.holdings e-mail address?
  3   looking -- I was looking for some information on them    3      A Unless it was deleted. I don't know the
  4   and I saw that they now have Providence, so they, you    4   answer to that.
  5   know, just switched it from Cambridge to Providence.     5      Q Have you searched the info
  6   Am I making sense?                                       6   Cambridgecapitalgroup.holdings for e-mails that are
  7           So I think Charles had, like, Charles. --        7   responsive to our subpoena to you?
  8   they had info accounts, but they could not see all of    8      A Yes.
  9   info. And I don't think I answered your question.        9      Q And have you produced all of the e-mails
 10       Q Well, so let me start, first of all, is           10   that you found?
 11   it -- is what you're saying partly that you believe     11      A Yes.
 12   that Reinhard, Dr. Howard, Mr. Walker, yourself, Mr.    12      Q How is it that Cambridge e-mail -- so
 13   Smith and Mr. Brown all at some time or another had     13   including info Cambridgecapitalgroup.holdings and any
 14   e-mail addresses that were issued by Cambridge?         14   other e-mail addresses, how is that set up?
 15       A Yeah. They had Cambridge e-mail addresses.        15      A That's a good question. There was a
 16       Q Is there anyone else you can think of you         16   student, someone in the university, I think his name
 17   who know would have had a Cambridge e-mail address?     17   was -- oh gosh. I can't think of his name. Palum.
 18       A Those are the only ones that would have any       18   I only talk to him when -- you know, and I never
 19   type of association with Cambridge.                     19   really -- but I would -- you know, like when we --
 20       Q Okay.                                             20   when the separation took place I know I had to
 21       A Oh. Oh. Regina had one.                           21   contact him to cut off Addys and all of those folks
 22       Q Okay.                                             22   from -- I think it's Palum. Something Palum.
 23       A Regina had one 'cause she -- I had -- yeah.       23      Q What separation are you taking about? When
 24       Q How about Ms. Murphy?                             24   Addys Walker and his people left in January?
 25       A No.                                               25      A Yes. So they didn't have access to --


                                             Page 231                                                        Page 233
  1       Q Are you aware of a general e-mail address          1   what's his name? I don't remember his name. I know
  2   that's just info Cambridgecapitalgroup.holdings?         2   it begins with a P.
  3      A Yes.                                                3       Q Okay. Did the Cambridge entities have
  4       Q Are you aware of that?                             4   their own counsel right now? Like for instance, does
  5      A Yes.                                                5   Cambridge Capital Partner or Cambridge Capital Group
  6       Q So --                                              6   have counsel?
  7      A That's the one I initially thought you were         7       A Not anymore. We had counsel.
  8   talking about, but they don't have access to that        8       Q Is there anyone who is in charge of trying
  9   one.                                                     9   to get counsel for those entities?
 10       Q Okay. So who are the people who have, that        10       A Well, first of all, I have to get assets
 11   you are aware of, have had the ability to use the       11   before I can get counsel, so --
 12   into cambridgecapitalgroup?                             12       Q Would it be you? I'm just asking really
 13      A Don did.                                           13   who has authority to hire counsel on behalf of the
 14       Q Hold on a second. Just for the reporter.          14   company?
 15      A I'm sorry.                                         15       A Well, I would be.
 16       Q So let me just start over completely again.       16       Q Okay. Is there anybody else you can think
 17      A I'm sorry.                                         17   of would had the authority to hire counsel on behalf
 18       Q With respect to the info                          18   of the company?
 19   Cambridgecapitalgroup.holdings e-mail, who are you      19       A No.
 20   aware of who has had the ability to send or receive     20       Q And do you know where the e-mail records or
 21   messages using that address?                            21   e-mails accounts are stored for Cambridge?
 22      A To the best of my knowledge, myself, Don           22       A What do you mean by stored?
 23   Reinhard and Tim Howard. That's the only -- Addys       23       Q Like is there a server or is there some
 24   Walker may, but I don't think he ever used it. I        24   sort of service?
 25   don't -- I don't actually know the answer to that.      25       A Now you getting into the techy part and --



                                                                            59 (Pages 230 to 233)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 60 of 92




                                             Page 234                                                     Page 236
  1   we have a -- we have a Google, but we have something     1   through your counsel about that.
  2   else. It's called a GoDaddy and I'm really -- I would    2         Just one minor point, which is do you know
  3   have to -- I don't know. But I do know there's a         3   whether you searched for, others have searched for,
  4   GoDaddy that has a -- you pay a monthly fee and          4   or whether you produced to us e-mails from before you
  5   they -- that's not my area, but I do know that, you      5   joined, back when Don Reinhard was in charge of the
  6   know, when I had to do -- I had to go and get the        6   company?
  7   password and go and get that reset and I went to         7       A Not before I joined.
  8   GoDaddy and I went to Google, so somewhere between       8       Q Okay. Now, for this part, I just want to
  9   those two, they do all the stuff for us.                 9   ask you a few questions about our investigation in
 10       Q If -- so in the past when Don Reinhard had        10   particular and I want to be very careful. Again, I
 11   access to the Info Cambridgecapitalgroup.holdings       11   mentioned this before, but I'm want to repeat it
 12   e-mail address and he sent or received messages, do     12   again. I don't want you tell me anything about
 13   you have the ability right now in the present when      13   anything you talked about with your lawyer. So any
 14   you go into the account to see the messages that he     14   discussions with your lawyer, anything he's told you
 15   sent or received using the info                         15   or anything you told him.
 16   Cambridgecapitalgroup.holdings account?                 16         So other than your lawyer, who have you
 17       A We're trying to get all that information          17   talked about our investigation with?
 18   now.                                                    18       A My family, my pastors, certain close
 19       Q Okay.                                             19   friends.
 20       A Yeah. 'Causing I think there's a way. You         20       Q Have you talked to Dr. Howard about our
 21   know, when you're dealing with tech people, they can    21   investigation?
 22   go and dig and find stuff.                              22       A Did I mention to him that I was coming?
 23       Q Okay. But it's not like he's like -- like
                                                              23   Yeah, he knows I'm here.
 24   password -- it's not like there's something protected
                                                              24       Q Have you talked with him about your
 25   where only he can access it? And I don't want to
                                                              25   testimony here today?


                                             Page 235                                                     Page 237
  1   push you on tech matters.                                1       A No.
  2       A I just -- like I said -- 'cause you're             2       Q Other than, you know, more generally than
  3   getting into a area that I'm very -- but I do know       3   the testimony, have you had discussions with him
  4   that -- but once a person changed their password,        4   generally about our investigation?
  5   there's certain things you can't see, but then in        5       A No. What do you mean by generally?
  6   terms of what he did under us, we have 'cause I          6       Q Have you sat down and talk with him about
  7   remember calling whomever to try to get access to        7   what it is we might be interested or what the
  8   certain things.                                          8   companies' response could be or anything like that?
  9       Q Okay.                                              9       A No.
 10       A Whether that was Palmor or whatever. In           10       Q Have you been involved in making any
 11   other words, I kind of go through this chase to try     11   general communications to groups of investors about
 12   to find out who handles what and --                     12   our investigation?
 13       Q And obviously you've sent us some in the          13       A No.
 14   last couple days, do any of those include e-mails       14       Q Have you talked with any investors
 15   records you were able to find from Don Reinhard's       15   directly? Go ahead. In other words --
 16   time when he was sending e-mails?                       16       A No. But some kind of way, somebody knows.
 17       A Yeah. Well, it includes my discussions            17   I've gotten some calls.
 18   and -- yes, it includes -- I'm trying to remember if    18       Q That was my next questions. But so
 19   I had put the TD Ameritrade stuff in there. And I       19   firstly, have you sent any, like, mass e-mails or
 20   think I told I didn't send my tax return 'cause I       20   anything?
 21   didn't -- hadn't filed it, so certain things. I         21       A No. But I've gotten calls, so I'm, like,
 22   don't think everything is still complete 'cause I       22   where did they get that from?
 23   don't think --                                          23       Q Who have you talked with about our
 24       Q Just real quick. I understand and we can          24   investigation, in terms of investors?
 25   talk. We can definitely talk more with you or           25       A No, I didn't talk to them about it. They



                                                                            60 (Pages 234 to 237)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 61 of 92




                                             Page 238                                                                Page 240
  1   mentioned it to me.                                      1        A No.
  2       Q So who mentioned it to you?                        2        Q Have you talked to Tim Howard about your
  3       A Cory Fuller, Wally Williams. Those two.            3    testimony here today?
  4       Q What did Mr. Fuller say to you about the           4        A No.
  5   investigation?                                           5        Q We have no further questions at this time.
  6       A He asked me when was I going.                      6    We may however call you again to testify in this
  7       Q To testify?                                        7    investigation. Should this be necessary, we will
  8       A Well, they just -- they didn't really say          8    contact your counsel.
  9   to testify. They said, when are you going to see the     9           MR. STAUBITZ: Counsel, do you have any
 10   SEC or something. Both of them were like, just --       10    clarifying questions you'd like to ask?
 11   they didn't -- it was just more like, when are you,     11           MR. HUNTER: No clarifying questions and no
 12   you know. And I was, like, when am I going to the       12    statements. Thank you.
 13   SEC? Who told you I was going to the SEC, or            13           MR. STAUBITZ: And, Ms. Milon, do you wish
 14   something like that. Oh. I'm just thinking of where     14    to add or clarify anything for the statements you've
 15   they probably got that from.                            15    made today?
 16       Q Who or where do you think they might have         16           THE WITNESS: No.
 17   gotten it from?                                         17           MR. STAUBITZ: We are off the record at
 18       A Linda Bedell.                                     18    5:33 p.m. on April 24th, 2018.
 19       Q What makes you think that?                        19           (Whereupon, at 5:33 p.m., the examination
 20       A Because I know she probably interacts with        20    was concluded.)
 21   them.                                                   21                    *****
 22       Q Okay. And what makes you think that?              22
 23       A I'm just -- I probably shouldn't have even        23
 24   said that. I just -- because someone said to me --      24
 25   and I can't remember which one it was or who it was     25


                                             Page 239                                                                Page 241
  1   that said, you had -- tell Gail you had nothing -- I     1            PROOFREADER'S CERTIFICATE
  2   had nothing to do with -- all of this happened before    2
  3   I got there. So that was related to me from Linda.       3   In The Matter of: CAMBRIDGE CAPITAL ADVISORS, LLC
  4      Q Okay. So someone was relaying that she              4   Witness:        Gail Milon
  5   said that?                                               5   File Number:      FL-04126-A
  6      A She said that.                                      6   Date:          Tuesday, April 24, 2018
  7      Q Okay. Anything that Mr. Fuller or Mr.               7   Location:       Miami, FL
  8   Williams talked with you about the investigation?        8
  9      A No. They really didn't -- they just knew            9          This is to certify that I, Maria E.
 10   that I was -- they knew about the SEC and I don't       10   Paulsen, (the undersigned), do hereby swear and
 11   know what -- and didn't really respond anything to --   11   affirm that the attached proceedings before the U.S.
 12   but more than say, who told you I was -- you know.      12   Securities and Exchange Commission were held
 13   They knew about the -- they don't know I'm here now.    13   according to the record and that this is the
 14   They knew about, I guess, the initial one and I, you    14   original, complete, true and accurate transcript that
 15   know, told them that, no, I postponed it. I just        15   has been compared to the reporting or recording
 16   kind of left it at that.                                16   accomplished at the hearing.
 17      Q Has anyone asked you whether they should           17
 18   speak with us?                                          18   _______________________    _______________________
 19      A No one has asked me should they speak with         19   (Proofreader's Name)  (Date)
 20   you.                                                    20
 21      Q Okay. And who have you talked with about           21
 22   your testimony today other than your lawyer?            22
 23      A I text my pastor or three pastors. There's         23
 24   three of them.                                          24
 25      Q Anybody else?                                      25




                                                                               61 (Pages 238 to 241)
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 62 of 92

                                                                                 Page 242

        A             182:10,20          198:1 241:14       232:21,24        age 214:3
A-N-T-O-I-N-...       186:15,20        acronym 205:6      Addys' 125:17      agency 7:20,21
  4:14                188:18 197:5       206:11             145:3              7:25 8:1 49:18
a.m 1:17 4:3          208:15,20,23     action 7:24        administration       49:21 51:2
  62:24 63:2          209:13 218:24    active 30:25         28:3             ages 213:25
ability 10:25         219:13 224:1,3     31:11,14 46:14   ADV 45:17          ago 81:4 136:19
  157:24 158:2,6      224:6,9 226:2      57:6             advance 30:9         136:20,23
  158:8,12,19         226:11,17        activity 21:20       106:20 184:23      137:17,25
  179:13 186:15       227:2 228:24     actuality 131:16     187:13 189:12    agreeing 143:18
  231:11,20           229:18 234:14      169:3 185:22       189:12,14        agreement 3:11
  234:13              234:16           add 63:25 104:9      191:17 202:14      3:12,14,20
able 11:4 15:17     accountability       240:14             203:18,21          34:15,17
  69:18 73:18         206:3            added 31:22          208:1,1,2,2        111:12,22
  75:11 76:14       accountant           33:4 227:2       advanced             144:2 151:24
  77:11,12 88:20      29:23 30:14      addition 177:11      203:20             152:20,23
  107:13 124:2        52:17,18 56:2    additional 5:7     advances 106:6       154:4,19 162:9
  156:2 176:24        64:11 156:24       63:5 143:10        106:17,17,20       162:19 164:25
  198:3 235:15        212:8              164:5 173:17       123:20 148:10      173:5 174:20
above-entitled      accounted 194:8      178:22 201:9       149:4 155:7        176:10,11
  1:16                197:4            address 13:22        168:3 171:2        184:23 199:22
Absolutely 33:6     accounting 27:5      14:4,6 16:12       184:10,13,16       200:7,22
academic 27:9         27:14,17,20,21     47:10 67:12        184:19 185:12    agreements
accelerated           27:22,22,23        229:17 230:17      207:12,13          153:8,9,23
  27:11               30:4,6 52:14       231:1,21 232:2     217:7 218:16       155:15,18
access 11:25          52:25 53:8,17      234:12             218:20 219:1       175:23 176:7
  18:4,7,25 20:4      54:3,11,16       addresses 6:20       219:12             201:23 227:14
  20:6,7,8,8,9,10     55:3,7,11,18       13:12,17 126:6   advise 70:5          227:15,16
  20:14,15,19         56:8 64:19         230:14,15        advisor 45:16      ahead 9:24
  66:8 157:25         65:15 66:11        232:14             71:13 115:13       34:21,22,23
  158:2,6,12,18       181:15           Addys 37:5         advisors 1:6         89:12 117:12
  179:2,8 182:8     accounts 17:21       39:11,21 49:15     4:23 25:18         131:4 137:24
  186:15 223:15       17:24 18:3,3,7     84:18 87:3,4       26:9,16 44:15      217:24 237:15
  224:5 225:7,13      18:11 19:2,14      87:15 94:8,9       44:16,19,25      Al 52:15,17,23
  225:17,21,24        19:15 20:1,14      97:5 102:1,2       45:2,8,12,15       53:5 55:1,12
  229:16,19,24        20:15,19 32:9      124:12,15,16       46:13,24 47:1      64:6,8,11,14
  231:8 232:1,25      142:1,5,8,16       129:4,7 134:22     47:2,6,11,23       64:16,23 65:1
  234:11,25           142:16,21          139:14 140:1       47:24 48:3       Alabama 220:3
  235:7               187:4 196:18       144:23 152:5,8     52:4 70:8        Alhambra 2:13
accomplished          223:15 224:17      152:14 159:24      74:23 142:9      allow 141:25
  241:16              225:4,8,14,18      161:11,12          156:20 157:22      142:14,15,18
account 3:23          226:20,22,23       162:4 163:11       178:8 189:4        142:22
  18:17,20 19:5       226:24 227:3,6     164:1,20,24        241:3            allowance
  19:7,9,11           227:7,24 229:9     167:19 172:23    advisory 25:17       192:19
  44:17 45:14         230:8 233:21       174:15 180:23      25:20 26:1,3,5   allowanced
  75:20 157:25      accredited 88:16     191:13 192:6       26:15 28:16        203:3
  158:1,2,3,6,13    accumulate           194:15 202:15    affirm 241:11      AME 123:10
  158:19,20           155:24             202:20 203:10    afloat 209:21      America 17:25
  179:3,9 181:4     accurate 17:4,8      210:4,6 213:22   African-Amer...      18:15,16,21
  181:11,14           17:15 197:5        229:13 231:23      123:18             142:1,2,5,14
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 63 of 92

                                                                               Page 243

 142:17,18          75:18 130:19       235:3              132:8              191:25 192:2
 156:10 178:10      130:20 220:23    arena 136:1        associated 52:12     199:23 200:8
 181:15 182:6       233:7            Arizona 51:17        106:23 123:11      211:7
 188:18 225:5     anyway 23:20         51:19,20         Associates 22:23   attorneys
 225:14 226:20      23:22 96:18      arm 112:20,22        23:9 54:1,22       153:12,13
Ameritrade          177:16 197:11      112:25 113:1,6     54:24 56:13,16     221:1,2
 208:15,23          217:13             113:6              56:19,22 57:19   audit 29:23
 209:12 218:24    apart 172:24       Ashmore 183:23       57:25 58:6,9       30:14 34:9
 219:13 225:25    apologize 33:3     aside 16:9 28:20     59:3,17,20         55:24 72:8
 226:10 235:19      70:15 73:23        85:11 111:24       62:11 63:14        132:22,23,23
amount 151:15       114:6 115:20       147:3 156:5        66:5,16 67:22      135:18,23
 157:18 176:18    apparently           188:16 189:20      69:3,5 81:9,10     136:9,11,24
 178:15 181:4       48:17 154:11       222:25 229:7       82:3 84:6          137:2,3,13
 186:3,3,4        APPEARAN...        asked 11:8 15:13     85:13 86:6,19      138:6,9 146:2
 201:5              2:1                15:17 17:21        86:23 87:9,17      156:23 185:13
amounts 97:19     appearing 7:17       70:16 84:14        89:19,24 90:6      185:16 190:13
 171:16 213:15    appears 108:23       122:6 131:2        95:25 96:1         190:18 195:16
angry 216:4,6,8     110:21 201:19      134:9 144:13       99:4 110:16        195:25 197:10
Ankur 220:18      application          157:5 159:17       113:20 114:20      197:22 198:3,9
 220:19,20,21       173:18,20          159:18 163:9       115:7 118:13       198:13,16
 221:1,3,4          200:23,25          163:10 171:20      155:14 159:7       199:8 220:12
annual 45:17      applications         172:8 174:5,6      159:16 162:20      220:17 222:13
answer 8:17 9:6     50:4               174:8,10,14        168:2 176:3        222:24
 9:24,24 18:5     appointment          175:15 198:16      180:11,18,25     audited 194:10
 39:12,14 66:18     112:13             212:15 238:6       213:7 221:13       198:22
 66:19 69:11      appraisal 96:24      239:17,19          222:22           auditor 29:22
 93:18 94:21        164:6            asking 21:7 24:1   association          30:14 52:17,20
 105:2 129:9      appreciate           40:5 73:7          230:19             190:9,14
 139:13 143:24      151:6              79:15 80:11      assume 6:23 9:6      193:11 198:14
 193:14,15        approval 132:2       94:18 98:22        18:10 65:24        199:2 210:15
 200:12 231:25    approve 161:13       100:8,10 103:3     94:20 95:25        210:17 212:6
 232:4              161:14,16          121:4 127:15       103:13 117:1       213:13
answered 73:24    approved 50:5        132:24 135:5       124:19 129:14    auditors 207:21
 230:9              131:25 172:1       135:10 160:24    assuming             213:17
answering 9:10    April 1:14 4:3       190:16 224:2       124:18 225:9     August 55:14,16
 9:15,18 10:9       19:6,10 20:10      233:12           assumption           55:16 64:8
answers 62:9        22:6,14 24:9     aspect 29:2          65:25 128:19       162:10 166:6
 132:25             108:15 146:21      39:16 40:9         209:9              168:12 170:24
Antoinette 4:13     147:24 191:1,7     102:5 107:13     assure 170:21        171:5 178:11
anybody 62:19       191:12,23          192:11 203:11    athletes 135:15      178:11,14,21
 83:14 92:3         192:3 193:4,4    aspects 168:2      att.net 13:21,22     179:3,9 180:1
 93:12 143:18       193:23 194:5     asset 112:21       attached 17:11       180:5,10,18
 144:1 145:11       194:23 195:19    assets 39:10,19      26:25 241:11       181:16 182:17
 152:10 158:15      196:7,15 197:9     39:20,22 40:5    attempted 111:3      183:3,7,10,13
 158:16 162:5       197:14 201:10      44:9 45:7        attention 210:3      183:20 185:5
 163:12 196:7       202:4 204:20       89:18,20,22,23     210:4,7,8,14     authority 36:9
 206:15 224:13      240:18 241:6       210:19,20,22     attorney 3:21        225:7 233:13
 233:16 239:25    architect 96:15      210:24 233:10      4:16 125:2,10      233:17
anymore 15:19     area 39:12 234:5   assignment           125:17,18        automate 30:7
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 64 of 92

                                                                             Page 244

 54:12           236:5             135:11 171:10       107:12 111:10      191:16 205:8
automating      back-and-forth    basketball 88:23     146:1 197:2,24     205:23 206:17
 34:10           128:7             127:21 128:3        198:5,12           208:8,10,12,14
automation      backed 165:23     Bates 108:25         215:20 222:8,9    Bob 4:17 64:2
 29:25 30:2,15  backer 167:1,9     109:22 110:2,5      222:11 224:8      Bogan 52:22,22
available 5:8   background 3:9     110:19,20,23        230:11             53:5 55:1
 31:21 48:10     17:1,8 40:11      111:9,13,16       believed 15:12       64:15,25 65:2
 154:12,14       53:15 56:8        152:21,24           88:9 223:2         65:8 136:17,17
Avenue 1:11 2:6  132:19            156:11 157:9      bell 224:3           137:16,19
aware 15:2,16   backing 155:3      160:13,20         beneficial 88:19     138:2,6,8
 49:10 66:4     bad 53:20 65:6     162:10 173:6      benefit 151:2        190:24 195:18
 104:17,23      balance 54:12      178:12,13         best 9:3,19 17:5    bogged 34:7
 144:21 145:8    160:17 180:2,6    179:24 180:9        40:25 43:18       bonus 36:3,6,8
 155:9 204:2     183:3,7 184:2     181:16 182:16       48:22 91:13        204:16 221:5
 206:16 207:13   206:5             183:1,17            114:8 140:15      bonuses 36:9
 214:6 225:6    balances 171:9     188:19 189:6        192:4,6 223:5     book 72:10,10
 226:24 227:3    180:13 185:1      189:23 199:23       227:1 231:22       72:18 73:8,10
 227:10,11      balancing 54:13    201:4 228:14      bet 43:6 167:10      73:12,13 130:6
 229:8 231:1,4   157:6            Bay 95:6 109:10    beyond 201:9        bookkeeper 56:2
 231:11,20      ball 205:25        111:2               202:17            bookkeeping
                ballroom 119:5    Beacon 148:9,11    bid 107:14           52:14,25 53:7
       B        bank 3:13,16,17    149:24 150:1,2    big 59:17 70:3       54:3,11 66:16
B.A 28:4         3:18 17:24       bearing 108:25       209:7             books 54:13,13
B.S 28:5,6       18:15,16,17,20    173:6             Bill 52:22 53:5      54:14,15,16
baby 131:21      142:1,1,4,14     bears 162:10         55:1 64:15,25      55:3,6,10,18
 223:14          142:17,18         181:16              65:2,8 136:17      58:9 59:3
back 10:20 11:7  156:10,10,19     beckoned 122:4       195:18,18         borrower
 15:6 17:11      156:22 157:3     Bedell 42:15       Billings 126:11      153:20 155:14
 28:17,21 31:15  171:9 178:7,10    144:23 152:14     Billingsley 22:25    166:25 167:5
 63:1 107:22     178:10 181:14     203:17 238:18       23:1,5,6,11,14    Borzomati
 108:14 115:10   182:6,6 188:17   Bedell's 161:22      24:2 50:20,20      183:23
 115:19 122:12   189:3,8 210:10    161:23              112:2,3,15        bought 100:22
 124:5 132:10    223:15 224:16    began 64:8           113:16,18          100:24 101:22
 132:25 134:3    225:5,14         beginning 13:20      114:9              102:13 148:9
 134:24 140:11   226:20            59:14 101:16      bit 27:4 29:7        148:11 149:22
 144:5,15 145:6 banking 181:3      102:5 109:9         34:6 43:16         150:7,24
 145:24 146:4   banks 142:18       170:15 205:1        53:4 95:17         210:14 228:6
 160:20 165:11 Bar 134:24         begins 111:15        98:16 112:12      branch 67:1,8
 165:24 166:19 based 143:17        233:2               115:23 133:2       68:24 69:9,14
 166:20,22       193:15 196:22    behalf 2:3,10        164:11             72:15
 168:9 170:21    197:1             6:11 101:22       bits 96:11          break 10:3,8,10
 176:8 180:8    basically 26:7     103:19 153:18     Black 125:14,16      10:19 62:5,23
 183:16 186:1    28:17 83:19       154:20 155:15       125:21             63:7 108:7
 188:13 190:14   111:17,17         190:9 233:13      blah 205:22,22       137:9 164:9,12
 190:24 191:17   112:21,25         233:17              205:22             165:8 188:10
 196:4,4,5,10    127:9 165:22     believe 12:17      blessing 124:14     breaks 10:5,10
 200:15,17       167:5 175:22      15:8 16:3         blew 76:10          Brenda 53:2,12
 203:5,6 221:9   206:4             74:15,16 75:22    blow 76:3 192:9      53:13 55:4,4,6
 221:11,16,18   basis 106:22       88:8 92:24        board 131:20         58:5,24,25
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 65 of 92

                                                                             Page 245

 64:9,10 65:12       61:4,21,25          46:6 83:17       46:13,20,22,23   118:14,17
 65:14 66:4,10       87:8,17,21          90:20,23 112:4   47:1,2,5,11,17   124:7 126:21
 121:11 157:4        89:15,17 90:22      113:23 114:17    47:23,24,25      128:11 129:3
 158:22 160:2        90:22,24            121:3 126:12     48:2,3,3,4       129:14,15,20
 179:10,17           100:16 118:23       126:12 131:2     49:18,21 50:6    130:22,24
 210:1,3,6,10       business 13:18       139:20 145:2,3   51:1,23 52:2,3   131:7 134:21
Brickell 1:11 2:6    21:20 27:8          149:24 174:17    52:3,4,7,8,10    135:1,12,24
Bridge 3:14          41:5 44:9 45:1      177:10,10        52:13,14,24,25   137:20 138:18
 162:9 173:5         47:6,6 52:15        205:5 211:6      53:6,8,23,24     138:23 139:3
brief 62:25          69:13 71:18         234:2            54:4,16 55:2,3   139:10,19
 165:10 188:12       72:10,11,19       calling 113:6      55:7,11,18       141:3,14,24
 228:10              73:8,10,12,13       132:12 133:18    56:12 57:14,19   142:7,9,21,23
bring 29:25          112:5 116:6         235:7            57:25 58:9,24    144:2,11,22
 39:18 94:24         138:19,22         calls 11:12 59:7   58:25 59:3,9     145:9,16,22,25
 102:12 104:9        142:16 193:25       132:14 174:14    59:21,21 61:4    147:7 148:13
 134:6 193:12        207:5               195:14 237:17    61:12 63:10,16   150:7,7,9,23
 209:20 214:4       Buxton 223:10        237:21           66:6,8,11,12     150:25 151:1,2
 215:9              buy 103:15,21      calm 132:6,18      66:17 67:23,25   151:9,10 152:3
bringing 40:5        151:8               133:17           68:7,14 69:14    153:19,19,24
 102:3 128:10       buying 101:2       cambridge 1:5      70:12,13 71:1    154:2,10,20
 194:16,16           150:14              3:22 4:23        71:19,20 72:1    155:2 156:19
brings 45:7         buyout 101:11        13:19 14:4       72:3,5,17,25     157:2,22 160:3
Brody 106:21         102:17,17           15:4 18:4,5,14   73:18,25 74:12   161:1,9 162:19
broker-dealer        103:7 104:4,8       21:19,19,23      74:23 75:2,5,7   163:8,17,21
 21:18,24 22:1                           23:24 24:2,10    75:10 77:15,17   165:20 167:6
 71:22                      C            24:11,12,17,21   81:15,17 82:16   167:23 170:25
broker-dealers      C 3:1 4:1            25:1 29:6,8,9    82:18,24,25      171:1,5,10
 72:21              C.P.A 53:18,21       30:13,16,19,22   83:2 85:17       172:21 173:15
brought 7:24          56:6 64:14,15      30:23,24,25      86:1,13,15,20    173:17 178:7
 39:7,10,23         cabinet 14:15,16     31:8,10,13,15    86:25 87:16,20   182:7 189:3,14
 51:9 71:7 94:9     calculating          31:18 32:3,5,5   89:18,23 90:17   190:10,12
 130:20 132:20        222:4              32:12,13,17,23   91:4,15 94:7     191:1 192:12
 135:14 139:15      California 51:19     32:24 33:1,12    94:15,17,19,24   192:23 193:9
 191:10 209:25        93:25              33:19 34:11,13   95:8,10,12       193:12 194:5
 210:3,4,6          call 22:19,20        35:6,16 36:1     96:23 97:23,24   194:22 200:24
Brown 38:2 61:6       23:23 26:15,17     36:24 37:7,10    98:3,5,10,14     201:10 202:1,7
 61:10,12 87:3        59:18 78:20        37:12,15,19      98:19,22,23,25   204:10,13,25
 90:5 229:13          93:20 94:4         38:8,11,13,16    99:24 101:18     207:5,9 208:8
 230:13               112:2 121:4        38:19,23 39:2    101:22 102:18    208:16 209:17
brunch 80:20          130:8 137:5        39:5 40:15       102:23 103:7     209:23 212:19
 83:9                 163:9,12 174:1     41:18,20,22,23   103:14,15,19     212:24 213:9
brunches 80:23        174:5,6,7,9,10     41:24 42:3,17    103:21 104:13    213:10,12,18
 83:1,22              174:16 216:19      42:24 43:14,21   105:24 106:17    216:22 221:7
bucket 76:5           228:4 240:6        43:24 44:2,4,8   107:24 111:1     221:22 223:16
budget 120:10       called 4:7 11:16     44:11,12,12,13   112:1,16         224:9,16 225:4
build 128:15          11:25 12:21        44:14,16,18,21   113:21,24        227:14 228:23
building 14:17        13:9 14:10         44:25 45:1,7,9   114:1,9,14,15    229:9,22 230:5
 59:12,19,23          15:8 16:4          45:10,11,15,19   114:21 115:7     230:14,15,17
 60:15,19,21          24:14 32:23        45:24 46:5,10    115:12 116:21    230:19 232:12
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 66 of 92

                                                                                 Page 246

  233:3,5,5,21        154:10 155:2       155:21 166:13    changing 48:1,8      240:14
  241:3               156:19 157:22      166:15 169:3       130:2            clarifying
Cambridge's           161:1,9 162:20     172:7 174:17     characterize         240:10,11
  104:2,4,8           163:8,17,21        175:16 179:10      109:16           clarity 26:13,14
  116:5 125:17        178:7 182:7        180:21 185:17    charge 221:22      class 123:9
  152:16 156:22       189:4 191:1        192:7 195:8        222:1 233:8      classes 205:12
  221:12              194:5 201:10       212:15 214:1       236:5            clause 72:22
cambridgecap...       208:8 228:23       215:3 223:25     Charles 38:2       clean 121:19
  231:12              233:5,5 241:3      226:8 229:5        61:6,7 87:3      cleansing 82:20
cambridgecap...     Capital's 157:2      230:23 235:2,6     90:5 229:13      clear 7:1,4 9:17
  13:15 229:12      car 203:10           235:20,22          230:7,7            13:12 20:6
  229:17,23         card 20:3,5,23     Causing 234:20     chase 235:11         24:7 33:6
  231:2,19 232:2      223:18,22        CCA 208:3          check 12:23          43:19 57:16
  232:6,13            224:5,9,14         228:6              98:23,25 99:1      65:6 66:22
  234:11,16           225:11           CCP 208:3            110:6,8,15         67:16 68:9
Canada 211:13       care 29:1 132:10     228:6              134:7 168:21       69:8,21 86:17
Canadian              156:24 191:18    ccwealthadvis...     181:4 207:21       198:7 226:9
  211:14            careful 125:3        13:16              223:18,21        clearly 184:18
Cap 30:24 32:14       236:10           cell 134:7           224:9,14         CLEP'd 27:11
capital 1:5 4:23    cars 211:1         Center 123:23      checks 95:15,20    client 23:3,4
  18:4,5,14         cart 211:3         CEO 91:25            97:21,22 99:7      68:15 70:24
  30:19,22,23,24    case 10:19 76:6    certain 4:25         179:16,18          71:1,5,6 78:20
  30:25 31:10,13      77:6 122:3         11:12 44:10        206:4 223:17       85:20,21,21,25
  31:15,18 32:3       123:21 124:1       69:1 71:10       Cheryl 139:25        85:25 86:1
  32:5,5,12,13        132:9 169:4        72:21 122:7      Choate 99:1,10       148:18 162:23
  32:17,23,24         175:20 195:18      186:3,3,4          99:12 110:10       162:24 163:1
  33:1 38:11,13     cases 76:21          235:5,8,21         110:10             207:25 214:25
  38:17,20 39:8       106:24 107:11      236:18           choice 164:16      client-attorney
  41:1,2,6,19       cash 39:24,25      CERTIFICATE        choose 72:5          78:19,21
  43:5,21,25          95:12 141:22       241:1            chose 72:2         clients 24:25
  44:2,4,8,11,12      142:23,25        certify 241:9      Christmas 84:15      25:1,8,10 26:7
  44:12,13,14,16      160:4 161:2      cetera 50:4,4        116:25 117:1,5     29:25 30:15
  44:19,21,25         170:25 171:6       130:2,3 134:3      117:9,16,18,21     47:4 69:16,23
  45:1,8,9,10,12      171:11             170:19,19,20       117:22 118:9       69:25,25 70:9
  45:15,24 46:5     categories 12:14     170:20             118:10,14,14       70:9,10,10,11
  46:10,13,20,22    cause 21:19        chairman 92:21       118:15,16          70:17 73:22
  46:23 47:1,2,5      39:12 48:8         205:24             121:9              85:20 105:10
  47:11,17,23,24      49:24 65:6       chance 69:17       church 79:22,22      105:14 106:22
  47:25 48:2,3,4      72:14 78:7         99:15,22 100:1     79:23,24 80:7      112:19 116:6
  48:4 49:18,21       93:25 96:4         100:5 104:25       80:8,24 83:2       120:3 130:8,11
  50:6 51:2 52:2      115:21,22          109:2 176:23       118:10 123:10      135:15 163:9
  52:3,4,4,7,8,10     116:20 118:8,9     189:17 198:10    circle 107:22        195:14 209:4,7
  70:12,13 74:23      121:9,14           224:1            civil 5:3 8:4        213:24 214:8
  86:13,15,20         122:13 129:17    change 31:20,23    claim 15:9           214:15,19,21
  87:16,20 89:18      130:1,5 132:21     180:3 183:7      claiming 49:2        214:22 215:18
  89:23 107:24        133:12 136:4     changed 31:22      clarifications       216:5,14
  123:22,23           140:2 142:14       32:21 43:16        107:19           close 53:3
  142:9,21            148:2 149:21       45:25 52:9       clarify 58:3         107:15,15,16
  153:19,19           150:18 155:3       58:5 235:4         66:10 77:3         164:4 165:2
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 67 of 92

                                                                                Page 247

  170:20 171:20      215:4,18           164:20 175:15    confirmation         155:24
  177:14 236:18      216:13 236:22      176:21,24          3:19 190:8,13    contract 103:25
closed 18:18,21    commission 1:1       177:6 186:7,10     213:14,17          104:22 109:8
  20:20 31:3,18      1:10 2:3 4:19      186:24 196:9     confirmations        148:25 149:8
  32:3 48:12,19      4:22 6:23 7:20     196:14 197:13      190:19             166:23,24
  172:3,11           7:25 49:25         197:19 198:16    confirmed            175:18,19
  223:25 227:5       50:7 154:23        198:17 203:21      198:14           contracts 33:22
closer 211:15        203:20,22          233:14,18        conflict 6:22        44:11 105:23
closing 100:19       204:4,6,9,12       236:6              134:25             143:15,17
  100:21 177:12      208:5 241:12     compared           conflicts 6:25       148:9,11,12,14
  224:5,19         Commission's         241:15           confuse 22:8         148:14,20,20
co-located 86:18     5:18             compensated        confused 24:8        148:22 149:12
coach 88:23,24     commissions          35:6               24:13              149:15,16,24
  191:13 192:7       36:16 203:15     compensation       confusion 51:25      150:2,4,8,12
Codey 202:23       commitment           34:19 35:5       connect 116:18       150:24 151:2,8
Cody 202:9,19        110:24             36:2,12,14         172:22             152:4
  203:9,24         communicate        complete 17:4,7    connected          control 10:13
collect 14:10        47:3,13,19         17:15 196:24       208:15             11:16 19:3,4,8
  30:11              51:8 131:11        222:13 235:22    connection           19:13,15,22
collecting 120:3   communicated         241:14             50:12              20:1,2 142:20
combination          120:13           completed 198:3    considered           179:2,8 182:9
  95:6             communicating      completely           133:9              203:4 225:14
come 22:7,15         29:24 30:15        231:16           consists 41:12       225:18
  45:7 50:13         34:10 78:7       complex 128:12     constitute 5:2     controlling
  59:19 69:18      communication      complicated        construction         226:22
  71:8 76:17,23      78:8               150:18             96:25 97:1       conver- 113:14
  76:24 80:7,9     communicatio...    compound             99:2,10 104:1    conversation
  80:12 83:2         12:21 13:2,9       143:12             128:21 164:6       83:19 113:15
  89:4 90:16         13:13 14:3,8     compounding          171:25 172:3,4     116:19 119:24
  105:4 111:25       237:11             144:3              172:7 173:18       169:14 174:13
  113:8,11 121:4   Community          computer 68:5        173:20 174:22      177:9
  122:13 124:12      52:15            computers 89:22      175:4 185:9      conversations
  126:18 128:9     companies 29:8     concern 216:8        186:7,9,24         8:21 9:12
  138:2,11,13        29:9 31:19       concerning 6:25      187:19,22          96:10 125:6,20
  154:1 163:7        32:2 43:20       concluded            188:2              163:20 169:5,8
  173:16 181:8       44:7 49:2,7,10     240:20           consultant 82:3      192:22 209:25
  190:14 192:11      49:13 51:23      concussion         consulting 82:4    conversing
  207:21 213:24      101:4 102:7,12     112:20           contact 124:21       112:8
  215:21 220:13      132:24 152:14    Condo 164:24         124:25 125:23    copy 5:5,6,18,24
  224:19           companies'         conduct 13:18        232:21 240:8       7:16 109:3
comes 88:24          237:8            conferences        contacted            110:5
  122:4 167:4      company 41:4         93:17              129:25           Coral 2:14
  187:2              44:1,5,6 58:16   confidential       contain 110:8      corner 201:5
coming 72:14         90:8 96:16,17      111:19           contained          corporation
  76:13 80:12        99:10 116:15     confidentiality      110:22             47:22
  131:19 156:1       128:4 143:19       111:11,17,21     continue 10:15     correct 7:2
  162:6 175:6,9      145:2,3 149:13   confirm 146:2        21:25 71:19,20     12:13 17:13
  193:6 194:12       149:14,23          197:24 213:15      72:6               18:1 32:19
  194:14,17,22       161:21,23          220:17           continues            33:8 38:22
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 68 of 92

                                                                               Page 248

  64:9 65:15       create 49:6         148:2 201:19      174:20 175:2,3      120:11
  66:12,13 68:21   created 104:3      David 2:4 4:15     175:8 176:21      determine 4:24
  75:9 87:10,18    credits 157:10      6:11 173:1        176:23 177:14       198:17,22
  89:16 90:25        189:6            dawned 185:22      185:8             determined
  92:2 101:1       criminal 5:3       day 10:11 13:3    decide 75:15         222:24
  109:14 118:3     crossover 24:23     77:23,24          105:20            Detroit 67:3,5
  134:18 136:25    current 29:21       115:22 116:12    decided 94:7       Devante 62:16
  149:3,9 160:21     30:16 77:14       117:14,15         128:8 131:4       Devante's 62:16
  169:20,22        currently 21:4      118:8 120:19     decision 72:24     developed 5:1
  171:7,12,14        28:7,12 29:9      120:23 180:14     75:10,13,17       developer
  177:21 181:23      30:12 31:10,14    187:3 218:8       94:19 135:20        128:15
  189:15 198:19      33:7 34:12       day-to-day         135:21            development
Correction           36:21,22 37:9     135:11           declined 77:8        33:24 96:17
  189:12             42:6 100:23      days 71:11        deductive            128:16 138:21
corrections          113:7 227:9       84:24 235:14      226:18              205:8
  190:23           custody 11:16      dead 175:10,11    defendant 7:23     device 93:3
correctly 155:22   cut 29:16 36:19    deadline 99:19     8:3               Dewante 62:16
  229:25             105:17 111:8     deal 13:1 39:7    definitely         die 175:12
correspondence       232:21            41:12 61:20       133:24 235:25     difference 32:4
  195:23,24        cutting 107:9       93:20 94:9       definition 228:7     43:19
Cory 238:3           224:5             96:9,11,20,20    degree 27:24       different 23:21
cost 27:22                             96:21 124:2       28:2                33:25 72:15
Costco 205:10             D            127:21 128:3     deleted 134:11       77:10 83:7
counsel 6:6,8,21   D 4:1               128:10,10,11      232:3               96:13 142:24
  6:24 7:1 8:24    daily 160:17        164:24 175:9     Denholm 14:23        187:14 209:8
  63:4 233:4,6,7    171:10 180:2       175:12            14:24 15:2          210:19,20
  233:9,11,13,17    180:13 183:3      deal-making        16:13 67:11         216:10 218:11
  236:1 240:8,9     184:2,25           129:1             68:8,20 86:16       224:25
County 46:19       Dakota 211:16      dealing 85:21     Denise 53:9,11     dig 234:22
couple 17:18       Dallas 128:13,14    132:13,14,15      53:12 55:1        dinner 79:20
  57:18 64:2,5     Damion 189:11       195:13,16         157:4               80:25 81:1
  79:21 81:4        189:13             234:21           depends 140:12       82:15 83:22
  84:23 90:5       dance 121:14,18    deals 39:9,11     deposit 88:5,7     direct 78:12,14
  108:3 131:23      122:9              40:8 41:7,16      142:3,7             125:22,23
  133:5 142:24     Daryl 22:25         61:15,18 129:3   deposition 8:8       161:24
  213:22 216:25     24:14 29:3,4       139:15 171:8     deposits 157:10    directed 21:22
  235:14            112:2 115:5        219:5             189:6               165:15
course 5:9          121:2,3 124:15    Dean 27:10        describe 14:9      direction 72:9
courses 27:16,19    126:18 127:18     debits 159:1       109:18              161:1,10
  39:1             Daryl's 34:25       183:20           described 178:9    directive 71:24
coursework         data 30:11 120:4   December 24:15    describing 73:20   directly 98:23
  28:13            date 1:14 199:14    35:14,19 74:1    description 3:6      98:25 114:9
court 8:9,13,15     199:15,18          74:2,11,21,25     17:8,15             126:4 237:15
  8:22 10:14        241:6,19           75:8,11 105:7    designating 5:7    directors 208:9
  200:18           dated 108:25        116:23,24        designed 93:25       208:12,14
covered 12:9        152:20,24          117:2,2,3        desks 89:22        dirty 133:3
  178:25 184:22     157:12 162:10      168:16 169:16    destroyed 15:18    disagreement
crawled 128:23      173:6 189:22       170:3,6 171:17   detail 120:1         42:8
crazy 8:13         dates 147:9         173:6,17         details 116:11     disburse 193:5
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 69 of 92

                                                                         Page 249

disbursed         33:18 34:8,12     138:23 139:5    97:5,25 98:2,4   drink 121:25
  203:13          40:14,24 41:19    139:10 193:19   98:8 101:7,12    drive 8:13 14:23
disclosed 111:20  41:20 42:17,20    193:24 194:2    101:21 102:23     14:24 15:2
discussed 6:24    42:24 54:14,15    194:24 195:8    103:4,6,8,16      16:3,4,13 61:1
  115:15 131:16   54:20 55:17       196:10 197:3    112:14,16,22      67:11 134:2,10
discussion 104:5  56:12 57:14       198:10 204:1    112:24 113:11     222:19
discussions       58:17 103:18      205:9 206:1,6   114:22,24        drop 71:10
  85:16 101:10    107:7 115:12      208:24 211:4    115:1,2,15       dual 130:3 131:4
  102:15,16,22    119:22 122:14     213:19,24       116:14,22        due 136:15
  102:25 103:4    123:2 124:2       215:2,13,17,23  117:11,23         221:19
  103:13 128:17   126:21 127:12     216:4,23 217:5  121:21 122:3     duly 4:7
  203:12,12       135:10 146:23     218:10,25       123:11 124:11    Dunlap 139:23
  235:17 236:14   149:14,15         219:6,6,8,9,11  124:12 128:18     139:25 140:7
  237:3           150:9 172:3,6     220:8 222:1,6   128:20,20         140:17 141:12
disruptive        172:12 186:12     222:9,18        134:15,23         144:20 152:13
  132:11          188:1 192:14      223:11,14,21    135:7 145:10      204:13
dissertation      192:16 196:10     224:8,10 225:9  145:12,13,21     duties 29:21
  28:17           201:7,21 203:1    225:11,11,15    146:13 147:11     30:16 34:13
distribute 187:4  206:3 207:20      225:21 226:2,3  147:16,20         131:8 132:5
  187:5           207:23 208:19     226:14,21       148:7 149:10      133:18
Diversified 1:24  208:22 209:12     228:24 229:3    150:6,22 151:7
divinity 128:22   209:17 215:13     229:13 231:13   151:22 152:2             E
Division 4:16     215:24 220:12     231:22 234:10   152:13 155:1     E 3:1 4:1,1
divorce 223:13    226:4,16          235:15 236:5    155:10,13          108:13,13
divorced 134:5   dollars 171:11    Don's 45:4       158:5,11,18,20     241:9
doc 172:8,10      174:2,7 198:5    Donald 38:2      158:21 159:20    e-mail 13:12,24
doctor 60:18      202:22 214:2      61:6 87:3 90:5  159:25 160:8       14:4 47:3,9,13
  123:9 128:22   Don 15:22 20:4     229:13          161:9 165:18       61:19 78:5,10
doctors 123:18    29:3 32:6        Donald's 229:19  165:19,25          78:15 125:1,22
document 3:15     48:15,16,17,18   Donald.brown     167:8 171:22       126:5 132:13
  104:3,3 109:25  48:20 49:1,7      229:21          179:6,7 182:12     137:10 199:10
  111:11,15       49:22 50:12,21   Doninfo- 229:20  186:6,15,17        229:8,25
  162:9 165:17    51:7 53:1        double 148:15    205:11 209:16      230:14,15,17
  222:16 228:14   81:18,19,19      doubled 148:19   210:6,8 211:9      231:1,19 232:2
documented        113:8 115:21     doubt 216:15,16  211:17,25          232:12,14
  103:24 136:8    115:22,25        Dr 19:18 20:14   212:2 214:4,8      233:20 234:12
documents 3:10    116:1,1,4,11      20:18 27:10     214:15,19,22     e-mailed 78:23
  5:8 11:12,15    116:12,13,14      28:14,22 36:11  214:24 215:5       78:25 230:1
  11:19,24 12:3   116:18,19,20      42:4,9 56:24    215:13,17        e-mails 13:10,17
  12:14,15 14:10  116:20 117:7      58:19 59:12,23  216:2,3,12         14:11 78:11,11
  15:6,7,12,16    117:11,13,25      60:16,19 61:4   218:22 219:22      78:12 132:7
  15:21,22,23     118:1,4,11        61:22 62:10     222:14 223:1       195:13 199:12
  16:2,5,5        119:11 121:6      63:21 64:20,23  224:11 230:12      199:16 232:6,9
  108:24 109:11   122:8,15,19,19    65:3,8 74:16    232:1 236:20       233:21 235:14
  111:18 127:23   126:25 131:9      76:25 77:14    drafted 165:14      235:16 236:4
  130:18 186:1    131:24 132:4      82:10 83:2,9    175:21 200:9       237:19
doing 24:9,21     132:15 133:5      84:13,22 85:16  217:4            earlier 52:16
  25:6 29:16      133:10,12,18      88:8,10 92:1   drafting 165:20     70:16 71:16
  30:9,12 33:11   134:19 138:17     92:15 96:6,7   drama 221:6         83:15 88:9
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 70 of 92

                                                                                  Page 250

early 114:5        else's 140:3         65:14,17 66:6       2:3 4:22 7:21       106:3
  121:7            emotional 28:18      66:11 74:22         8:1 241:12        experience
easier 7:9 31:9    employed 25:20       99:20 172:25      exercise 93:6         72:16 126:18
East 14:18,20        29:5,10,11       envision 227:22     Exhibit 5:21,25     explain 121:8
  109:10 111:2       37:12,19 61:3    Epstein 63:12         6:1,3,18 7:7,11     197:16 198:15
economic 205:8       111:25             63:13,16,21         7:14,16 11:7,9      198:20
Edge 145:3         employee 38:10       91:23 92:4,6,7      11:11,17 12:1     explode 168:10
Eduardo 84:13        38:19 58:16      equity 30:23,24       14:10 15:13,17    exposed 207:7
  122:3,20,21,22     101:18             31:13 32:3,6        16:9,17,20,23     Express 145:2
education 27:2     employees 26:12      32:10,14 44:13      16:25 17:2,4,7      161:20,25
  166:16             26:21 37:16        45:10 52:3          17:11,14,19,20      162:3
educational 17:8     90:4,5             224:24,25           20:25 26:24       external 16:4
educators          employment           225:1               28:20 108:17        134:2,10
  166:16             17:16 34:15,17   Ernst 180:14,15       108:18,20,23      extra 109:3
eight 110:20       empty 121:16,17      187:15              109:5,7,12,16       171:6,11
  137:3,13         encourage 28:25    Esquire 189:8         110:4 111:9,24      181:21 189:16
either 5:14          82:23            essentially           152:19,22
  21:18,23 58:10   ended 47:16,19       226:21              153:2,15,16                F
  61:14 68:14        48:8 121:20      estate 25:9           154:7 156:9,12    F 108:13
  71:19,25 86:24     205:24             219:5,15            156:13,16,18      F-E-D-D 25:16
  104:6 126:23     ends 109:17,17     estimate 108:2        157:9 162:8,11    face 104:19
  141:9 154:23       109:21 110:2,9     147:10,16           162:13,16,18      facility 192:21
  177:10 187:11      110:19 160:13    estimates 127:4       163:7 165:14      fact 40:16 43:7
  190:22 209:25      160:21 179:23    et 50:4,4 130:2,3     165:16,21           61:19 73:2
  216:18,19          180:9              134:3 170:19        167:11,18           104:17 134:4
  222:23           Enforcement          170:19,20,20        173:5,7,9,12        147:18 185:21
elaborate 119:25     4:16             evaluation 123:1      173:14 175:21       209:6 210:15
ELE 22:3,4,7,10    engage 194:3         123:2               176:4,4,10,17       222:8
  22:12,15 23:7    engaged 198:18     everybody 90:11       177:23,24         facts 5:1
  23:11,15,17,25   engineer 96:18       132:18 175:6        178:1,4,6,25      factual 198:4
  24:5,20 25:2,4   engineering          175:13 206:3        181:14,17,19      faded 206:21
  25:11,17,18,20     128:21           evil 82:21            182:2,5,23        fair 9:7,8 26:17
  26:5,9,15,15     engines 14:12      evolved 206:5         188:16,17,20        29:12 34:2
  26:16,17,20,21   enter 72:24        exact 79:15           188:22,25           46:8,9 49:3,5
  28:21,23,25        163:7              108:1 145:23        189:2,21,24         71:20 98:5,9
  40:18 47:15      entered 174:19       146:3 147:9         190:1,5,7           103:2 109:11
  49:24 50:3,11    enterprise 197:6     148:1               199:21,24           109:15 110:4
  50:12 51:12,13   Entertainment      exactly 9:13          200:1,4,6,9,21      149:8 160:3
  66:25 67:1,6       18:14              82:8 211:21         200:22 228:14       170:24 176:1
  67:16,18,25      entire 113:15      exacts 113:3          228:15,17,20        180:14 181:7
  68:5,14,16,24    entirely 185:1     examination 3:3       228:22 229:7        184:25 208:11
  69:4,9,13,24       193:25             4:9 5:9 240:19    Exhibits 3:6        fall 140:21,22,23
  70:17,19,24      entities 22:10     examined 4:8          153:5,7 156:5       144:17,18,19
  71:5,17 72:1,1     43:14 48:12,13   examiner 4:17       existing 70:10        172:24
  72:25 73:3,10      51:21,23 54:4    example 24:25         70:11             familiar 157:23
  73:12 130:23       86:18 116:9        30:8 59:6         expectations          227:13
elected 155:25       212:3 213:14       124:15 159:6        120:7,14          families 88:21
Ellis 13:24 14:4     233:3,9            160:16            expecting 212:6     family 211:13
  71:22            entity 59:1,2      exchange 1:1,10     expenses 90:3         236:18
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 71 of 92

                                                                                  Page 251

FAMU 28:11            121:19              226:8              207:24 228:2,4     174:21,25
far 54:10 196:7    file 1:4 14:15,16   finished 99:16      floor 119:8          185:24 186:2
father 28:16          241:5               100:15,16,17       121:14,18          213:19 216:4
February 18:22     filed 12:6,8,11     Finn 183:22           122:9              218:21 227:2
  18:23 84:10,23      221:2 235:21     FINRA 7:21 8:1      Florida 16:13        232:10
  86:7 126:23      files 14:11,19         45:17,22           27:5,24 28:15    four 112:7
  127:7,9,11          15:1,3,5 62:15   firm 57:6 59:13       46:16 48:13        139:17 143:6
  130:14,16           89:23 134:1         76:24,25 88:14     49:10 134:24       163:15 171:15
  133:11,16           222:18              92:1 112:18,22   flow 179:8 213:4   freshman 27:11
  134:17 212:14    fill 17:2              112:24 118:18      213:5,11         Friday 81:4
Fedd 25:14         final 124:6 134:5      159:20 160:8     flow-through       Frieder 28:14
  26:11 70:25      finalized 196:3        161:4,10           45:6             friends 236:19
federal 4:25 5:2      199:20              207:18 211:10    flowed 50:5        front 5:20 59:18
  7:20,25          finally 10:18          211:15             213:4              59:18 115:9
fee 50:7,8         finance 27:5,14     first 4:7 8:14      focus 29:24 45:3   frustrate 150:15
  154:22 203:22       27:15 28:8,10       18:25 19:4,8       72:2 185:12      frustrated
  204:4,7,12       finances 196:8         21:22 22:4       focused 27:13        150:17
  234:4               196:16              40:10 43:21        156:23 185:13    full 4:11 27:9
feeding 223:14     financial 17:21        45:18 98:24        186:5,12           221:11
feel 76:6 107:11      25:5,6,7,8,23       100:11 108:24    focusing 210:13    full-time 21:23
  197:8               27:21 47:4          109:17 114:25    folk 172:9           130:25 131:6,7
feeling 220:15        69:18 105:11        121:6 122:15     folks 232:21       Fuller 218:7
  220:16              105:21 113:9        122:25 123:17    follow-up 64:5       238:3,4 239:7
fees 36:16 68:23      115:13 119:13       126:9,20           66:24 70:23      fully 21:24
  69:1,3,9            119:22 120:2,5      128:25 132:20      89:10 199:12       104:22
  106:10,11,16        120:5,21            135:6,7,12         199:19           fund 32:11,17
  203:15 204:9        131:13 136:1        144:14 146:9     followed 116:13      33:5,7,12,19
  221:22,23        financing 94:12        146:19 147:6       143:16             34:1,11 46:1,3
  222:2,5,7,15        94:13 97:1          158:1 168:7,14   following 51:5       46:4 48:2,4,5,6
  222:15 223:3,7      171:22              168:17 175:2       118:6,8,12         52:10 60:10,12
Feinberg 152:12    find 13:13 22:21       179:1 187:12       186:10             119:13 141:2,3
  153:10,10,11        51:9 64:16,25       197:21 199:1     follows 4:8          143:3 146:22
  153:11,23           95:23 120:6,9       200:21 206:7     food 121:15          146:24 147:7
  154:5,9,17,23       151:21 168:7        209:22 214:19    football 88:23       147:17 151:19
  154:24              168:18 175:2        215:1 230:10       214:7              151:23 152:16
Feinbergs             188:6,8 195:6       233:10           forgot 70:23         192:13,15,24
  139:21 141:12       199:2 217:3      firstly 237:19      form 3:7 5:19,24     194:6,25
  144:20 154:1        222:12 234:22    Fischer 2:12          6:18 74:3          197:17 198:21
  155:2,6,11,17       235:12,15        FL 1:13 2:8,14        147:25 148:6       202:2,7,19
Feinbergs' 204:7   finders 50:8           241:7            formal 5:5,7,12      204:1 205:20
fell 42:4 171:23   finding 128:18      FL-04126-A 1:4        5:12               207:6,10
  172:14              172:5               241:5            former 23:2,4        211:18 214:5,8
felt 54:20 56:4    fine 26:19 29:14    flash 16:3          Fort 220:21          214:15,20,21
  74:18 197:15        103:11 107:10       222:19           forward 131:5        215:19 216:14
female 123:19         215:12           flip 110:2,19       Fosinbergs         funded 185:1
fiance 134:5       fingers 41:8           111:9 160:13       139:20           funder 172:19
figure 57:20       finish 9:9,16,17       179:23 182:25    found 122:19         213:8
  108:1 195:11        9:19,23 10:9        183:23 189:5       167:25 168:14    funding 46:10
figured 72:13         103:11 138:9     flipping 207:20       169:6 170:3,7      46:21,22
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 72 of 92

                                                                                Page 252

  102:12 128:5,6     198:20 199:8       141:24 147:10    goal 69:20 76:8      203:13 213:1
  138:1 164:5        200:25 201:8       147:15 163:16     187:7               215:14 217:7
  173:1 213:7        201:11 202:8       168:13 170:5     goals 120:7          217:21 226:25
fundings 187:8       202:11,23          171:2 198:3      God 101:4            227:19 229:1
fundraisers          203:25             205:21 211:22     128:23 134:7        238:6,9,12,13
  139:14           Gaiter's 191:11      212:6 216:22     GoDaddy 234:2      golf 211:3
funds 30:17,18       191:22 192:2       217:21            234:4,8           good 6:10 21:4,5
  32:8 33:16       Gaiters' 192:1     given 84:16        goes 8:12 111:12     69:1 173:3
  39:24 43:15      game 131:15          106:22 159:23     125:3               177:14,15
  45:6 57:2 75:1   gathering 195:7      180:13 184:25    goggle 93:4          194:7,7 212:22
  75:19 135:16       195:7              191:17 195:2     going 8:11 9:6       212:23 224:18
  138:18 170:22    general 34:8       gives 117:24        9:13,14,14,15       232:15
  171:4 182:9        43:24 79:16      giving 144:1        9:19 10:5,8,15    Google 94:3
  193:20 194:1       197:6 201:25     gmail.com 13:16     10:20 17:18         234:1,8
  197:3,23           229:24 231:1     Gmilon 13:21        26:15,16 28:19    gosh 128:4
  198:11 207:2       237:11           go 8:12 9:24        39:17 43:13         232:17
  207:14 211:24    generally 14:9       10:20 11:7        51:9,10 62:5      gotten 26:7
  211:25,25          27:7 39:6,22       21:14,16,19,23    70:4 72:5,8,10      74:25 134:23
  212:2,2 217:7      237:2,4,5          21:23 26:7        76:13,16 80:14      144:5 195:20
  218:1,15 219:2   generate 73:8        31:15 34:21,22    85:19 91:16         195:21 237:17
  219:14 220:6       105:25 107:5       34:23 43:13       95:15,17 96:16      237:21 238:17
  221:22 222:15    generated 91:8       45:9,9 57:9       96:17 99:16,23    government
  223:3,7          generating           58:22 59:19,20    102:16 103:8        7:25
funds' 34:3          73:15 90:16        62:11,24 71:25    103:15,21         graduate 28:16
  196:8,15           104:12 194:7       72:1,9,18         104:4,6 105:9       38:21,24 39:2
funny 128:24         208:4              79:23 84:12       105:10,10           59:21
furniture 191:19   generator 73:13      87:12 89:12       106:9,25          granted 36:8
further 77:13      gentlemen 68:18      98:24 99:3        107:11 111:16       139:15
  187:5 240:5      getting 28:21        107:19 108:9      112:8,12 115:9    grasp 128:2
future 90:17         35:7,7,10 36:1     108:14 117:5      115:24 116:10     greed 216:11
  105:21             42:6 73:15         117:12,25         119:12,13         group 30:23,24
                     81:19 82:21        120:8,10 123:6    120:15 121:13       30:25 31:13
       G             84:2 93:14         127:22 130:6      121:16 124:7        32:13,24 43:21
G 4:1                96:25 107:3        131:4 137:24      128:1,7 131:19      43:25 44:2,5,8
G-A-I-L 4:13         119:15 120:3       145:11 158:25     132:12,17           44:11,12,21
G-I-A-T 205:7        184:5 216:7        165:9 166:14      133:2,4,21,22       52:4,7 58:1,18
 206:9               233:25 235:3       168:22,24         134:1,21 136:1      78:11 86:14,15
Gables 2:14        GIAT 205:6           170:4 182:16      136:2 138:9,11      86:20 87:16,20
Gail 1:8 3:4 4:6     206:7,13           183:16 185:23     138:13 142:25       89:18,23
 4:13 6:11           208:10             185:25,25         146:2 163:22        123:19 153:19
 13:15 132:16      girlfriend           187:19 190:14     164:10 165:5,6      205:4,13
 239:1 241:4         122:10 134:4       192:8 202:13      169:14,24           206:21 208:8
Gail.Milon           223:12             202:16 213:16     172:12 176:24       208:10 233:5
 13:16             gist 113:14,15       215:2,3,5,10      177:2,6,13,18     groups 237:11
gains 140:10,13      119:24             217:24 224:23     180:24 187:16     growth 205:8
Gaiter 190:25      give 36:9 63:6       224:24,25         195:4,11,16,25    guess 12:11
 192:13,18,19        113:10 116:2       228:8 234:6,7     197:22 199:2,9      13:11 19:1
 193:19 196:6        120:1,16 127:4     234:14,22         199:13,14           25:24 39:23
 197:16,19           132:18 138:5       235:11 237:15     202:24,25           49:25 50:16
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 73 of 92

                                                                             Page 253

 60:10 72:23      handles 235:12      126:4 150:1,2     hesitant 32:20     19:18 20:14,18
 80:11,16 84:1    handling 99:11      156:6 168:17      hesitating 146:5   22:23 23:8
 85:10 91:13       101:10,21          198:7 206:1       hey 93:23          28:22 36:11
 102:8 113:8      handwriting         213:23              174:11 210:15    42:4,9 54:1,22
 116:18 119:22     228:24 229:2      hearing 1:16       Hi 122:18          54:24 56:13,15
 123:20 124:2     handwritten         41:14 48:25       high 113:10        56:18,21,24
 124:13 127:15     16:5               241:16              116:3 120:13     57:18,25 58:6
 133:8 134:23     happen 107:13      heck 128:1           123:5            58:9,19 59:3
 135:14,15         112:1 129:22       195:3 208:3       high-level         59:17,20,24
 143:16 150:12     191:4             hedge 30:17,18       115:24 116:9     60:16,19 61:4
 155:3 158:15     happened 32:9       32:10,16 33:7     Hilbert 51:6,6     61:22 62:10,11
 159:10 170:12     45:19 71:13        33:11,19 34:1     hire 105:20        63:14,21 64:20
 172:25 174:17     134:8,17           34:3,11 43:15       233:13,17        64:23 65:3,8
 186:10 190:19     149:21 167:22      46:1,3,4          hired 22:7,15      66:5,15 67:22
 194:15 205:10     221:14 239:2       119:13 141:2,3      23:17,25         69:3,5 74:16
 211:22 213:24    happening           143:3 146:22        120:23 124:7     81:8,10 82:3
 224:22 225:12     33:23 35:3         146:24 147:7      history 17:16      82:10 83:2,9
 228:24 239:14     71:9 226:6         147:17 151:18       123:25           84:6,22 85:13
guessing 85:3     happens 9:22        151:23 152:16     hit 177:3,16       85:17 86:6,19
 97:16 159:11      103:20             192:24 193:25     hitting 127:25     86:22 87:9,17
 212:5            hard 16:4,4 42:3    194:6,25 196:8    hold 21:1 44:19    88:8 89:19,24
gut 220:15,16      107:2,6,7          196:15 198:21       103:9,23         90:6 92:15
guy 81:21          134:2,10           202:1,7,19          147:13 148:1     94:8 95:24
guys 60:2 79:18    139:13 172:20      204:1 207:2,5       231:14           96:1,6,7 97:5
 79:23 80:9,18    Harrison 81:6       207:10,14         holding 44:1,5     97:25 98:2
 82:15 90:6        82:1,2 88:24       211:17 214:8      holds 105:18,22    99:3 101:7,12
 109:2 127:6       191:13             214:15,20,21      home 16:12 67:6    101:21 102:23
 188:7 196:2      Harry 153:10,11     215:19 216:14       86:20,20 87:1    103:6 105:12
 199:19 216:25     153:23 154:23      218:1,15 219:2      127:24 191:20    106:9,11
 222:19           hated 199:18       held 15:6 241:12   homeless 76:1      110:16 112:11
                  hats 57:25         hello 122:14       honest 47:20       112:11,14,17
        H         hawed 131:1        help 9:4 30:20       74:16 82:19      113:12,20
half 10:6 164:7   hawing 121:2        43:17,18 50:13      193:25           114:20,22,24
hall 59:15        he'll 78:21         58:21,23 62:14    honestly 126:13    115:3,7,15
hallway 59:17      112:13             62:17 69:16         195:1 197:4      116:14,22
Hampton           head 8:21,22,25     74:19 76:9,11     hope 43:16         117:11,17,24
 110:25            18:12 185:14       84:11 121:5         76:15            118:13 123:12
hand 4:4 111:5    headed 111:11       126:15,18         hopefully 103:20   124:8,11,12
hand-holding       152:23 162:9       131:3,13 187:6      107:1,16,16      134:15,23
 191:15            173:5             helped 38:18       hoping 103:14      135:7 138:4,5
handing 7:6       headquarters        84:5,6 85:6       horizon 73:18      138:15 145:10
 16:17 108:17      94:3               86:7              hotel 96:15        145:12,13,22
 152:19,22        hear 39:17 41:12   helpful 59:11        119:1,2,9        146:7,13
 156:9 162:8       96:5,12 125:5     helping 88:19        164:24           147:11,16,20
 173:4 177:23     heard 41:15         127:12,14,17      hotel/Condo        148:7 149:10
 181:13 188:16     43:22 44:15        127:20 129:23       95:5             150:7,22 151:7
 189:21 199:21     46:11,21 49:19     130:17 192:19     hour 10:6,6        151:22 152:2
 228:13            50:20 96:4        hem 131:1          house 87:1         152:13 155:1
handle 134:20      97:25 102:7       hemming 121:1      Howard 6:15,15     155:10,13,14
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 74 of 92

                                                                               Page 254

 158:5,11,18,20   husband 23:2       inactive 21:10       5:19 6:19          144:8 146:4
 158:22 159:7                          21:11,12,14,16     55:19 63:5         221:18
 159:15,25                  I        incentive 36:14      96:12 111:19     interested
 162:20 165:18    idea 16:1,6        inception 139:4      123:4 134:9        215:10 237:7
 165:25 167:8        49:13 54:19       212:12             198:4 199:6      interesting
 168:2 171:23        58:12 105:2     include 17:7,15      212:7 229:6        119:15
 173:1 176:3,16      129:13,15         155:14 212:20      230:3 234:17     intermediate
 179:6,7 180:11      133:22 154:3      235:14           initial 29:4         27:21,22
 180:17,25           159:21 177:15   included 11:22       115:16 123:1     international
 182:12 186:6        227:18            33:24 167:17       131:8 132:22       38:21 88:16
 186:15,17        identical 32:8       176:16,17          151:25 239:14    Internet 128:5
 191:22 205:11    identification     includes 235:17    initially 45:8     interview
 209:16 211:17       5:22 7:12         235:18             48:20 67:10        124:13
 213:6 214:4,19      16:21 108:21    including 17:14      102:3,6 112:4    interviews 124:9
 215:13,17           153:3 156:14      36:10 232:13       123:21 131:9       130:19
 216:2,3,12          162:14 173:10   income 12:7          132:21 137:2     intimately 96:19
 218:22 219:22       178:2 181:20      73:8,13,15,16      141:19 193:2     intricacies 116:2
 220:21 221:13       188:23 190:2      74:3 94:24         224:20 231:7       192:11 219:21
 222:14,22           200:2 228:18      104:12 106:3     inputting 55:19      219:22 222:23
 223:1 224:11     IDENTIFIED           106:24 107:6     inside 207:20      intricate 89:8
 225:11,13           3:6             independent        insisted 176:17    introduced
 230:12 231:23    identify 6:9         58:7             instance 233:4       22:22,24 23:15
 232:1 236:20     II 27:22,23        independently      institutions         24:2,14 117:22
 240:2            Ilich 141:15         112:10             17:22              122:1 215:6
Howard's 59:13       144:20 152:13   Index 31:1         instructed         introduction
 76:25 77:14         162:21,22       indicate 104:19      216:13             122:15
 88:10 92:1          163:12,19       indicates 183:2    instructions       introductions
 94:10 98:4,8        164:2,22        indicating 57:23     159:24             129:1
 103:16 112:22       165:19 166:1    individual 22:22   instructs 9:23     invest 94:7,19
 112:24 115:1        167:17,20         61:14 77:6       insurance 40:17      95:10 128:8
 118:17 121:21       168:23 173:15     122:22 128:10      40:18 49:18,21     146:13,16,19
 159:20 160:8        174:7 176:22      171:20 217:17      49:23 50:2,6       146:22 197:20
 161:4,10            181:8           individuals 63:9     50:24 51:2,13      200:23 211:17
 165:19 210:7,8   Ilich's 204:4        68:11 69:17        81:20,21,24,24     214:4,20
 211:9,25 212:2   Ilich-Ernst          70:3 75:25         112:6 119:16       215:19 217:7
 214:8,15,22,25      178:16,23         76:3 77:10         131:11 224:23      221:7
 226:3            ill 28:16            79:21 88:19        224:23           invested 90:18
HUD 172:8,8,9     illiquid 33:16       95:9 102:11,25   intake 89:4          91:1 95:6,7,9
hundred 95:15        218:2             104:7 121:13       122:23,25          95:18 107:24
 108:3,5          Immediately          194:2,3 213:21     123:3              146:23 147:11
hundreds             133:20 135:19     213:23 218:4     intakes 122:5        147:16 166:7
 171:10,11        impact 10:25       info 13:15         intent 109:19        169:18,20
Hunter 2:11,12    important 8:11       229:12,16,18     intention 69:12      193:17 196:7
 6:10,11,12,14       9:17 119:3        229:21,22,24     interact 85:22       198:21 202:6
 6:17 7:2 109:2   impression           229:24 230:8,9   interacts 238:20     202:10,24
 164:8,13,16         121:6,7           231:2,18 232:2   interest 6:23,25     203:1,25
 181:21,23,25     in-and-out           232:5,13           102:22 104:21      207:15 211:20
 189:16 200:12       60:24             234:11,15          104:22 105:24      212:18 214:8
 240:11           in-person 85:17    information          106:6 111:2        214:14 217:12
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 75 of 92

                                                                                 Page 255

  217:17,22           219:2             17:19              job 29:21 30:16 kicked 59:25
  219:6,7,14        investors 29:25                          34:13 54:10,21   146:14,20
  220:6,8 225:2       34:10 40:1                J            115:11 118:2,5   147:7 192:21
investigated          47:14,14,19      Jacksonville          119:11 120:14    202:8 204:1
  71:23               70:2,2 78:7        3:10 86:11,13       131:8 132:4    Killarney 14:18
investigation         98:21 102:23       86:19 95:2,3        135:12           14:20 61:23
  4:21 5:1,6 6:13     103:14,15          95:13 96:3,14     join 129:14,15     67:10,13 70:18
  7:19 71:24          131:12,12          96:15 98:20         129:19           86:17,22,25
  236:9,17,21         132:8 133:17       99:11,14,15       joined 45:19,21    89:14,24
  237:4,12,24         133:23 190:9       104:11 105:6        130:5 236:5,7    118:22
  238:5 239:8         190:12 197:23      107:14 109:12     joining 129:23   kind 23:22
  240:7               213:19 216:22      138:21 163:23     Jones 173:1        28:11 39:9,20
investing 141:2       216:23 217:6       164:4,21,23       Jose 172:12,16     39:22 55:22
  141:5 143:2,3       220:5 221:23       165:6 166:14        177:1            60:24 72:8,13
  170:16 201:25       237:11,14,24       167:24 168:1,4    judge 105:12       72:16 73:14
  202:19 207:10     investors' 32:9      168:8,15,19,24      106:20           82:22,23 93:2
  216:5,14            102:18             169:4,7,24        judge's 105:18     95:4 96:11
  217:15,20         invite 80:9          170:4,8,9           105:22           99:21 102:8
  218:16 219:2      invited 116:25       172:2,2 173:21    July 97:17,17      112:9,15
investment          invites 117:24     Jacon 211:7           136:10 152:20    119:23 121:1
  33:24 45:16       involved 25:1,2    jail 197:17 211:5     152:24 155:23    121:15,15
  91:12,15 93:21      29:2 38:7        January 36:25         156:1 189:22     128:8,24 130:9
  94:11 97:7          39:15 40:9,15      37:4,17,18,20     juncture 102:10    130:21 131:19
  98:3,4,6,8,10       55:23 71:18        56:20 60:20       June 97:12,13      133:2 152:5
  98:15 101:19        90:3 91:24         61:5 64:10          97:17,17         166:16 168:10
  112:20,22,23        92:15,17 93:21     84:19,20            107:16,17        171:16 195:10
  112:25 113:1        94:18 96:19,20     125:24,25           136:10 201:19    195:14 205:22
  147:1,5,6           97:2,3,4           126:2,23            202:1,3,4,5      206:3 210:24
  148:7,13            101:16,24,25       136:22,23                            235:11 237:16
  151:25 152:16       102:4,9,10,24      137:17 155:23             K          239:16
  191:11,23           116:7 129:2        175:13 177:2,7    Kahn 38:2 39:4 kinds 40:5 51:4
  192:3,23 201:9      138:18,23          232:24              41:22 42:11,21   63:15 73:17
  203:8 204:4,7       152:3,5,7        Jasminka              42:25 97:5     knew 48:7 64:17
  205:20 206:17       153:22 166:12      141:15 162:20       129:4,5,7        73:23 74:17
investment-rel...     191:6,8,11,22      162:22 170:5        152:9 153:25     80:13 102:7
  221:23              191:24 192:10      173:15 174:11       154:3,11         118:7 122:4,6
investments           196:9,14,18        174:16 177:13       172:23 203:18    130:5,7 134:1
  34:3 113:7          202:18 203:11      178:16,23         Kahn's 40:11       143:20 167:8
  116:7 138:19        222:4 237:10       185:2 187:23      Katie 134:4        177:11 186:9
  138:23 145:18     involvement        Jeff 38:2 39:4        223:10,11        188:4 191:9
  146:7,8 151:9       96:21              97:5 102:1,2      Kavante 202:9      196:8 215:20
  151:12,18,20      issued 230:14        129:4 139:14        202:19 203:9     218:17,19
  151:22 152:1      issues 6:25 13:1     152:9 153:25        203:24           220:5,7 226:15
  194:18,19           43:15 185:17       154:3,11          keep 32:7 132:6    226:16 239:9
  196:16,17         issuing 149:23       172:23 194:15       132:18 209:20    239:10,13,14
  203:16 206:23     item 12:20,22        202:20 203:18       217:23         know 7:8 8:25
  207:1 218:2         17:20 20:16,24   Jersey 40:20,21     keeping 88:11      9:3,13 10:2
investor 78:7         25:17 189:10       40:22             kept 88:11         12:24 15:25
  92:18 146:9       items 13:7,9,13    Jesus 50:1            177:17           16:5,18 20:18
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 76 of 92

                                                                          Page 256

 22:18 23:6,11    108:1,6,18       173:8 174:8,24    226:22 227:19    lawyer 9:21
 23:12,13 28:22   112:8,19 113:8   174:25 177:15     227:20 228:16      81:13 82:11,13
 29:4 30:9        113:9 114:4      177:24 179:11     229:4,24 230:2     82:14 125:6,8
 32:20 38:5       115:6,23,23      179:19 181:1      230:5,17           236:13,14,16
 39:16 40:2,2,3   116:16,17,18     181:10,18         231:25 232:3       239:22
 40:4,7,12,13     118:6 119:17     185:8,13,23       232:18,19,20     lawyers 134:3
 40:14,16,17,19   119:22 120:6,8   186:2 187:18      233:1,20 234:3   leader 123:10
 40:24 41:5,9     120:9,10,13,19   187:25 188:5,6    234:3,5,6,21     leading 37:22
 41:11,25 42:4    120:25,25,25     188:9,9,20        235:3 236:2      learning 196:21
 42:14 43:4,6     121:10,12,18     189:24 191:14     237:2 238:12     lease 87:22
 43:18 44:6,8     121:19,20,20     191:24 192:7,8    238:20 239:11    leave 41:22,24
 45:4,16,18       121:22 122:2     192:9 193:1,3     239:12,13,15       42:23 43:10
 46:17 47:10      122:13,23,24     193:4,14 194:3   knowledge 17:5      130:7 133:14
 50:1,3,7,8,14    123:2,6,8,11     195:12,17         41:1 48:22         147:3
 50:15,21,22      123:13,24        198:4,5 199:4     114:8 140:16     led 135:22
 51:8,16 52:1,7   124:13,15        199:5,17,19,24    192:4 223:5      ledger 160:17
 52:11 53:15,18   125:16 126:5     200:9 201:8,12    227:1 231:22       180:2,6 183:3
 53:20 54:18      126:16 127:19    201:15 202:3,4   knowledgeable     left 37:25 41:23
 55:15 56:3,19    127:23,24,25     202:16 203:9      39:18              42:3,8 51:7
 57:1,21 58:7     128:2 129:9,13   203:12 205:5,7   known 6:15          58:2 59:20
 58:11,23 59:2    129:17,18,25     205:17,18        knows 70:8          60:19 64:9
 59:5,8 60:14     130:3,9,9        206:6,11 207:8    164:2 236:23       73:12 84:18
 62:13,16,17      131:5,10,11,19   208:4,5,7,19      237:16             85:2,14,18
 63:18 64:18,23   131:24,24,25     208:21,25                            94:1 101:18
 65:2,5,19 66:1   132:7,11,15,17   209:1,8 210:1            L           111:5 126:1
 66:7,15,19,21    132:18,19,19     210:5,5,20,21    lack 57:2 75:1      127:5 131:16
 67:12,13 68:23   132:21 133:1,3   210:25 211:1,3     136:15,21         131:18 133:10
 69:10,18 70:6    133:7,7,15,23    211:4,20         Laddell 71:22       133:11,12,15
 71:11 74:18      133:23 135:4     212:10,22        lap 133:22          133:18 138:17
 76:3,5,8,10      135:15 136:5,7   213:15,15        lapsed 21:9         138:24 139:5
 77:7,8,13 78:6   136:8 138:15     215:4,5,10,11    laptop 134:6        139:10,19
 78:16,17,17,18   140:5,6,19       215:13,15,17     Large 30:24         141:14 144:22
 78:22,23 79:2    141:7,10         215:22,22          32:14             145:9,14
 80:12 81:12      142:17 143:22    216:8,9,11,12    Larry 28:14         146:11,17
 82:4,7,8,18,19   144:15 145:24    217:4,5,10,12    Las 202:13          147:17 175:13
 82:22,23 83:18   146:6 147:12     217:15,17,22     late 71:17          195:8 214:17
 84:5,15 85:20    147:18,19        217:25 218:1,9   lately 78:13        217:1 223:25
 85:22 87:23,24   149:20,21        218:10,22        latest 107:17       232:24 239:16
 88:6,18,25       150:1,13         219:14,17,20     Lauderdale        legal 15:9,14
 89:3 90:4,8,9    151:15 152:5     219:22,23          220:22            106:10,11,16
 90:20,23,24      152:25 155:12    220:9,9,18       launch 90:21      legitimate
 92:11 93:3,7,7   156:4,12         221:12 222:8     law 57:6 59:13      171:22 173:2
 93:9,14,22,24    159:11,19        222:16,20,23       76:24,25 88:14 lender 172:20
 93:24 94:1,4,9   161:7 162:12     223:10,18,19       112:18 118:17 lends 172:20
 94:21 96:23,24   164:9,17         223:19,20,21       159:20 160:8    Leon 46:19
 97:2,16,16       166:14,15,18     223:24 224:4       161:4,10          183:22
 101:5,6,23       166:19 167:13    224:19,22          207:18 211:6,9 let's 11:7 12:25
 102:5,10,14      168:10 169:22    225:2 226:5,10   laws 4:25 5:3 8:4   26:13,13 31:15
 104:7,23 107:3   170:20 171:17    226:12,19,21     lawsuit 104:18      37:18 44:24
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 77 of 92

                                                                                Page 257

   62:23,23 79:17   list 11:22 12:1       175:22 176:6,8   loop 62:6 102:4  25:11,24 26:4
   84:18 85:11         34:8 215:4         177:12 189:11    Lord 82:20       26:15 36:16
   108:9,14         listed 17:24 18:3     189:12 207:17    lost 15:18       52:22 145:3
   125:20 127:6        19:14 20:1,16      207:17,18          105:14 123:14  206:17 221:22
   158:17,25           20:19,25 22:10     213:8 219:24       124:4 148:11   222:2,5,7,14
   160:13 165:8        25:17 30:13        220:3            lot 28:18 29:8   223:2,6
   183:16 188:10       51:22 167:9      loaned 145:22        30:3 39:16    managing 29:20
   228:8            listen 99:22        loaning 149:17       40:19 69:16    30:17 32:16
letter 3:19            196:12 199:17    loans 74:8 106:2     75:24 76:10    33:7 34:11
   108:25 109:18       216:20             143:17 145:4,6     88:15 107:7   manual 16:5
   110:21,22,23     listening 210:2       145:18,25          127:25 128:7   30:3
   110:24 134:23    listing 22:20         146:4,24 147:3     171:5 195:15  manually 30:10
   189:22 190:8        51:24              151:19,20          207:7,20,23   March 127:8
letters 190:11      lists 167:2           154:23 155:2       213:4 224:2    129:21 131:18
   213:14           literally 95:12       207:16 221:8,9     229:11         133:13,15
level 120:13        litigation 8:4      located 14:20      lower 111:5      137:3,12,15
   123:6               104:24 105:1,5     15:1 46:17       lower-economic   146:21 195:8,9
Li 2:12                105:14,22          67:2,9             128:16         195:9
license 40:17,18    little 24:8 26:14   location 67:2,8    LP 32:14        Maria 241:9
   81:20,23            27:4 29:7 34:6     241:7            lunch 80:20     Mark 2:11 6:10
   119:15,21           53:4 57:16       locations 68:19      109:13 110:13 marked 5:21,24
   123:14 124:4,5      95:17 98:16        68:20            luncheon 108:11  7:6,11 12:19
   130:4 221:3         112:12 115:23    long 59:17 91:19                    16:17,20
licensed 49:24         120:1 128:25       119:24 123:25          M          108:17,20
   119:16 131:5        133:1 164:11       136:13 163:1     M 27:5,25 28:15  152:19,22
licenses 21:1,3        190:25 191:15    longer 28:15       M-I-L-O-N 4:14   153:3 156:9,13
   21:12,17            194:24 217:1       48:10 100:13     M.B.A 28:8,10    162:8,13 173:4
Liddell 13:25       lived 211:6         look 23:17 93:23   mad 221:4        173:9 177:23
   14:4             lives 88:21           95:23 127:23     main 229:1       178:1 181:13
lie 187:15,23          211:13             144:15 151:21    majority 92:23   181:19 188:17
life 50:25 69:17    living 64:13          151:23 156:12    maker 39:7       188:22 189:21
   69:19               88:20 106:3        173:7 183:17     makers 41:12     190:1 199:21
liked 80:16 89:7    LLC 1:6 2:12          196:2 201:3      making 33:5,13   200:1 228:13
Linda 42:14            4:23 43:22,25      210:15 213:24     33:22 99:16     228:17
   51:6,6,6            44:15,21 46:13     222:9             104:9 151:22   marketing
   144:23 152:13       241:3            looked 13:7,8       155:2 165:17    216:21 217:2
   161:22,23        loan 3:11,12,14       14:14 121:19      209:9 230:6    marriage 223:13
   202:15,20           3:15 96:25         122:8 143:15      237:10         Martin 125:14
   203:17 213:22       97:1 141:6,7       175:17 182:23    malfeasance      125:16
   238:18 239:3        141:10,11          186:1             198:18         mass 130:2
Linda's 145:2          143:4,5,19,19    looking 12:20      man 74:17        237:19
line 99:19             144:2,6 148:10     13:7 17:10        139:24         Massachusetts
   157:12 170:19       152:20,23          23:19,25 73:21   manage 33:11     31:19 46:16
lines 77:11            153:8,9 154:10     89:3 102:22,24    202:21          48:13 49:11
   185:19              162:9,19 164:7     107:17 121:10    Managed 30:25 MassMutual
liquid 33:17           171:19,25          121:12 134:1     management       23:20,20
   75:19               172:3,4,7,20       157:2 208:6       22:3,5,13,16   material 217:2
liquidation            173:2,3,5,15       210:10,12,13      23:7,12,18     materials 216:21
   33:14,19            173:18,20          222:17 230:3,3    24:5,20 25:2,4  217:4
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 78 of 92

                                                                              Page 258

math 98:7          213:6 222:18      112:14 114:22      198:23             169:13,15,18
matter 1:3,16     means 10:13        115:22 116:4      missed 99:19        169:20,24
 4:23 5:6 61:19   meant 93:16        116:22 117:8      missing 98:12,13    170:1,4,5,9,11
 134:4 209:6       117:10            117:15,17,17       210:22             172:20,20
 210:15 241:3     medical 106:7      117:18 118:11     misstate 71:15      176:10 177:2
matters 235:1      106:17,18         120:24 121:11     mmm-hmm             177:20 179:2,8
McHardy 38:6,7     123:23 148:10     121:11 130:1       8:24 86:9          179:13,21
 62:14             148:12,14,20      205:11             107:23             180:13 181:8
mean 22:2 27:14    148:21,25        MetLife 130:11     Modley 27:10        185:8,19,20,23
 30:2,18 33:15     149:7,11,16,23    130:13 133:10     mold 90:22,22       187:9,10,10,12
 33:21 39:4,23     150:3,10,24       133:12,14,15       90:23              187:14,16,18
 44:4 48:16        151:8 152:4       162:25            moment 7:7          187:21,25
 49:17 56:10       212:21           Miami 1:13 2:8      131:3 138:16       191:6,10,21
 58:19 61:2       medications        241:7             money 71:10,12      192:9,11,14,20
 68:10,12,13       10:24            Michael 110:24      75:2,7 76:3,10     193:5,6,7,8,8
 72:18 74:14      meet 79:18        Michigan 67:4       76:16,22 90:15     193:12,20
 76:2,20,25        83:23 84:24      Mid-March           90:16 91:8,14      194:8,12,14,15
 77:7,8 80:11      85:7,10 112:13    129:21             94:14,16,17        196:16 197:4,7
 84:24 85:10,24    116:1 117:7,8    middle 10:7         96:23 98:19,23     197:13,19
 86:3 88:12        117:11,12,23      121:14 197:9       99:16,23           198:11,12,21
 93:19 94:13,14    118:1,4 165:25   Mike 183:22         100:19,20          199:5 202:16
 95:7 97:1,16      166:3 206:15     mil 164:7           102:18 105:4       202:24 203:4
 98:7,9 103:4     meeting 84:4      million 147:21      105:13 106:1       203:25 204:10
 103:20 120:2,5    114:25 115:16     148:6 149:11       106:13 137:19      204:13 217:21
 120:8,10          119:10 120:3      150:23,24          138:2,5,11         218:3,5 219:2
 122:13 123:18     124:11 171:1      151:7 152:4        139:9,18 140:6     219:12
 131:23 133:3      199:18            171:19,25          140:15,25         moneys 106:21
 133:21 139:2     meetings 85:13     172:13,14,15       141:13,18          137:20 168:21
 140:20 146:21     85:17             175:9 212:8,20     142:2,4,13         170:21 194:16
 148:16 150:14    Mehta 220:18      Milon 1:8 3:4       143:19,21,21       194:17,21,22
 151:15,17         220:20 221:7      4:6,13 6:11 7:4    144:2,5,21,24      197:25 202:21
 152:11 162:24    memorandum         10:24 132:16       144:25 145:9       203:13,19
 164:16 165:15     216:24 218:12     240:13 241:4       145:13,16         month 79:11,12
 169:22 170:11     222:10           mind 68:15          146:13,16,19       187:9,12
 173:19,25        memory 10:25       94:23 108:7,7      147:11,15,16       194:24
 174:10 184:13    men 124:2          205:23 217:20      148:15 149:5,6    month's 195:12
 185:13 191:24    mention 55:4       217:24             149:17 150:23     monthly 106:22
 193:22 194:11     210:18 236:22    mine 162:23         152:15 155:5       171:2 184:22
 194:17 195:12    mentioned 59:6    minor 236:2         155:10,17          234:4
 199:3 205:1       186:2 210:16     minute 28:21        157:25 158:2,6    months 91:16
 207:23 209:3      220:2 226:14      47:25 54:9         158:13,13,14       94:25 99:17,24
 212:9 213:11      236:11 238:1,2    62:6 91:5          158:16,19,21       100:10 104:13
 215:23 216:17    Merit 27:9         133:1 194:21       161:8 162:5        105:1 107:12
 217:13 220:9     messages 231:21    195:24 214:9       163:16,21          143:8,9,23
 233:22 237:5      234:12,14         214:13 229:20      165:5,20,24        144:3 171:15
meaning 21:24     met 22:18 23:20    229:21             166:20 167:17     Moore 104:1
 85:25 87:2        68:11 71:6       minutes 16:18       168:7,12,14,18     172:6
 95:8 142:1        77:11 83:23       164:15             168:19,23         morning 6:10
 191:9 212:12      84:3,22 96:15    mismanaged          169:2,3,6,12      mortgage 104:1
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 79 of 92

                                                                           Page 259

 172:6           67:4 70:23         93:18,23          11:7,9,11,17      115:4 116:20
mosey 121:15     119:9 128:18     networks 64:19      12:1,7,20,22      131:10 132:1
mother 192:22    128:19,20        neuropsychs         13:7,9 14:10      132:14 138:20
mouth 48:25      136:4 139:25       123:5             15:3,13 16:9      145:10 150:13
 49:4 71:15      140:3,4 149:14   Nevada 31:20        16:15 17:21       165:1 166:15
 150:20 217:24   150:2 155:4        32:2,21 46:1,6    18:11 20:24       166:19 192:25
move 7:9 44:24   156:6 175:23       46:16 48:14,21    22:9 27:16        195:15 198:8
 48:21 49:13     176:1,2 200:11     49:11,11,14       29:22 56:1        202:21 205:9
 60:7,9 84:4,5,6 220:18 223:10    never 31:4,7        57:8 67:13,23     214:1 222:21
 84:11,23 85:6   223:17 226:3       32:15 35:4        72:7,9,11         226:17 235:13
 85:11,12 86:7   226:11 232:16      81:24 82:14       73:21 74:15     occupied 121:17
 86:10,14 88:1   232:17 233:1,1     93:15 122:18      84:13 96:22     October 54:5
 89:10,14 90:2   241:19             122:18 131:17     99:18 108:18      157:13 158:7
 90:3,7 112:9   named 7:23          134:4 187:24      128:9 135:25      159:3 160:17
 131:5           157:21             206:2 207:3       142:25 159:4    odd 114:19
moved 48:13     names 31:20,22      208:11 217:24     181:24 185:16     202:15
 49:10 60:3      43:16 48:8,20      230:1 232:18      187:8 195:13    offered 131:1
 61:25 67:11     52:1,6,11        new 40:20,20,20     207:25 210:19   offering 216:24
 86:6,13,15      92:11 101:5,6      40:20,22,22       217:14 224:3      218:12 222:10
 89:19,24       narrowed            52:6 139:9        241:5           office 14:25 60:3
 211:13,15       224:20             145:3            numbers 145:23     60:3,3,8,9,22
 224:21         National 27:9     NFL 81:11           146:3 186:10      61:1,23 67:6
movement 93:8   natural 8:21        90:15 99:13       195:22,22         67:17 68:24
moves 93:7       9:13               104:18 112:19    numerous           69:9,14,24
moving 90:8     Neal 63:12          138:20 148:22     145:15 151:14     84:5 85:7,8,13
 93:3 224:21    near 90:17 94:2     168:3 184:7,20    217:11            86:16,21 87:1
MRIs 106:18      166:13 213:25      207:12,13                           87:4,6,11,16
multiple 6:20,21necessary 240:7     217:8 218:16             O          87:21,25 115:1
Murphy 53:2,13  need 10:2 70:4      219:1            O 3:1 4:1 108:13   115:9 118:22
 55:5,6,17 56:6  71:25 104:5      nice 89:1 122:17    108:13,13         127:17,24
 57:21 64:9      105:11 112:10    night 83:17        oath 8:15          166:4 211:6
 65:12,14 66:4   113:11 126:15    nod 8:21           OBA 21:20        officer 96:25
 66:10 179:10    133:1 135:17     nodding 8:25        71:25 131:25    officers 4:18 5:8
 179:17 230:24   138:9 164:11     non-compete         132:3             126:6
                 226:17             72:20,21 73:2    object 9:21      offices 61:21
        N       needed 58:21      non-disclosure     objective 69:15    83:24 84:7,11
N 3:1,1 4:1      112:6 126:17       111:12,22         69:20,21,24       85:5
 108:13,13,13    135:1,23         noncash 36:12       70:8 187:7      official 56:1
name 4:11,12,15  142:24 164:4,5   normally 9:12       199:1 216:10      65:23 195:22
 20:3,5,23 31:7  164:7,21         North 211:15       obligations        225:13,17
 31:21,22 32:1   187:21           Nos 153:2           171:2           officially 58:16
 32:20 33:2,4,4 needs 191:15      noted 18:17        observation        127:14 129:19
 38:5 42:14     negotiating       notice 1:17 27:1    222:12            129:23 130:21
 45:25 47:9      103:19             127:7,11,16      observations       131:7
 48:1,10,11     negotiations      November 21:15      208:6           offline 13:4
 50:1,2,10 51:5  101:11,21          54:9,15,17       obviously 8:22   oh 14:1 18:13
 51:6 52:6,7,9   109:9              61:7,8 62:2,3     20:20 45:8        34:22 41:17
 53:9 62:16     Neil 91:23 92:4     193:1             71:21 78:8        46:11 53:9
 65:19,22,23     92:6,7,22        number 6:1,4        88:14 93:22       58:14 64:12
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 80 of 92

                                                                             Page 260

 67:10 79:22      103:18 104:25     OmniPad 90:18     operations 47:7    oversight 206:21
 80:2 91:4,17     106:15,25          90:19 91:1,11      89:4 115:8       overview 113:10
 101:4 103:17     112:14 113:4       91:12,15,24      opinion 107:4       115:24 116:9
 117:10 126:9     114:3,6,14,17      92:3,15,17,18      194:5 195:5      owe 149:5
 128:4,23         114:22 117:20      92:19,21,23      opinions 195:5,6   owed 105:24
 137:11,11        119:10,20          93:1 94:7,11     opportunities      owing 176:22
 145:10 166:24    125:13,15,19       94:19,22 99:14     30:23 31:14      owned 151:1
 167:2 181:22     126:1,9 127:15     104:10 105:6       32:10 72:11,12    219:22
 200:13 219:11    129:5 133:24       107:22,25          73:17            owner 48:18
 225:12 230:21    135:17 137:15      138:22 168:2     opportunity         92:23 99:12
 230:21 232:17    137:21 138:17      219:4,4,8          5:11,25 77:9
 238:14           139:18,22         on-the-job          131:17 216:17            P
okay 12:11,14     140:9 141:12       133:24           opted 21:25        P 4:1 30:25 31:4
 13:5 14:8        145:11 146:12     once 72:13        Option 30:23         31:5 233:2
 20:10,13,24      147:2,4 148:5      76:21 77:12        31:13 32:10      p.m 108:10,11
 24:12,16 26:5    148:21 149:4       78:3 79:9,12     options 32:4,6,6     108:15 165:12
 28:6 29:12,19    149:19 150:11      79:17 87:4         32:7 44:13         188:14 228:9
 31:5,24,25       151:5 161:23       93:19 96:19        45:10 52:3         228:11 240:18
 33:9 34:5 35:2   164:10 167:16      98:22 105:9        208:17 218:25      240:19
 35:13 37:23      169:16 171:9       113:22 131:6,7     219:13 224:24    page 6:19 12:19
 38:10 39:25      175:8,25 176:3     132:4 136:4        224:25 225:1,1     17:20 20:24
 40:2 41:17       179:7 180:1        146:1 148:1        226:16             26:24 109:17
 42:11,14 43:4    181:25 185:19      149:21 151:14    orchestrate 94:1     109:17,21
 43:8 44:14,24    190:21 192:1       152:6 156:24     orchestrated         110:2,4,9,19
 45:13,18 46:20   193:10,13,16       157:5 170:19       192:5              110:22 111:5,9
 47:5,18,21,24    194:11,21          175:5 195:19     order 5:5,7,12       111:13 153:15
 49:18 50:19      195:8 196:6,22     196:3 203:1,19     5:12 30:1          153:16 157:8,9
 51:14,18 52:5    199:11,14          222:13 235:4       156:25             160:13,20
 53:3 55:6,13     202:18 203:7      one's 103:20      orig 157:15          178:13 179:23
 55:17,25 58:11   204:23 205:16     ones 20:20 31:3   origin 205:2         180:8 182:16
 58:15 59:10      206:10,16          52:1,1 139:16    original 241:14      182:25 183:16
 60:1,25 61:3     208:11,18          149:17 163:16    outflow 182:9        183:24,25,25
 62:5,19,22       209:5 211:2,17     191:15 217:11    outflows 179:2       189:5 201:3
 63:11 64:12      212:4,17           227:8 230:18     outside 13:4       pages 1:9 109:16
 65:12,18,20      214:12 218:18     online 22:20        21:19 58:24        109:18
 66:2,22 67:8     218:24 219:16      181:3 225:21       71:18 90:8       paid 36:1 45:11
 67:12,25 68:6    220:1 225:12       225:24 226:22      208:4              49:25 50:5
 68:9,17 69:12    225:12,17,20      onset 97:2,4,7    outskirts 128:14     66:4,7,12,15
 70:20 71:25      225:23 226:1      open 31:5         overhear 96:12       68:23,25 73:25
 72:8 73:6        227:4,4,8,13      opened 31:2,19    overlap 127:6        74:11,21,22,25
 79:18 80:4,7     227:21,25          32:1 68:24       overlapping          75:18 76:7,14
 80:15,18,25      229:7 230:20       227:8              86:3               76:17,23 84:2
 81:21 82:4       230:22 231:10     opening 5:4,17    overlaps 85:23       87:24 88:2
 83:1 86:2,12     233:3,16          operated 113:7      85:24              90:2,9 91:9,14
 87:20 90:9       234:19,23         operating 3:23    oversee 119:13       105:7,25 106:9
 91:13 94:10      235:9 236:8        44:2,16 45:14      206:1,20,23        106:18 107:3
 95:19 97:11      238:22 239:4,7     228:24             207:1              130:6 137:19
 98:14 99:3       239:21            operation 44:22   overseeing 33:25     145:6,24 146:4
 100:2,4,23     old 52:1,1,6 60:3    123:7              34:2 55:22         148:17 151:3
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 81 of 92

                                                                               Page 261

 155:17 187:11      194:6 224:24       62:10 80:13,23     140:11 203:5     plate 195:15
 203:15 204:3,6     224:24 225:1       92:8 93:3 94:2   phase 90:19,21     play 46:18
 204:9,12 213:6    partnership         106:4 121:12     Phillip 6:14       player 149:5
 213:8,10 220:4     130:5              121:17 122:7       19:18              220:5,7
 221:9,11,15,16    party 49:24         130:2 132:12     philosophies       players 49:23
 221:18             117:1,1,5,9,16     139:9,12,17,18     23:21              50:14 76:2
Palmor 235:10       117:19,21,22       159:14,23        phone 12:23          77:4 81:12
Palum 232:17        117:24,25          163:14 184:5       23:23 59:7         82:6,9 89:4
 232:22,22          118:9,10,14,14     205:4 210:12       78:5,6 83:12       99:14 101:24
paralegal 63:14     118:15,16          214:4 215:14       83:16 112:2        101:25 102:6
 63:23 92:1        passed 122:11       216:19 229:11      132:14 134:7       104:19 105:20
 221:2             password 234:7      229:16 231:10      195:14 216:19      106:11 122:25
part 33:18 34:13    234:24 235:4       232:24 234:21    physical 59:23       133:8 148:24
 48:18 49:3        pastor 239:23      people's 197:5      60:22              150:14 155:7
 50:7 58:1,18      pastors 236:18     percent 72:1      physically 14:13     168:3 171:2
 65:25 75:17        239:23             143:6,12,22        84:25 85:1         184:7,8,20
 89:8 102:8,15     path 166:17         144:3,8 148:19     96:22              187:5,14 202:6
 102:17,21         Paulsen 241:10      220:9 222:10     pick 72:24 84:12     203:25 214:7
 103:3,13,16       pay 35:13 69:3,5   percentage          84:14 96:11        214:14,19
 124:3 146:23       69:9 75:2,7,11     36:19 101:23     picked 205:25        217:7 218:16
 146:24 147:1,5     75:20 104:21       104:2            picture 70:3         219:1
 174:9 175:5        104:22 105:4      perfect 120:12      115:24           Plaza 2:13 61:1
 178:18 190:18      105:15 106:3      performance       piece 88:18,22     please 4:4,11 6:8
 193:16 202:14      138:2 148:25       222:15 223:2,7     119:23 120:2       8:17,25 9:5,9
 205:13 217:8       149:7 156:2       period 37:18        131:11             10:2,12 108:18
 233:25 236:8       171:16,17          71:10 143:7      pieces 96:11         161:6 162:11
part-time           176:24 177:2,7     178:11,25        pillars 123:16       164:9 177:24
 130:18             234:4             periodically      pinching 213:25      189:24 228:15
participating      paycheck            171:3 195:23     pitched 90:11      plus 209:4
 3:11,12 152:20     114:21 134:6      Perioni 172:16      115:5 220:8        210:13
 152:23            paying 35:11       person 22:24      place 1:10 50:17   point 71:16
particular 6:20     56:23,24 57:4      50:2 51:11,13      50:22 72:12        90:14 103:5
 56:4 62:11         57:11,14,22        60:24 63:17        80:10 113:5        105:21 135:17
 72:9 84:1          58:1,18 76:1       78:5,9 79:4,7      184:15 206:13      174:20 190:20
 111:10 236:10      148:19 189:13      87:5 104:1         207:3 232:20       193:23 195:2,4
particularly        191:16 219:24      121:10,11        places 105:3         199:17 204:17
 13:7              payment 136:15      123:3 124:25     plan 69:18           236:2
partly 230:11       136:21 155:25      135:25 140:1       131:15,21        pointed 122:8
partner 43:3,7      184:22             161:2 172:6        169:2 170:5      policies 50:9,14
 130:7 233:5       payments            176:11 197:17      171:15             51:11
partners 30:19      110:12 144:9       198:17 209:3     planned 102:17     poop 131:22
 30:22 31:10,16    Payoff 189:11       215:9,10           132:10             223:14
 31:18 32:5,12     pending 10:8        216:18,18        planning 25:8,9    pop-in-and-out
 32:17,24,24        126:17             235:4              25:23 113:9        87:5
 33:2 44:12        people 23:6,11     person's 20:3       119:14,23        portfolios 70:5
 45:9,25 46:6       24:3 37:25        personal 140:15     120:2,5,5,21     portion 45:10
 52:2,2,8           38:1 57:8,13       142:16             131:13             106:8
 153:20 162:20      57:18,23,24       personally 91:3   plans 74:6         position 95:5
 182:7 191:1        58:17 61:3         91:9 94:16       plant 73:14        possession 11:16
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 82 of 92

                                                                              Page 262

possible 6:25       168:16 175:13     168:8,15,20,24    purposes 4:19            Q
 194:9 215:17       175:14 179:15     169:4,7,24        pursuant 1:17     question 9:6,7
postponed           179:16 186:11     170:5,8,10         7:17              9:14,20,25
 239:15             193:2 203:18      173:21 177:18     push 100:13        10:7,9 19:1,2
potential 6:22      204:20 215:3,6    177:20 185:9       235:1             19:22,25 22:10
 47:14 70:2,9       215:20 218:8      187:22 188:2      pushed 195:25      22:18 23:9
 72:12 73:16        226:18 238:15    prolong 100:6       196:1             53:20 59:5
 90:14 102:17       238:20,23        promised 221:5     pushing 196:4,4    65:7 69:1,11
 103:1 105:3       problem 186:13    Proofreader's       196:5             69:22 70:16
 131:12 216:22      209:19,23         241:1,19          put 16:9 28:20     72:4 89:10
 217:6             problems 177:12   proper 213:13       44:11 48:11,24    91:5,6 94:21
potentially        proceeding 4:19   properties          49:3 62:14        99:22 102:21
 94:24 100:24       5:9               219:25 220:6       70:5 71:14        103:12 106:10
 101:2 104:12      proceedings       property 40:4       88:5,6 94:14      125:4 129:10
 163:20             6:19 241:11       109:10,13          94:16,17 96:9     139:13 143:25
power 3:21         process 23:22      172:1,2,10         111:24 127:6      170:6,13,14
 199:22 200:7       33:14,19 129:1    219:18,19,20       131:20 133:21     196:13,22
practice 156:21     130:20,23         219:21             137:12 139:9      198:13 200:12
practicing 221:3    131:20 133:5     protect 176:5       139:18 140:7,9    200:14,16,17
praying 83:18       134:22 190:18    protected           140:10,11,17      208:18 212:22
pre-drafted         193:17 202:18     234:24             140:25 141:13     212:23 224:18
 175:24             215:2            protesting 77:10    141:18,20         229:2 230:9
predicated         processes 30:3    prototype 90:23     142:23 144:14     232:15
 99:25 184:21       30:10 34:10       90:24 91:20        144:21,24,25     questionnaire
prefer 142:15       122:24            93:25              145:1,8,13,16     3:9 17:1
preliminary        produce 11:12     provide 75:24       147:18,20        questions 5:14
 109:8              172:9             88:20              150:19 151:15     6:3 8:17 9:1,9
prepared 198:3     produced 11:19    provided 5:5,18     151:16,16         9:22 62:9 63:6
present 6:22        11:24 12:4,21    Providence 41:1     152:15 154:1      64:2,5 66:24
 234:13             13:3 232:9        41:2,5,19 43:5     155:11 156:5      89:21 93:18
president 29:20     236:4             230:4,5            161:9 164:25      132:24 154:16
 92:21             professional      provides 6:19       167:7,20          157:5 236:9
previous 143:15     20:25 21:3       provisions 4:25     168:12 170:25     237:18 240:5
 143:17            professionals     proxy 223:13        173:16,16         240:10,11
primarily 48:22     56:3             Public 52:22        174:1 175:23     quick 235:24
Prior 5:4,17       professors        pulled 93:15        175:25,25        QuickBooks
 53:1               205:23            171:23 172:13      176:2 178:18      14:12 55:20,22
private 216:24     program 27:11     purchase 109:8      190:22,23,25      55:24 95:21
 218:12 222:10      92:8              109:10 111:1       192:14 193:3,7    156:25 213:2,3
privilege 15:10    project 3:10       152:3              193:8,20 194:4   quite 22:17
 15:14 78:19,21     95:2,3,13 96:2   purchased           202:25 212:9     quiz 46:18
probably 10:5       98:20,24 99:11    149:20             216:24 229:7     quote 54:5
 70:6,7 95:24       99:12,14,15,23   purchasers          235:19            120:22
 97:18 98:17        100:15 104:11     103:1             putting 140:14    quotes 41:8
 101:9 115:5        105:6 107:14     purchasing          143:20 154:10
 117:15 118:7,8     163:23 164:4      203:10             154:17 163:20            R
 121:17 138:15      164:21,23        purpose 44:18       165:20 167:17    R 4:1 108:13
 139:17 143:24      165:6 166:14      47:10 49:1,9       191:6            raise 4:3
 145:1 146:21       167:25 168:1,5    187:7                               raised 135:16
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 83 of 92

                                                                                 Page 263

ran 58:20          reasons 142:24      regard 155:1         213:19 215:18    remembered
  191:20             188:7             regarding 63:16      215:23 216:4       64:1
rate 128:6 133:9   recall 14:7         Regina 38:5          216:13,23        remembering
  134:9 188:8        139:17              59:6,7 62:13       219:6,8,10,11      81:22
  217:23           receive 14:2          62:13 230:21       222:1,6,9,25     remind 8:23
reaching 153:22      27:24 35:15         230:23             223:3,21 224:8   rendered 36:7
read 5:25 200:15     36:1 154:22       Regional 123:22      225:8,9,15       rent 76:1 87:24
  200:17             203:22 231:20       123:23             226:3,21           88:2 191:16,18
ready 7:8 9:15     received 14:3       register 69:9        228:25 229:3     rental 90:9
  16:19 93:14        36:3 111:18       registered 45:15     230:12 231:23    rented 90:6
  108:19 153:1       148:10 149:6        45:22              234:10 236:5     repeat 160:10
  156:12 162:12      175:17 204:16     registration       Reinhard's           161:6 236:11
  173:8 177:25       222:7,14,21         68:23              50:12 129:15     rephrase 9:4
  181:18 188:21      223:2,6 234:12    regular 10:5,10      222:18 223:11      69:22 89:21
  189:25 190:3       234:15              25:25              235:15           report 36:21
  199:25 228:16    recess 62:25        regularly 156:21   related 8:4 18:4   reported 36:23
real 89:1 131:17     108:12 165:10     regulated 60:10      24:21 109:12       37:7
  219:5,15           188:12 228:10       60:11              239:3            reporter 8:13,22
  220:11 235:24    recollection        Reinhard 15:22     relating 13:18       10:15 200:18
realize 185:21       157:20              15:25 16:1         15:3               231:14
  205:1 218:15     reconciliation        20:4 29:3        relation 149:11    reporting 1:24
realized 209:18      3:22 228:23         48:15,16 49:2    relationship         37:3 241:15
  209:22           record 4:2,12         49:7 50:21         69:13            reports 37:9
really 24:1 29:2     5:4,17 9:17         53:1 81:19       relaying 239:4     represent 6:13
  39:13 40:8         10:13,14,20         113:8 116:13     remain 48:21         6:14 125:11
  43:1 59:10         17:10 62:24         116:15 117:7     remaining 95:22    representation
  62:21 79:2         63:1 108:9          117:12,13,17       138:13             6:20,22
  82:7 100:9         151:21 165:9        117:18,25        remember 18:10     represented 6:6
  119:14,24          165:11 191:3        118:1,4 119:11     18:11 33:3         82:10,14
  124:13 135:9       228:8 240:17        121:7 122:8,16     36:4 50:10       request 155:25
  164:11 166:14      241:13              122:19,19          67:4 91:19       required 56:4
  192:10 203:11    recording             126:25 129:11      113:14 116:19    reset 234:7
  212:6 220:13       213:13 241:15       132:15 134:12      118:11 119:2     residency
  232:19 233:12    records 14:14         134:19 135:13      120:20 121:3       211:14
  234:2 238:8        193:15 194:7        138:17,24          126:13,14        resigning 205:24
  239:9,11           233:20 235:15       139:5,10,19        127:18,22        resolved 6:24
reason 11:3        reference 47:4        141:14 144:22      137:4,5 140:1    respect 231:18
  15:14 19:24        63:8 78:20          145:9,14           141:9,11,13      respond 239:11
  31:25 32:7,19      85:19 88:17         146:11,14,16       149:14 155:21    respondent 7:24
  48:23 88:1         170:17 195:13       146:20 147:7       160:6,25 161:3   responding
  102:9 113:25       203:13              147:17 151:13      168:11 174:9       13:13
  114:5,19 146:5   referring 32:18       193:19,24          174:10,12        response 237:8
  154:13 155:13      52:18,20 70:1       194:3,24 197:3     201:7,21,25      responsibility
  176:14 187:23      77:5 213:23         198:10 202:7       204:19 207:18      34:25 56:5
  201:22,24          228:3               204:1 205:9,14     218:14 219:18    responsible
  202:15 209:11    reflected 213:1,2     205:15,17          224:1,2,4          136:3,5 167:6
  209:19 216:3     reflecting            206:1 207:4,15     229:25 233:1     responsive 232:7
reasoning            193:12              208:24 209:15      235:7,18         rest 69:19 88:21
  176:20 226:18    refresh 157:20        210:9 211:18       238:25           restart 136:18
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 84 of 92

                                                                              Page 264

  137:25 138:6       134:11 135:2,3     84:9,21 97:6     100:13 104:1     SEC-CC-E-00...
restarted 137:23     135:9 140:14       129:8 140:6,18   107:5 125:9        188:20
restaurant 119:7     143:13 146:25      145:21 183:14    131:9,10         SEC-CC-E-00...
Restoration          146:25 149:10    rules 8:12         134:24 136:6,7     181:17
  80:9               149:18 150:9     ruling 105:18,22   137:6,16         SEC-CC-E-00...
restroom 164:9       152:12 164:15    rulings 104:18     149:25 150:6       178:12
resume 17:11,14      169:19,25        run 58:22 59:4     158:9,10         SEC-CC-E-00...
  26:25              170:2,6 171:6      62:10 185:17     159:13 160:6       156:11
ReTina 103:25        171:13 173:24      207:12           175:19 193:18    SEC-CC-E-00...
  172:6              176:9 181:3      runned 195:1       194:23 196:24      162:11
retirement 74:6      182:2 183:14       197:3            198:8 199:5      SEC-CC-E-00...
  106:3 166:13       183:16,20        running 194:6      208:5 212:1,10     173:7
retiring 71:9        184:14,17,20       195:1 197:17     217:18 221:3     SEC-CC-E-00...
retract 156:4        184:24 186:16      198:18 211:18    225:22 230:11      199:23
  209:10             188:4 190:16       219:3          says 78:19         SEC-CC-E-00...
return 12:5          196:12,25                           105:12,23          228:15
  142:25 148:20      201:14,17                S          155:23 157:10    SEC-CC-E-00...
  235:20             204:17 213:4,5   S 3:1 4:1 30:25    157:15 159:1       109:1
returns 12:7,8       220:12,13          31:4,5 108:13    193:6 201:5      SEC-CC-LW-...
  194:7,18 220:8     233:4 234:13       108:13,13      schedule 112:13      189:23
  220:11           right-hand         sabbatical 28:11 Scholar 27:9       second 44:19
review 5:11 7:7      109:23 201:5     sake 12:25 26:13 scholarship          69:17 89:15,17
  16:18 108:18     Rilely 183:24        26:13,14         27:10              95:5 99:18
  152:25 156:21    ring 224:3         salary 35:15,23 school 27:8           100:1,5,12
  162:11 177:24    road 86:23           35:25 106:1    screen 217:18        103:9 147:13
  181:17 188:20      89:15,15,17      Saltzstein 156:7 screens 209:7        170:18 176:12
  189:24 199:24      105:19 118:22      157:16,21,23   search 13:12         231:14
  228:15           ROBERT 2:5           160:8,22 161:7   14:11            secret 216:1
rid 82:21          Robinson             161:9 204:10   searched 13:22     secretly 215:24
right 4:3 17:12      183:24 189:11    sat 237:6          14:19 232:5      section 27:1
  17:25 21:21        189:13           save 219:24        236:3,3          securities 1:1,10
  29:5,17 31:5,8   role 77:14,16      saw 72:11,14     Searcy 183:23        2:3 4:22,25 8:1
  33:12 34:7         94:10 101:13       84:25 89:3,4,5 seascape 219:17      8:4 88:18
  35:12 37:13,21     116:15,17          89:6,6,7 93:15   219:19,25          241:12
  42:12 44:24        131:12,21          117:8,14,21      220:6            security 16:15
  46:2,7,20 49:8     134:21 154:9       119:22 121:16 seat 121:23           88:5,6
  59:19 63:4         154:11 155:1       122:25 135:22    195:10           see 17:22 18:18
  68:1 74:12         165:19 192:2       140:2 184:2    SEC 4:16,18          21:1 22:9,20
  86:8 91:10       roll 71:12           205:10 207:3     5:21 7:11          25:18 27:2
  95:4,5,21          213:25             208:12 210:11    16:20 21:22        59:4 68:18
  98:10 100:25     rolling 155:22       217:18 219:25    45:16 71:21        73:17 76:13
  101:17,20        room 118:1           222:16 223:17    108:20 153:2       78:18 79:6,9
  102:19 103:2     rough 147:10,15      227:15,15,22     156:13 162:13      79:11,12,17,19
  103:16,22          148:4 168:13       230:4            173:9 178:1        85:6 90:16
  106:8,25           211:22           saying 8:24        181:19 188:22      93:14,14,23
  111:13 115:17    roughly 18:21        47:12 48:25      190:1 200:1        95:14,21 102:9
  125:12 126:3       25:10 36:4         49:4 59:4        228:17 238:10      104:12 105:9
  126:15 130:15      55:13 56:19        73:11 91:4       238:13,13          106:12 107:17
  131:18 133:3       58:11 61:24        100:3,7,7,11     239:10             117:25 119:12
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 85 of 92

                                                                                 Page 265

  123:22 129:24      193:24 197:12      58:8 65:23,24     shown 93:16          65:1 81:6 82:1
  131:4 135:17       207:9 230:6        69:19,24 85:11    shows 193:6          82:2 87:3
  155:4,22 157:9   sent 12:15 14:3      137:1 146:10      shredder 84:12       88:24 90:5
  157:12,15,18       15:9,14 95:12      188:16 189:20     shut 217:24          191:14 229:13
  158:25 159:3,4     96:2 124:22        229:21 232:14     sic 139:20           230:13
  160:16,18          126:5 132:7      setting 222:25        193:11           smoothly 8:12
  166:24 167:3       160:22 180:17    settle 76:21 77:8   side 87:12         sneaking 215:23
  168:21 175:19      180:19 182:22      105:10 107:11       109:23 111:5     so-called 227:13
  178:14,16,21       185:2,4 186:6    settled 149:6         115:10 128:16    Social 16:15
  178:23 179:24      186:17,18,19     settlement 33:20      152:11 153:24    sold 23:20 130:1
  180:1,10 181:2     187:1,14 188:1     33:21 112:20      sign 99:7 109:25     208:3
  181:5 182:17       190:8,11           145:2 148:22        111:21 136:4     soliciting 25:8
  183:2,8,11         199:10,12          149:2,6 151:1       154:4,6,19         49:22
  184:3 189:7        203:20 204:10      161:20,25           155:15 190:22    somebody 36:24
  201:4,21           204:13 216:25      162:2 184:11        218:10             58:22 59:5
  203:18 206:15      218:11 222:19      184:14,19,21      signature 20:3,5     98:24 122:5
  209:9 215:11       234:12,15          191:20 217:8        20:23 109:22       136:3 140:3
  230:8 234:14       235:13 237:19    settlements           111:4 153:18       159:22 172:12
  235:5 238:9      separate 24:24       33:22 70:4          200:11             172:16 217:21
seeing 219:18        49:1 59:1          76:18,19,23       signed 110:17        237:16
seeking 28:7,10      60:11 65:14,16     77:13 90:15         139:16 154:6     something-ber...
  28:12              66:11 68:4,4       94:22 99:13         154:13             139:21
seen 7:14 11:9       78:17 87:4,5       104:10 105:5      significant 15:3   something-team
  16:23 78:9         87:12,13,21        138:20 184:15     similar 43:15        205:6
  93:10,11,12,19     135:1            settles 77:7        simple 8:20 9:14   somewhat 107:4
  93:23 109:5      separated 41:18    Severin 53:9,11       98:7             son 223:14
  153:5 156:16     separately 65:25     55:2              sincere 74:17      soon 76:14
  162:16 173:12      66:5 226:9       Severin's 53:15     sir 65:13 154:15     164:12
  178:4 182:2      separation 49:6      54:8,10             154:18 155:16    sophomore
  188:25 190:5       232:20,23        sexual 123:20         156:3              27:12
  200:4 228:20     September          shake 8:22          sit 121:24 122:5   sorry 19:1 23:9
selling 205:11       55:16 60:2,5     shape 194:8           122:10             23:10 24:12
send 15:18           179:17 188:18    share 133:6         sitting 93:5         40:10 46:11
  123:4 130:9        189:3,7          sheets 217:1          121:9 160:25       56:10,10 64:13
  132:11,13        sequences 132:1    Sherese 218:7,9       171:6,10           70:22 83:14
  159:15,20        series 108:24      ships 209:20        Sivley 27:10         89:11,21
  160:7 161:8        183:18           shocked 123:13      six 91:16 94:25      103:10 105:16
  162:2,6 179:21   server 233:23      short 119:25          99:16,23           107:9 111:8
  185:12 186:23    service 69:15,25     188:10              100:10 104:13      112:17 117:10
  188:2 190:15       70:9 76:6,7      short-lived           105:1,4 136:12     126:10 130:16
  190:17,19,24       118:10 233:24      131:14            skills 205:21        144:13 147:14
  195:22 213:14    services 1:24      shortcuttedness       209:4              153:16,17
  231:20 235:20      25:5,6,7,18,21     26:14             slander 199:4        164:18 167:2
sending 157:21       26:1,3,6,16      shot 187:9          slightly 183:3       178:9 184:17
  195:23 199:3       36:7 47:4        show 151:22         Smith 38:2           188:7 200:13
  235:16             52:15 105:11     showed 126:21         52:15,17,23        200:13,13
sense 33:5 86:4      119:14             135:3,6,7           53:5 55:1,12       206:24 221:25
  104:9 148:4      set 47:13,22       showing 209:8         61:6,16 64:6,8     231:15,17
  149:5 168:13       48:17,19 49:22     217:19              64:11,14,16,23   sort 25:7 34:19
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 86 of 92

                                                                                Page 266

  35:5 41:8 82:4   stamp 109:1        stated 21:18         240:9,13,17        65:11 66:3,23
  115:18 116:6,7     110:2,5 162:10     91:20 199:13     stay 48:9            68:22 69:7
  125:23 127:20      179:20 181:16      199:19           stayed 52:8,9        70:21 74:20
  154:22 204:6     stamped 109:22     statement 3:13       192:20             75:21 77:2
  207:5 210:17       152:21,25          3:16,17,18       staying 33:20,23     86:5 89:9,13
  216:21 233:24      156:11 178:12      156:10,19        stealing 197:13      90:12 92:25
sorts 12:3 15:21     188:19 189:23      178:7,10         step 132:25          99:6 107:18,21
  50:24              199:23 228:14      181:14 182:6     Steven 156:6         108:8 204:15
sounds 8:20        stand 136:11         188:18 189:3       157:15,21,23       221:17 228:1
  37:24 39:4       standard 175:22      197:22,25          161:7            struggled 171:3
  57:21 102:15       176:6,13           198:1 199:7      stick 158:17       student 232:16
source 74:3        standing 21:4,5    statements         sticking 107:7     students 88:16
  171:22 173:1     standpoint           156:22 157:3     stock 7:21 8:1       205:21
speak 115:19         131:14             195:20,21        stole 199:5        studied 27:4
  129:1 166:1,3    stands 205:6,7       197:5 199:3      stolen 15:18       studying 119:21
  215:22 239:18      206:12             210:11 240:12      197:18           stuff 51:7 62:18
  239:19           stared 122:11,12     240:14           stop 54:14,16        84:5,14 85:22
speaking 9:23      start 9:10,15,18   states 1:1 4:22      56:18,21 58:18     85:23 96:12
  166:21 193:3       19:1 22:4,12       6:21               125:19 136:14      123:2 127:25
specialist 61:20     57:15 76:14,21   stating 48:17        136:15,21          139:16 140:2
  120:21             81:21 113:17       111:18             216:13             157:6 191:19
specific 29:9        121:1,22 129:8   Staubitz 2:4 4:2   stopped 13:20        192:10 193:3
specifically         132:12,22          4:10,15 5:23       28:18 56:23,24     195:15 207:22
  13:11 22:2         133:20 136:9       6:8,12,16,18       57:3,11,13,22      208:6 210:12
  39:25 69:25        164:5 194:4,23     7:3,13 16:22       58:1 84:2          210:13 214:1
  116:16 174:6,8     197:13 205:18      35:22 43:12        149:21 179:16      217:18 221:4
  174:9 176:8        205:19 207:25      62:23 63:1,3       195:23             224:20,21
  203:5              230:10 231:16      65:21 66:14      stored 14:14         234:9,22
specifics 34:6     started 12:10        67:15 69:2         233:21,22          235:19
  120:16,17          24:16 35:3         70:14 71:4       storm 72:14,14     submitted 12:18
Speculate 42:2       41:19 58:13,14     74:24 76:12        73:19            subpoena 3:8
speculating 42:1     97:9,18 115:6      88:3 89:12       story 205:2          7:16 11:8 12:9
  42:1               124:10 126:21      90:13 99:9       strange 43:1         15:8 232:7
speculative          127:2,17 129:6     107:20 108:6,9   strapped 160:4     subscription
  107:4              132:24 135:12      108:14,16,22       161:2 170:25       3:20 151:24
speed 51:10          136:20 140:8       109:4 153:4      strategy 131:21      199:22 200:7
  128:9 132:21       168:10 191:18      156:15 162:15    Street 95:6          200:22 201:6
  177:17             195:17 204:25      164:10,14,17       109:10 111:2       201:23
spell 4:12 25:15     206:14 208:12      164:19 165:8     streets 75:25      subsequent
  206:8              211:23             165:11,13          191:18             152:1
spin-off 205:3     starting 48:7        173:11 178:3     strictly 213:1     subsequently
split 86:18          75:11 183:18       181:22,24        stroke 34:25         116:4 167:25
  167:25             183:19 185:17      182:1 188:10       35:1 113:23      substantial
spoke 63:9           190:20             188:13,15,24       114:1,5 121:2      198:4 199:6
Sports 18:14       startup 211:24       189:18,19          121:4 126:11     substantiate
spring 140:20        211:25 212:2       190:4 200:3,15     127:18             199:6
  144:16           stashed 16:7         200:20 204:24    Strongarone 2:5    substantive
staff 4:15 7:20    state 4:11 5:3       221:21 228:8       4:17 35:18         10:19
staggered 212:9      7:21 8:1 220:3     228:11,12,19       43:9 64:4        suburb 67:3,4
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 87 of 92

                                                                                Page 267

sudden 130:24         154:21 164:13    75:25 106:6        203:9 215:14       177:4,8,16
  132:16 172:9        165:22,24        108:12 121:23      215:18 216:5       212:7 227:19
  175:18              166:20 170:22    165:10 176:9       223:12 231:8       236:12 239:1
sued 199:4            189:18 191:19    184:15 188:12    talks 100:24       telling 112:4
suggested             192:9,20         197:23 198:11      128:7              120:17 187:20
  117:11              203:17,19        198:12 228:10    Tallahassee        template 176:13
suit 143:16           214:18 218:22 talent 205:21         16:13 26:22      temporary
  221:3               218:23         talk 10:18 46:4      51:14 80:10        132:8
suite 1:12 2:7,13   surrounding        62:10 70:9         119:3,4 123:17   ten 85:3,4
  67:13,21,23         96:10            77:9,19,23,24    tally 168:9          164:14
  68:12,13 70:18    suspended 21:6     77:25 78:4,17    Tameka 23:5        term 143:23
  87:6,7,8,14       suspicions         82:15,24,25      targeting 214:1      150:1 171:9
summarize             197:18           83:5,6,8,11,20     214:3            terminated
  10:21             swap 227:15,15     88:12 112:10     Taubman 2:12         54:24 134:12
summer 140:21         228:5,5,6        113:11 115:2     taught 205:12        134:14 194:25
  144:16            swapping           116:20 118:2,5   tax 12:5,7,8       termination
Sunday 79:22          227:23,24        119:11 125:5       235:20             127:7,11,16
  79:22 80:1,2      swaps 227:14,22    125:22 211:6     taxes 12:6 177:3   terminology
supplemental          228:5            212:7 216:13     TD 208:15,22         90:21,25
  5:7,12,19         swear 241:10       218:3 232:18       209:12 218:24    terms 30:4 43:24
suppose 202:21      switched 230:5     235:25,25          219:13 226:10      55:18 79:16
supposed 31:20      sworn 4:8          237:6,25           235:19             82:7 88:15,19
  31:23 34:24                        talked 10:21       teach 205:22         91:8 96:25
  47:3,14,16                T          45:24 51:22      teaching 206:4       102:5,11
  48:6,9,21         T 3:1,1 6:14       57:17 77:21      team 205:13          116:11 120:14
  49:25 81:20         19:18 108:13     79:3 82:17         206:13,17,19       138:18 141:7
  94:2 105:25       table 100:11,12    83:16 112:7      tech 93:17 94:4      143:5,14,19
  165:2 171:20        101:25 102:1     124:20 133:8       94:5 234:21        164:25 165:1
  172:15 173:22       104:6,9 121:16   138:19,20,21       235:1              167:16 177:18
  175:6 187:11        121:17 128:17    138:21 166:7     technically          198:5 203:25
  187:18 203:2        128:24           177:2,5,8          58:20 59:8         213:17 214:18
  205:4,20 206:1    tables 89:22       194:2 209:6        172:4 195:10       214:22 235:6
  206:20,20         take 7:7 8:23      217:11 236:13      206:2              237:24
  216:9               10:5,9,10        236:17,20,24     techy 62:17        tested 89:5
supposedly            16:18 27:16      237:14,23          63:17,17         testified 4:8 7:19
  41:20 43:2          59:7 62:5,23     239:8,21 240:2     233:25             8:6 71:15
  65:16 105:24        63:15 72:12    talking 9:16,18    tell 10:25 11:4    testify 238:7,9
  206:19 222:20       91:20 108:7      9:20 26:17         27:4 45:3 60:9     240:6
sure 8:24 12:24       115:19 132:10    46:5 63:6 69:8     61:13 67:1       testimony 11:4
  19:21 29:14         132:25 136:1     69:23 70:12,13     96:7 104:4         13:4 83:5,7,7,8
  31:17 32:1          137:9 142:2      80:8 82:18,19      112:16 114:24      83:20 137:1,5
  33:13,22 35:5       144:8 147:25     82:20,20 84:1      115:6,11 116:5     137:13 160:9
  43:17 45:5          148:7 156:11     102:11 105:16      116:14 119:10      160:12,24
  58:4 61:16          156:24 164:8     106:21 109:13      143:18 144:1       161:5,17,18
  95:8 97:17          165:8 173:7      110:13 120:4       151:24,25          185:7,10
  103:19 108:8        188:10 198:10    132:23 166:10      161:20 163:19      186:14,25
  114:7 115:5         202:21           194:18,20,20       164:22 166:9       187:3,6 236:25
  133:25 146:6      taken 8:8 33:2     194:22 195:17      167:13 169:11      237:3 239:22
  150:16,17,19        39:1 62:25       195:17 201:10      169:13 170:11      240:3
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 88 of 92

                                                                              Page 268

text 239:23        52:8 53:9          224:18 225:19    ticket 148:18        192:21 195:2,4
thank 35:21        54:13 56:23        226:7,13,14      tie 62:6             195:12 196:1,1
  134:7 181:25     61:7,24 65:22      229:14,15        tied 58:10           196:6 202:11
  204:23 240:12    69:10 71:11        230:7,9,16         148:22             202:12 203:9
thanks 86:4        76:16 77:25        231:24 232:16    ties 29:16           207:4,11
  109:3 151:5      79:11,20 81:18     232:17,22        Tim 6:15 94:8        209:15 211:7
theirs 155:21      81:19,20,24        233:16 234:20      94:10 112:11       211:18 212:12
  220:4            82:2,17 85:1       235:20,22,23       112:11 121:11      213:19 216:23
thing 25:5 41:19   90:20 91:16,18     238:16,19,22       124:8 161:4        218:3,5 219:9
  46:12 51:25      96:1 102:3       thinking 89:11       173:1 191:22       219:17 221:14
  57:19,20 80:11   103:24 104:25      101:2 115:20       194:16 205:10      222:1 223:3,7
  82:23 93:5,6,7   113:22 114:18      185:18 195:24      205:10 220:21      223:11 224:10
  93:8,24 106:5    117:14 118:8       228:5 238:14       221:5 225:11       225:8,15
  120:4,9 130:10   119:8 120:19     third 49:23          225:13 226:2,4     230:13 235:16
  130:21 131:22    120:20 121:22      157:8,12           226:5,10,15,15     240:5
  131:24 132:20    122:7,23         Thomasville          226:16,21,23     timeline 91:14
  132:22 135:5,9   123:14 124:3,6     86:23 89:14,15     226:24 227:3       117:23 148:4
  142:11 165:3     126:20 127:17      89:17,25           229:13 231:23      175:20 214:23
  177:14 213:3     131:18 135:23    thought 40:19        240:2            times 77:25
  225:3            137:8 138:8,12     48:1 71:16       Tim's 213:8          79:11 80:21
things 22:8        139:12,20,23       83:6,15 91:7     time 9:1,19,21       84:21,25 85:3
  28:19 30:4       139:25 140:1,2     114:19 117:10      9:21 10:12         85:4 145:15
  33:25 34:8       140:4,8,10,17      124:3 128:19       12:25 19:13        146:18
  35:3 38:18       140:20 144:16      128:22 133:15      20:7,13 23:24    title 29:19 81:12
  39:17 62:7,9     144:18 145:21      163:24 167:24      28:19 35:25        92:19 120:20
  62:15 63:15      147:6 151:5        169:3 170:1        36:23 37:15,21     120:20
  77:11 88:10      152:15 155:13      172:10 175:9       37:25 42:24      titles 32:1 130:1
  93:4,17,22       156:1 164:15       176:23 186:8       52:12,24 53:6      130:2
  106:18,23        174:11 175:14      186:25 192:6       55:2,7 56:11     today 4:20 5:10
  107:4,5 112:15   179:14,16          194:21 201:22      58:5 59:22         6:6 7:17 8:12
  115:18 126:17    186:6,17           203:2 205:25       68:3 71:10         8:15,18 10:3
  127:20 128:2     191:13,16          205:25 217:23      73:24 77:19        10:16 11:1,5
  138:24 139:3,7   192:4,5 193:1      227:18 231:7       78:14,23 79:3      15:4 20:22
  152:6 170:18     194:9 198:9      thousand 108:5       81:18 86:12        44:22 46:4,6
  187:19 188:1     199:16 200:10    thousands            87:15 93:13        83:8 92:5
  197:9 209:9      202:10 203:7       171:11             107:2,6 113:16     160:25 186:14
  210:3,4,6,14     205:5,6,9,23     threat 133:9         113:19 114:10      236:25 239:22
  210:14,16,17     206:22,25        threatening          119:21 121:20      240:3,15
  213:4,5,22       207:16,17          48:18              123:23 124:8     told 53:17 60:7
  235:5,8,21       209:2,11,18,22   three 17:24 18:2     124:20 125:17      80:14 101:8,17
think 11:3,8       209:24 211:5,5     18:2,3 19:14       125:21,22          112:8,12,18,25
  14:2,22 15:23    212:13,14,14       20:1 47:20         135:25 143:7       113:11 115:4
  16:10 20:7       212:15 215:16      107:12 138:24      154:12 157:24      120:18,19
  24:7 27:19,23    215:16,25          139:3,7,17         158:1 160:4        123:14,21
  28:20 29:17      216:3,6,7,25       143:8,9,22         168:17 174:19      125:8 130:4
  32:25 33:3       217:5 218:25       144:3 199:16       174:25 175:15      134:6 137:2,3
  45:25 47:15      219:9,21,23        239:23,24          176:12 178:10      137:12 159:21
  48:2 50:2,19     220:2,5 222:9    three-minute         178:25 179:15      160:7 162:4
  50:20 51:20      224:11,12,13       164:9              182:8 187:2        163:23,25
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 89 of 92

                                                                                Page 269

  164:20 165:1,2     157:25 158:2,6     119:8 124:4             U             207:17 232:16
  165:2,3,4          158:13,13,14       128:1,9,15       U.S 241:11         upper 201:4
  168:23 169:17      158:16,19,21       129:24 131:20    umbrella 44:7      use 47:3 149:10
  169:17 170:9       179:13,21          132:17 133:17    unbelievable         151:8 176:11
  170:15 172:1       181:3,10           133:20 134:2      207:22              176:15 203:1
  173:1 177:6,19     186:20             134:20 148:4     unclear 97:19        216:22 231:11
  180:21,22        transferred          150:16,17,19     underneath 44:7    usually 78:4
  187:20,21,21       40:18              160:11 164:3     undersigned          79:18
  187:22 192:13    transfers 184:1      179:14 185:15     241:10            utilities 76:2
  192:15,17          184:6 185:5        185:16 195:3,6   understand 8:14    utilize 205:21
  193:19 199:8     transition 23:19     195:11,16         9:1,4,5,25        utilizing 226:3
  202:23 209:4     transitioned         198:2 200:10      10:12,16,21
  217:6,14,19        129:22             209:19,20                                    V
                                                          11:11 13:2
  218:2,4,6,10     transitioning        219:24 224:19     22:17 43:14       vague 39:12
  218:14 235:20      23:22              229:14 233:8      46:5 49:1 63:4    Valley 94:4,5
  236:14,15        transpired 42:5      234:17 235:18     72:23 85:8        valuation
  238:13 239:12      135:4            Tuesday 1:14        100:7 105:19        106:23
  239:15           travel 30:9          108:15 241:6      107:1 114:7       Vegas 191:9
Tom 81:6             106:7,16         turn 12:19 17:20    133:4,20 148:3      202:4,12,13,16
  119:15,18,19       148:14,20,21       26:24 93:8        149:12 150:18     vendors 45:11
Toni 202:11          148:25 149:7       109:21 133:12     150:20 186:24     verbal 124:23,25
Tony 203:25          149:11,15,16       153:15,16         187:5,6 195:3     verbally 8:18
top 18:11 27:1       149:24 150:3       157:8 171:15      196:20,21,23      versus 177:16
  33:20,23 119:8     150:10,24          178:13 180:8      220:11 235:24     vice 29:20
  157:10             151:8 152:4      turned 127:8       understanding      view 140:12
total 95:16 98:7   traveling 212:21     195:9 216:10      19:24 20:2        Vinny 153:10,11
  138:12 145:22    tree 84:15,16      turning 160:20      42:2,9,10           153:23 154:4,9
  212:8            tried 39:15        twice 80:5          84:19 97:20         154:17,24
totally 59:16        137:1            two 13:3 24:23      98:6 107:2,6      violations 4:24
  87:13 196:21     trip 148:18          62:7,20 80:22     126:1 129:16        5:2
  218:11           trouble 171:1        80:24 83:1        135:11 150:21     virtual 93:2,2,9
touch 196:2        truck 90:2,6,10      86:18 87:16       150:22 151:3,4    vision 74:15
tour 115:8 116:3   true 124:23          92:11 95:1,14     170:12,13           75:22,23,24
  116:10 117:24      197:2,9 241:14     95:15,15,19       192:18 196:23       88:10,13 89:7
town 128:16        truth 11:1,4         97:20,22 101:4    197:1 205:2       visit 80:14,18
toxins 82:21       try 9:3,4 13:13      110:12 121:12     209:16 213:18     visits 79:24
trade 209:10,12      14:9 29:23         128:25 129:3      225:10            voluntarily
  218:25 226:4       49:1,6 57:15       159:14,23,25     understood 9:7       43:10
trading 208:17       133:4 164:17       176:22,25         10:1,17 32:22            W
  208:20,22          198:17 235:7       177:10 209:7      102:14 148:3
  219:13 226:4       235:11             210:4 222:10                        W-I-L-L-I-E
                                                          196:8,15,19        25:16
training 133:24    trying 9:5 29:25     227:3,6,7        United 1:1 4:21
transaction          30:7 33:1,16       234:9 238:3                         wait 47:25 54:9
                                                         university 28:15    91:5 133:1
  193:5              41:25 46:17      type 56:5 85:22     38:9,20,21,24
transactions         54:12 57:20,20     123:2 128:5                          194:21 198:2
                                                          39:2 59:21         198:13 214:9
  183:18             62:14 72:23        205:19 229:6      88:15 89:5
transcript           78:22 88:16        230:19                               214:13 229:20
                                                          115:7 118:17       229:20
  241:14             91:19 99:20      typed 167:15        166:11,13
transfer 142:12      102:12 112:9                                           waiting 198:9
                                                          205:3,12          walked 122:11
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 90 of 92

                                                                              Page 270

Walker 37:5,6      195:22 196:20     210:11 215:23      127:5,6,16         186:20
 37:24 39:11,21    199:3 205:19     waters 132:6        131:23 133:5      wire-in 157:12
 40:8,25 41:23     212:25 216:19    way 7:8,9 14:18     136:12 137:3       160:8,22
 41:24 42:20,25    220:14,16         14:20 19:25        137:13 176:22      178:14,22
 43:2,10 49:15     226:8 234:25      22:11 29:1         176:25             180:15 182:17
 58:5,8 60:7,15    236:8,10,11,12    54:2 61:23        well-runned         189:7
 60:18 61:11,13   wanted 48:19       67:10,13 69:14     197:6             wired 159:6
 75:17 84:18       56:1,3,3 60:11    70:18 71:2        went 14:11,11       161:4
 85:2,14,18        62:9 63:5,25      86:17,22,25        32:21 42:11       wires 159:4
 87:3,15 94:8,9    66:22 71:8,9      111:12 115:9       61:19,19 71:23     161:14,16
 97:5 124:12,16    96:23 116:19      121:8 128:17       86:19,20,23,25     162:6 179:21
 124:21 125:23     120:24,25,25      152:6 160:12       87:2 96:13,14      183:22 186:22
 129:4,7,8,14      122:5 127:23      169:17 171:1       96:22 122:15       186:22 222:22
 129:15 137:7      128:4 130:3,6     184:1 194:4        130:22 134:3      wiring 142:15
 143:20 144:23     134:5 136:5       205:22 214:24      148:17 152:1       143:21
 152:8,14          165:22,23         224:7 234:20       161:13 166:16     wish 48:7
 159:24 161:12     166:18,19         237:16             167:24 168:1,2     240:13
 161:12,16         176:4 192:7      we'll 29:7 34:5     168:4,9,21        withdrawal
 162:4 163:11      198:13 207:21    we're 8:11 10:5     169:3,7 170:1      159:1
 164:1,20,24       210:20 215:11     10:6,8,14,19       170:8 176:13      withdrawals
 167:19 172:23     224:23,24         46:5 62:5          185:20 186:1,3     183:19
 174:15 180:23     226:15            70:13 83:18        186:3,4,9,19      witness 1:8 2:10
 191:13 203:10    wanting 126:5      99:18,21           191:9,14           3:3 4:7 6:24
 230:12 231:24    wants 64:3         100:12,12          192:25 202:3       8:3,9 240:16
 232:24            116:18 210:25     104:6 107:13       202:11 211:5       241:4
Walker's 41:3      211:1             136:12 165:11      213:16 222:22     witnesses 6:21
 43:3,7 134:21    Warner 228:25      170:18 177:13      234:7,8           woman 139:24
 161:21            229:3             188:13 234:17     weren't 15:17      Woods 81:6,7,8
Walking 135:10    wasn't 29:2       we've 15:13         29:15 205:1        119:18,19
Wally 238:3        39:12 40:8        51:22 57:17        217:13            word 31:21 33:4
want 7:9 8:21      49:24 54:20       75:25             wife 121:21        words 15:7
 22:8,18 34:6,7    66:7 72:10       wealth 22:3,5,12    134:5              29:15 32:25
 43:17 48:24       74:17 84:3        22:16 23:7,12     Wilder 183:24       33:25 36:9
 49:3 54:5         93:21 94:21       23:17 24:5,20     Williams 84:13      37:21 48:11,24
 55:23 59:18       96:19 101:16      25:2,4,11,18       122:3,20,21,22     49:3 50:1,13
 62:6 68:9         101:24 102:4      25:24 26:3,9       211:7,9 215:5      59:1 71:14
 71:14 76:9,11     115:25 118:7      26:15,16 46:23     238:3 239:8        100:15 103:4
 79:5 82:22        119:24 124:13     47:1,2,5,11,24    Willie 25:14        105:13 106:9
 83:15 93:20,23    129:14 133:16     48:2,4,5 52:10     26:11 70:25        113:2,2,3
 94:8 97:12,17     135:2 152:7      Wednesday          willing 43:6        114:4 123:17
 102:14 114:7      154:12,14         118:9,11          wine 205:11         134:25 140:11
 120:10,12         157:6 171:22     week 35:24,24      wire 140:2 141:1    148:24 150:19
 123:1 125:3,4     173:3 175:11      77:25 78:3         141:25 142:16      164:3 169:23
 125:5,24,24       185:14,14,18      79:5,9,17 80:5     145:1,17           174:1 177:9,12
 126:23 136:2,2    185:18 186:4      80:6,6 118:12      158:24,24          202:25 212:9
 136:7 140:12      186:10 191:8      118:12 136:19      161:19,24          214:10 222:17
 146:25 147:24     192:10,15,17      136:20,23          179:12,22          235:11 237:15
 158:22 166:12     196:12,24         137:17,25          180:10 183:25     work 13:4 21:24
 183:17 195:21     203:11 205:18    weeks 78:2 81:4     184:6 185:4        24:9,20,21
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 91 of 92

                                                                             Page 271

 25:2 28:25        172:7 175:4         129:7 137:18    10 3:16 20:25     142,858 189:8
 29:16 38:13,16    208:13              139:8 143:11     163:5,6 177:24   1432 14:23,24
 38:23 42:17,20   works 81:8 82:6      145:7 159:10     177:24 178:1,4     15:1 16:13
 42:24 50:10       82:8 92:3           160:19 164:17    178:6,25           67:11 68:8,20
 51:1,4,23         172:25              175:11 179:15    182:23             86:16 87:3,13
 53:23,24,25      worn 57:24           194:23 200:23   10,000 36:3       15 3:22 12:20,22
 54:3 55:6,10     wouldn't 74:18       201:21 208:7,7   204:16 208:2       13:8,9,13
 56:2,4,12,12      75:11,18 133:6      208:22 210:23    227:24             228:14,15,17
 56:15 57:14,18    134:8 141:25        214:11 217:25   100 72:1 148:19     228:20,22
 57:25 58:1,17     142:12,18,22        227:10,12       100,000 95:15       229:7
 58:25 63:21       151:25 177:3        228:4 230:15     95:20 97:21,22   153 3:11,12
 64:20 65:3,8      187:23 212:25       230:23 234:20    110:12 151:16    156 3:13
 66:6,16 70:7      216:2,18            235:17 236:23    168:6 169:7      15th 183:3
 71:25 73:21,25   wow 77:22          year 27:12 156:1   170:8 174:22     16 3:9 13:8,9,14
 77:12 81:17       78:16 82:17         194:25           177:20 180:11    16,000 138:10
 88:25 105:21      97:8 132:6        years 12:9 112:7   180:15,17,19     162 3:14
 106:1,11 107:8    133:13 139:13       163:2,3,5        180:24           1662 3:7 5:19,24
 113:18,21,24      163:2 229:10      yesterday 77:20   108 3:10            6:18
 113:25 114:9     wrapped 105:1        83:11,13,16     1099 114:13,20    16th 108:25
 114:15,17         105:5 185:15      York 40:20,20     11 3:17 181:14    17 12:7 130:17
 124:10 126:21     185:15              40:22            181:17,19,23       130:17 138:12
 131:17 136:24    write 50:3,14      youth 88:25        181:24 182:2,5   17,000 138:13
 137:17 165:17     98:23 179:18                         188:16           173 3:15
 214:18,22         179:19                    Z         11:14 62:24       178 3:16
 220:21           writing 50:9       Z 178:16          11:34 63:2        17th 191:1
worked 23:8,8      51:11 179:16                        110,000 159:6     1800 1:12 2:7
                                             0
 39:5,11 40:8     written 110:15                        159:15,20        181 3:17
 43:2 52:24,25     110:16 124:25     081 189:6          160:7,21 161:8   188 3:18
 53:7,12 54:1     wrong 157:4                1         12 3:18 188:17    188,000 183:7
 55:3 58:6,24      198:8             1 1:9 3:7 5:21,25  188:20,22,25     18th 155:23
 61:11,13,15,18   wrote 98:25 99:1     6:1,4,18,19      189:2            190 3:19
 62:10 63:9        137:10 143:23       29:22 72:7      12:34 108:10,11   19th 155:23
 67:2,8 68:7,8     165:16              73:21 74:15     120 67:14,19,24   1st 127:8 131:18
 70:18 81:15                           84:13 96:22      68:1,3,12,13       133:13 178:11
 96:24 158:23            X                              70:18              195:8,9,9
                                       99:18 128:9
working 21:25                          135:25 185:16 125 67:21
                          Y                                                      2
 22:4,12 23:24                         187:8 195:13    12th 160:17
 24:2,16 28:22    yeah 22:19                            173:6 174:20     2 2:13 3:8 7:7,11
                    40:23 54:9         207:25 210:19                       7:14,16 11:7,9
 29:22,23 30:13                      1,000 148:19       175:2,8 176:21
 34:9 40:25         61:19 67:24                         176:23             11:11,17 12:1
                    74:4 75:14,16      183:14                              14:10 15:13,17
 43:4 52:13,16                       1,060 35:24,24    13 3:19 189:22
 54:16 56:18,21     75:16 79:1                          189:24 190:1,5     16:9 72:9
                    81:21 84:3,8     1,600 183:14                          142:25
 59:23 72:2,8                          184:3            190:7
 81:11,18 92:13     91:17 92:9                         13089 201:4       2:50 165:9
                    93:13 94:3       1.9 147:18,20,21                    2:57 165:12
 103:25 106:4                          148:6 149:10    13th 127:8,11
 112:19 123:22      95:14 99:1                          134:17 189:22    20 163:3,4
                    103:8,17           150:23,24                         20,000 141:19
 126:19 127:21                         151:7 152:4     14 3:20 199:22
 129:2 135:13       114:11 119:6                        199:24 200:1,4     141:22 142:10
                    121:23 124:18      212:20 213:2,8                      173:17,22
 152:3 171:8                         1:27 108:15        200:6,9,21,22
                    124:18 126:16
Case 4:19-cv-00420-RH-MJF Document 110-1 Filed 09/15/20 Page 92 of 92

                                                                            Page 272

 174:2,7,12       202 1:25          30 71:11            161:25 162:2    705 178:13
200,000 98:6,15   208 3:21          30-day 141:10      500 30:25        706 180:9
 98:16,17         20th 157:13       30th 37:18,20       109:10 148:18   709 179:24
 101:18 157:18     159:3            31 20:24            148:18          731 157:9
 157:21 161:2     2120 14:18,20     31st 36:25 37:17   500,000 95:22      160:21
 181:4,7 182:17    61:23 67:10       84:20 125:24       96:2,4,8,9      733 160:14
 182:22 183:6      68:20 70:18       125:25 126:2       97:24 98:2,8    750,000 176:22
 185:2 221:5       86:22             175:3 178:11       154:1,10,17     750,354 171:17
2016 24:15        21st 152:24        178:21             164:21 167:20   7th 99:21 152:21
 117:3,4 130:14   22 17:21 19:2     32308 16:14         167:22 174:21
 144:16 201:11     20:16 171:25     33134 2:14          178:18 185:24        8
2017 12:12 19:6   221 98:17         33141 1:13 2:8      186:7,9,19   8 3:14 162:9,11
 19:10 20:11      2215 98:17        34 22:9 25:17       187:2          162:13,16,18
 21:15 22:6,14    222 98:17         XXX-XX-XXXX        505 87:6,6      163:7 165:14
 24:9 35:19       228 3:23           16:16             54 193:18       165:16,21
 54:5,15,17       23 138:12         3422 86:24         54,000 190:25   167:18 176:4
 55:14 60:5       23rd 180:2        3522 86:23,24       193:17         176:10,17
 61:8,9 62:3      24 183:20 241:6   354,000 171:21     550 87:6,7,7  8/24 183:19
 64:8 71:17       24.6 171:19        175:16            56,000 183:11 801 1:11 2:6
 74:1,2,21 75:8    172:11,13,13     359,000 178:15                   8059 18:18,20
 75:12 97:13,14    172:15 175:5,9    180:14                 6          19:11
 108:25 126:24    242 1:9                           6 3:12 17:20     843 160:17
 130:16 140:23    24th 1:14 4:3            4          152:22 153:2,5 847 109:17
 144:17,17         108:15 162:10   4 3:4,10 108:18    153:7,17 154:7 851 109:18,22
 147:24 152:21     166:6 178:15      108:18,20,23     156:5            109:22
 152:24 157:13     180:5,10,18       109:5,7,12,16 6,000 138:7       853 110:3,5,9
 158:7 159:3       182:18 183:7      110:4 111:9,24 60 71:11         854 110:20,23
 162:10 170:24     185:5 240:18      143:12,22      60,000 144:11      111:7
 171:18 173:6     25,000 180:2       144:2,8 212:8 608 182:17        855 111:10,16
 174:20 175:3     2500 19:5 179:3  4:47 228:9       609 183:17       859 111:13,16
 177:3,16          182:20 188:19   40 151:16 220:9 613 183:1,1       88,751 180:6
 178:11,11,15     25th 183:10      40,000 140:8,13 625,000 156:2     8th 189:7
 178:21 179:3,9   28th 127:9         140:18 141:19 63 21:13
                                     141:22,24      65 21:13                 9
 181:16 188:18     183:13 184:1
 189:8,22 191:2    185:5 212:14      144:14         650 2:13         9 3:15 173:5,7,9
 191:7,12,23      29,995 201:6     400 111:2        6604 224:3         173:12,14
 192:3 194:24                      401(k) 214:2     6617 19:7,8        175:21 176:4
 196:7,15                 3        45 214:3           181:4,11,15    9:30 1:17
 201:12,13,16     3 3:9 16:18,20   467-9200 1:25      182:10         9:53 4:2
 201:20 202:1       16:23,25 17:2                                    90-day 141:11
                    17:4,7,11,14           5                7        91,236 178:22
 204:21,22
2018 1:14 4:3       17:19,20 20:25 5 3:7,11 12:19   7 3:8,13 21:13
 18:23 37:1,2,4     26:24 28:20      152:20 153:2,5   156:10,12,13
 56:20 60:20        72:11            153:7,15 156:5   156:16,18
 61:5 64:10       3,000 208:1      5,000 183:4        157:9
 84:19 86:7         227:23           208:1 227:23   7,000 208:1
 116:24 177:16    3.9 212:16       5,500,000 111:1    227:23
 240:18 241:6     3:31 188:11      5:12 228:11      700,000  95:11
2019 155:23       3:47 188:13      5:33 240:18,19     95:12,16,18
                                   50,000 161:19      98:8,10
